EXECUTION COPY

Exhibit 10.1

 

 

Asset Purchase Agreement

by and among

Aquila, Inc.,

Black Hills Corporation,

Great Plains Energy Incorporated

and

Gregory Acquisition Corp.

Dated: February 6, 2007

 

1-LA/903877.26



TABLE OF CONTENTS

Page

ARTICLE I.

DEFINITIONS

1

 

1.1.

Definitions

1

 

1.2.

Other Definitional and Interpretive Matters

14

 

1.3.

Joint Negotiation and Preparation of Agreement

15

ARTICLE II.

PURCHASE AND SALE

15

 

2.1.

The Sale

15

 

2.2.

Excluded Assets

17

 

2.3.

Assumed Obligations

18

 

2.4.

Excluded Liabilities

19

 

2.5.

Post-Closing Liabilities

20

ARTICLE III.

PURCHASE PRICE

20

 

3.1.

Purchase Price

20

 

3.2.

Determination of Adjustment Amount and Purchase Price

21

 

3.3.

Allocation of Purchase Price

23

 

3.4.

Proration

23

ARTICLE IV.

THE CLOSING

24

 

4.1.

Time and Place of Closing

24

 

4.2.

Payment of Closing Payment Amount

24

 

4.3.

Deliveries by Parent and Seller

24

 

4.4.

Deliveries by Buyer

25

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLER

26

 

5.1.

Organization; Qualification

26

 

5.2.

Authority Relative to this Agreement

26

 

5.3.

Consents and Approvals; No Violation

26

 

5.4.

Governmental Filings

27

 

5.5.

Financial Information

28

 

5.6.

No Material Adverse Effect

28

 

5.7.

Operation in the Ordinary Course

28

 

5.8.

Title

28

 

5.9.

Leases

29

 

5.10.

Environmental

29

 

5.11.

Labor Matters

30

 

5.12.

ERISA; Benefit Plans

30

 

5.13.

Certain Contracts and Arrangements

32

 

5.14.

Legal Proceedings and Orders

33

 

5.15.

Permits

33

 

5.16.

Compliance with Laws

33

 

i

1-LA/903877.26



 

5.17.

Insurance

33

 

5.18.

Taxes

34

 

5.19.

Fees and Commissions

34

 

5.20.

Sufficiency of Assets

34

 

5.21.

Related-Party Agreements

34

 

5.22.

Financial Hedges

34

 

5.23.

No Other Representations and Warranties

34

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF BUYER

35

 

6.1.

Organization

35

 

6.2.

Authority Relative to this Agreement

35

 

6.3.

Consents and Approvals; No Violation

35

 

6.4.

Fees and Commissions

36

 

6.5.

Financing

36

 

6.6.

No Other Agreements

37

 

6.7.

No Other Representations and Warranties

37

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES OF PARENT AND

 

MERGER SUB

37

 

7.1.

Organization

37

 

7.2.

Authority Relative to this Agreement

37

 

7.3.

Consents and Approvals; No Violation

37

 

7.4.

Merger Agreement

38

 

7.5.

No Other Representations and Warranties

38

 

7.6.

Fees and Commissions

38

 

7.7.

No Other Agreements

39

ARTICLE VIII.

COVENANTS OF THE PARTIES

39

 

8.1.

Conduct of Business

39

 

8.2.

Access to Information

43

 

8.3.

Expenses

46

 

8.4.

Further Assurances; Regulatory Filings; Consents and
Approvals                                          
                                          
                                                                      46

 

8.5.

Procedures with Respect to Certain Agreements and Other Assets

49

 

8.6.

Public Statements

52

 

8.7.

Tax Matters

52

 

8.8.

Employees and Employee Benefits

53

 

8.9.

Eminent Domain; Casualty Loss

59

 

8.10.

Transitional Use of Signage and Other Materials Incorporating Seller’s

 

Name or other Logos

60

 

8.11.

Litigation Support

60

 

8.12.

Audit Assistance

60

 

8.13.

Notification of Customers

61

 

8.14.

Financing

61

 

8.15.

Document Delivery

62

 

8.16.

Surveys’ Title Insurance, Estoppel Certificates, and Non-Disturbance

 

Agreements

62

 

ii

1-LA/903877.26



 

8.17.

Post-Closing Release of Encumbrances and Transfer of Purchased Assets

62

 

8.18.

Shared Code Licenses

63

ARTICLE IX.

CONDITIONS TO CLOSING

63

 

9.1.

Conditions to Each Party’s Obligations to Effect the Closing

63

 

9.2.

Conditions to Obligations of Buyer

64

 

9.3.

Conditions to Obligations of Seller

65

 

9.4.

Invoking Certain Provisions

65

ARTICLE X.

TERMINATION AND OTHER REMEDIES

66

 

10.1.

Termination

66

 

10.2.

Procedure and Effect of Termination

67

 

10.3.

Payment of Termination Fee

67

 

10.4.

Remedies upon Termination

68

ARTICLE XI.

MISCELLANEOUS PROVISIONS

68

 

11.1.

Survival

68

 

11.2.

Amendment and Modification

69

 

11.3.

Waiver of Compliance

69

 

11.4.

Notices

69

 

11.5.

Assignment

70

 

11.6.

No Third Party Beneficiaries

70

 

11.7.

GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL

71

 

11.8.

Severability

71

 

11.9.

Specific Performance

71

 

11.10.

Entire Agreement

72

 

11.11.

Bulk Sales or Transfer Laws

72

 

11.12.

No Consequential Damages

72

 

11.13.

Counterparts

72

 

iii

1-LA/903877.26



EXHIBITS AND SCHEDULES

Exhibit 1.1-A

Form of Assignment and Assumption Agreement

Exhibit 1.1-B

Form of Assignment of Easements

Exhibit 1.1-C

Form of Bill of Sale

Exhibit 8.8(d)(ii)(C)

Pension Matters

 

Schedule 1.1-A

Business Activities

Schedule 1.1-B

Business Employees

Schedule 1.1-C

Buyer Required Regulatory Approvals

Schedule 1.1-D

Central or Shared Functions

Schedule 1.1-E

Seller Required Regulatory Approvals

Schedule 1.1-F

Seller’s Knowledge

Schedule 1.1-G

Material Adverse Effect Events or Conditions

Schedule 2.1(a)

Real Property

Schedule 2.1(d)

Tangible Personal Property

Schedule 2.1(n)

Other Assets

Schedule 2.2(l)

Retained Agreements

Schedule 3.1(a)

Capital Expenditures Budget

Schedule 3.1(b)

Reference Balance Sheet

Schedule 3.1(c)

Reference Working Capital

Schedule 5.3

Seller’s Consents and Approvals

Schedule 5.5(a)

Selected Balance Sheet Information

Schedule 5.5(b)

Division Income Statement Information

Schedule 5.6

Material Adverse Effect

Schedule 5.7

Transactions Outside the Ordinary Course of Business

Schedule 5.8

Title

Schedule 5.9

Real Property Leases

Schedule 5.10(a)-1

Sufficiency of Environmental Permits

Schedule 5.10(a)-2

Environmental Permits

Schedule 5.10(b)

Environmental Notices

Schedule 5.10(c)

Hazardous Material Releases

Schedule 5.11

Labor Matters

Schedule 5.12(a)

Employee Benefit Plans

Schedule 5.12(d)

Administrator or Fiduciary Non-Compliance

Schedule 5.12(g)

Retiree Health and Welfare Benefits

Schedule 5.13(a)

Certain Contracts and Arrangements

Schedule 5.13(b)

Franchises

Schedule 5.14

Legal Proceedings and Orders

Schedule 5.22

Financial Hedges

Schedule 6.3

Buyer’s Consents and Approvals

Schedule 7.3

Consents

Schedule 8.1

Conduct of Business

Schedule 8.5(d)

Shared Agreements

Schedule 8.8(d)(ii)(D)

Covered Individuals

Schedule 8.8(d)(ii)-A

Other Plan Participants

 

iv

1-LA/903877.26



ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), is made as of February 6, 2007
by and among Aquila, Inc., a Delaware corporation (“Seller”), Black Hills
Corporation, a South Dakota corporation (“Buyer”), Great Plains Energy
Incorporated, a Missouri corporation (“Parent”), and Gregory Acquisition Corp.,
a Delaware corporation and a wholly-owned subsidiary of Parent (“Merger Sub”).

RECITALS

WHEREAS, Seller has entered into an Agreement and Plan of Merger dated
February 6, 2007 (the “Merger Agreement”) with Buyer, Parent and Merger Sub
which, among other things, provides for the merger of Merger Sub with and into
Seller (the “Merger”) immediately after the Closing.

WHEREAS, Seller, as the general partner of a Delaware limited partnership to be
formed to hold the electric utility business operated by Seller in Colorado
(“Electric Opco”), and of a Delaware limited partnership to be formed to hold
the gas utility business operated by Seller in Colorado (“Gas Opco”), Aquila
Colorado, LLC, a Delaware limited liability company (“Limited Partner”) and a
wholly-owned subsidiary of Seller, which will be the limited partner of Electric
Opco and of Gas Opco, Parent, Merger Sub and Buyer have entered into a
Partnership Interests Purchase Agreement (the “Partnership Interests Purchase
Agreement”) of even date herewith whereby Buyer shall purchase all of the
partnership interests of Electric Opco and Gas Opco, each of which shall be
formed by Seller to hold the assets related to Seller’s electric utility
business and gas utility business, respectively, in Colorado.

WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Purchased
Assets, upon the terms and conditions set forth in this Agreement.

NOW THEREFORE, in consideration of the Parties’ respective covenants,
representations, warranties, and agreements hereinafter set forth, and intending
to be legally bound hereby, the Parties agree as follows:

ARTICLE I.

DEFINITIONS

 

1.1.

Definitions.

(a)          As used in this Agreement, the following terms have the meanings
specified in this Section 1.1(a):

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act.

“Affiliated Group” means any affiliated group within the meaning of Code section
1504(a) or any similar group defined under a similar provision of Law.

 

 

1-LA/903877.26

1



“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed and delivered by Seller and Buyer at Closing, in the
form of Exhibit 1.1-A.

“Assignment of Easements” means the form of Assignment of Easements set forth on
Exhibit 1.1-B.

“Bill of Sale” means the bill of sale to be executed and delivered by Seller at
the Closing, in the form of Exhibit 1.1-C.

“Business” means, collectively, (i) the Natural Gas Businesses, and (ii) the
activities described on Schedule 1.1-A.

“Business Agreements” means any contract, agreement, real or personal property
lease, commitment, understanding, or instrument (other than the Retained
Agreements and the Shared Agreements) to which Seller is a party or by which it
is bound that either (i) is listed or described on Schedule 5.9, Schedule 5.11,
Schedule 5.13(a), or Schedule 5.13(b), or (ii) relates principally to the
Business or the Purchased Assets, and if entered into after the date hereof (and
is not a renewal, extension or amendment of an agreement in effect on the date
hereof), is entered into in accordance with the terms of this Agreement.

“Business Day” means any day other than Saturday, Sunday, and any day which is a
legal holiday or a day on which banking institutions in New York, New York are
authorized by Law to close.

“Business Employees” means (i) the employees of Seller set forth on
Schedule 1.1-B, which shall include all of Seller’s employees whose place of
employment is at Seller’s locations in Iowa, Kansas and Nebraska, other than
employees of Seller whose place of employment is at Seller’s locations in Kansas
principally related to Seller’s electric utility business in Kansas, (ii) any
persons who are hired by Seller after the date hereof for the Business, other
than persons hired after the date hereof to perform Central or Shared Functions,
and (iii) other than for purposes of ARTICLE V and Section 8.1, those Central or
Shared Function Employees that Buyer and Parent agree Buyer may offer employment
to prior to the Closing and that accept employment with Buyer.

“Buyer Pension Plan” means one or more defined benefit plans within the meaning
of section 3(35) of ERISA that are (i) maintained or to be established or
maintained by Buyer, and (ii) qualified under section 401(a) of the Code.

“Buyer Required Regulatory Approvals” means (i) the filings by Seller, Buyer and
Parent required by the HSR Act in connection with the transactions contemplated
by this Agreement, the Partnership Interests Purchase Agreement and the Merger
Agreement, and the expiration or earlier termination of all waiting periods
under the HSR Act, and (ii) the approvals set forth on Schedule 1.1-C.

“Buyer’s Representatives” means Buyer’s accountants, employees, counsel,
environmental consultants, surveyors, financial advisors, and other
representatives.

 

2

1-LA/903877.26



“Central or Shared Functions” means any of the business functions set forth on
Schedule 1.1-D.

“Central or Shared Function Employees” means any current or former employee of
Seller or its Subsidiaries whose employment is (or was immediately prior to
termination) principally related to Central or Shared Functions.

“Claims” means any and all civil, criminal, administrative, regulatory, or
judicial actions or causes of action, suits, petitions, proceedings (including
arbitration proceedings), investigations, hearings, demands, demand letters,
claims, or notices of noncompliance or violation delivered by any Governmental
Entity or other Person.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“COBRA Continuation Coverage” means the continuation of medical coverage
required under sections 601 through 608 of ERISA, and section 4980B of the Code.

“Code” means the Internal Revenue Code of 1986.

“Colorado Assets” means the assets principally related to and used in the
Colorado Business and included in the assets to be purchased by Buyer pursuant
to the Partnership Interests Purchase Agreement.

“Colorado Business” means the electric utility business and the gas utility
business operated by Seller in Colorado and such other business activities of
Seller in Colorado included in the definition of “Business” in the Partnership
Interests Purchase Agreement.

“Confidentiality Agreement” means the Confidentiality Agreement, dated July 11,
2006 between Seller and Buyer.

“Corporate Employees” means any current employee of Seller or its Subsidiaries
and any employee of Seller or its Subsidiaries hired after the date hereof and
before the Closing Date, including such employees who are Central or Shared
Function Employees, other than (i) Business Employees or Transferred Employees,
(ii) any current employee of Seller or its Subsidiaries, and any employee of
Seller or its Subsidiaries hired after the date hereof and before the Closing
Date, for Seller’s electric utility operations in Missouri and Kansas, and
(iii) any retirees of Seller or any of its Subsidiaries and any employee of
Seller or its Subsidiaries who retires between the date hereof and the Closing
Date.

“Documents” means all files, documents, instruments, papers, books, reports,
tapes, data, records, microfilms, photographs, letters, ledgers, journals, title
commitments and policies, title abstracts, surveys, customer lists and
information, regulatory filings, operating data and plans, technical
documentation (such as design specifications, functional requirements, and
operating instructions), user documentation (such as installation guides, user
manuals, and training materials), marketing documentation (such as sales
brochures, flyers, and pamphlets), Transferred Employee Records, and other
similar materials related principally to the Business, the Purchased Assets, or
the Assumed Obligations, in each case whether or not in electronic form;
provided, that “Documents” does not include: (i) information which, if provided
to Buyer,

 

3

1-LA/903877.26



would violate any applicable Law or Order or the Governing Documents of Seller
or any of its Affiliates, (ii) bids, letters of intent, expressions of interest,
or other proposals received from others in connection with the transactions
contemplated by this Agreement or otherwise and information and analyses
relating to such communications, (iii) any information, the disclosure of which
would jeopardize any legal privilege available to Seller or any of its
Affiliates relating to such information or would cause Seller or any of its
Affiliates to breach a confidentiality obligation by which it is bound
(provided, that in the case of any items that would be Documents but for a
confidentiality obligation, Seller will use its reasonable best efforts at
Buyer’s request to obtain a waiver of such obligation), (iv) any valuations or
projections of or related to the Business, the Purchased Assets, or the Assumed
Obligations (other than any such valuations and projections prepared in
conjunction with any past, present or future regulatory filings, whether or not
the same was actually filed with the regulatory authority, and customary
studies, reports, and similar items prepared by or on behalf of Seller for the
purposes of completing, performing, or executing unperformed service
obligations, Easement relocation obligations, and engineering and construction
required to complete scheduled construction, construction work in progress, and
other capital expenditure projects, in each case related principally to the
Business and the Purchased Assets), (v) any information management systems of
Seller (but not including electronic data principally related to the Business,
the Purchased Assets or the Assumed Obligations), and (vi) any rights,
information, or other matters to the extent used for or on the Internet,
including any web pages or other similar items.

“Encumbrances” means any mortgages, pledges, liens, claims, charges, security
interests, conditional and installment sale agreements, Preferential Purchase
Rights, activity and use limitations, easements, covenants, encumbrances,
obligations, limitations, title defects, deed restrictions, and any other
restrictions of any kind, including restrictions on use, transfer, receipt of
income, or exercise of any other attribute of ownership.

“Environment” means all or any of the following media: soil, land surface and
subsurface strata, surface waters (including navigable waters, streams, ponds,
drainage basins, and wetlands), groundwater, drinking water supply, stream
sediments, ambient air (including the air within buildings and the air within
other natural or man-made structures above or below ground), plant and animal
life, and any other natural resource.

“Environmental Claims” means any and all Claims (including any such Claims
involving toxic torts or similar liabilities in tort, whether based on
negligence or other fault, strict or absolute liability, or any other basis)
relating in any way to any Environmental Laws or Environmental Permits, or
arising from the presence, Release, or threatened Release (or alleged presence,
Release, or threatened Release) into the Environment of any Hazardous Materials,
including any and all Claims by any Governmental Entity or by any Person for
enforcement, cleanup, remediation, removal, response, remedial or other actions
or damages, contribution, indemnification, cost recovery, compensation, or
injunctive relief pursuant to any Environmental Law or for any property damage
or personal or bodily injury (including death) or threat of injury to health,
safety, natural resources, or the Environment.

“Environmental Laws” means all Laws relating to pollution or the protection of
human health, safety, the Environment, or damage to natural resources, including
Laws relating to Releases and threatened Releases or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Materials.

 

4

1-LA/903877.26



Environmental Laws include the Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq.; the Federal
Insecticide, Fungicide and Rodenticide Act, 7 U.S.C. § 136 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Oil
Pollution Act, 33 U.S.C. § 2701 et seq.; the Endangered Species Act, 16 U.S.C. §
1531 et seq.; the National Environmental Policy Act, 42 U.S.C. § 4321, et seq.;
the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; the Safe
Drinking Water Act, 42 U.S.C. § 300f et seq.; Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; Atomic Energy Act, 42 U.S.C. §
2014 et seq.; Nuclear Waste Policy Act, 42 U.S.C. § 10101 et seq.; and their
state and local counterparts or equivalents, all as amended from time to time,
and regulations issued pursuant to any of those statutes.

“Environmental Permits” means all permits, certifications, licenses, franchises,
approvals, consents, waivers or other authorizations of Governmental Entities
issued under or with respect to applicable Environmental Laws and used or held
by Seller for the operation of the Business.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person that, together with Seller, would be
considered a single employer under section 414(b), (c), or (m) of the Code.

“ERISA Case” means the litigation captioned In re Aquila, Inc. ERISA Litigation,
Case No. 04-cv-00865 (DW), filed in the United States District Court for the
Western District of Missouri and any similar Claims relating to the causes of
action in such litigation.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Agent” means any exchange agent appointed in connection with the
transactions contemplated by the Merger Agreement.

“FERC” means the Federal Energy Regulatory Commission.

“FERC Accounting Rules” means the requirements of FERC with respect to and in
accordance with the Uniform System of Accounts established by FERC.

“Final Regulatory Order” means, with respect to a Required Regulatory Approval,
an Order granting such Required Regulatory Approval that has not been reversed,
stayed, enjoined, set aside, annulled, or suspended, and with respect to which
any waiting period prescribed by applicable Law before the transactions
contemplated by this Agreement may be consummated has expired (but without the
requirement for expiration of any applicable rehearing or appeal period).

“GAAP” means United States generally accepted accounting principles as of the
date hereof.

“Good Utility Practice” means any practices, methods, standards, guides, or
acts, as applicable, that (i) are generally accepted in the region during the
relevant time period in the

 

5

1-LA/903877.26



natural gas utility industry, (ii) are commonly used in prudent utility
engineering, construction, project management, and operations, or (iii) would be
expected if the Natural Gas Businesses were to be conducted in a manner
consistent with Laws and Orders applicable to the Natural Gas Businesses in each
Territory and as a whole, and the objectives of reliability, safety,
environmental protection, economy, and expediency. Good Utility Practice
includes acceptable practices, methods, or acts generally accepted in the
region, and is not limited to the optimum practices, methods, or acts to the
exclusion of all others.

“Governing Documents” of a Person means the articles or certificate of
incorporation and bylaws, or comparable governing documents, of such Person.

“Governmental Entity” means the United States of America and any other federal,
state, local, or foreign governmental or regulatory authority, department,
agency, commission, body, court, or other governmental entity.

“Hazardous Material” means (i) any chemicals, materials, substances, or wastes
which are now or hereafter defined as or included in the definition of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic substance,” “extremely hazardous substance,” “pollutant,” “contaminant,”
or words of similar import under any applicable Environmental Laws; (ii) any
petroleum, petroleum products (including crude oil or any fraction thereof),
natural gas, natural gas liquids, liquefied natural gas or synthetic gas useable
for fuel (or mixtures of natural gas and such synthetic gas), or oil and gas
exploration or production waste, polychlorinated biphenyls, asbestos-containing
materials, mercury, and lead-based paints; and (iii) any other chemical,
material, substances, waste, or mixture thereof which is prohibited, limited, or
regulated by Environmental Laws.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Income Tax” means any Tax based upon, measured by, or calculated with respect
to (i) net income, profits, or receipts (including capital gains Taxes and
minimum Taxes) or (ii) multiple bases (including corporate franchise and
business license Taxes) if one or more of the bases on which such Tax may be
based, measured by, or calculated with respect to is described in clause (i), in
each case together with any interest, penalties, or additions to such Tax.

“Independent Accounting Firm” means any independent accounting firm of national
reputation mutually appointed by Buyer and Parent.

“IUB” means the Iowa Utilities Board.

“KCC” means the Kansas Corporation Commission.

“Law” means any statutes, regulations, rules, ordinances, codes, and similar
acts or promulgations of any Governmental Entity.

“Loss” or “Losses” means losses, liabilities, damages, obligations, payments,
costs, and expenses (including the costs and expenses of any and all actions,
suits, proceedings,

 

6

1-LA/903877.26



assessments, judgments, settlements, and compromises relating thereto and
reasonable attorneys’ fees and reasonable disbursements in connection
therewith).

“Material Adverse Effect” means any event, effect, change or development that,
individually or in the aggregate, (i) other than for purposes of Section 9.2(e),
prevents or materially delays or impairs the ability of Seller to consummate the
transactions contemplated herein; or (ii) is materially adverse to the financial
condition, properties, assets, liabilities (contingent or otherwise), business,
or results of operation of the Business and the Purchased Assets, together with
the Colorado Business and the Colorado Assets, taken as a whole, in each case
excluding any effect on, change in, or development caused by, or event, effect
or development resulting from, or arising out of, (A) factors generally
affecting the economy, financial markets, capital markets, or commodities
markets, except to the extent the Business and the Purchased Assets, together
with the Colorado Business and Colorado Assets, taken as a whole, are adversely
affected in a substantially disproportionate manner as compared to similarly
situated companies; (B) factors, including changes in Law, generally affecting
any industry or any segment of any industry in which the Business operates,
except to the extent the Business and the Purchased Assets, together with the
Colorado Business and Colorado Assets, taken as a whole, are adversely affected
in a substantially disproportionate manner as compared to similarly situated
participants in such industry or such segment of such industry; (C) the
execution, announcement or performance of this Agreement, the Partnership
Interests Purchase Agreement or the Merger Agreement, including, in each case,
the impact thereof on relationships, contractual or otherwise, with Governmental
Entities, customers, suppliers, licensors, distributors, partners or employees;
(D) the commencement, occurrence, continuation or intensification of any war,
sabotage, armed hostility or terrorism, other than any matter or event occurring
in the geographic region served by the Business and the Purchased Assets,
together with the Colorado Business and Colorado Assets, taken as a whole;
(E) any event, circumstance or condition disclosed in Schedule 1.1-G; and
(F) any action taken by Seller or any of its Subsidiaries with Buyer’s written
consent referring to this subsection (F).

“Natural Gas Businesses” means the natural gas utility businesses conducted by
Seller serving customers in the Territories.

“Non-Permitted Encumbrances” means (i) Encumbrances securing or created by or in
respect of any of the Excluded Liabilities (other than Excluded Liabilities that
are included in the “Assumed Obligations” under the Partnership Interests
Purchase Agreement); (ii) statutory liens for material delinquent Taxes, or
material delinquent assessments, other than such Taxes or assessments that will
become an Assumed Obligation pursuant to Section 2.3 (or will become an “Assumed
Obligation” pursuant to the Partnership Interests Purchase Agreement); and
(iii) Encumbrances that individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect; provided that, in determining if any
Encumbrances would individually or in the aggregate reasonably be expected to
have a Material Adverse Effect for purposes of clause (iii) of this definition,
the following Encumbrances will be excluded: (A) mechanics’, carriers’,
workers’, repairers’, landlords’, and other similar liens arising or incurred in
the ordinary course of business relating to obligations to which there is no
default on the part of Seller, (B) pledges, deposits or other liens securing the
performance of bids, trade contracts, leases or statutory obligations (including
workers’ compensation, unemployment insurance, or other social security
legislation), (C) zoning, entitlement, restriction, and other land use and
environmental regulations by Governmental Entities that do not materially
interfere with the

 

7

1-LA/903877.26



present use of the Purchased Assets, (D) any Encumbrance set forth in any state,
local, or municipal franchise or governing ordinance, or any franchise or other
agreement entered into by Seller in connection with any such ordinance, under
which any portion of the Business is conducted, (E) all rights of condemnation,
eminent domain, or other similar rights of any Person, or (F) such other
Encumbrances (including requirements for consent or notice in respect of
assignment of any rights) that do not materially interfere with Buyer’s use of
the Purchased Assets for the Business, and do not secure indebtedness or the
payment of the deferred purchase price of property (except for Assumed
Obligations hereunder or that are included in the “Assumed Obligations” under
the Partnership Interests Purchase Agreement).

“NPSC” means the Nebraska Public Service Commission.

“Order” means any order, judgment, writ, injunction, decree, directive, or award
of a court, administrative judge, or other Governmental Entity acting in an
adjudicative or regulatory capacity, or of an arbitrator with applicable
jurisdiction over the subject matter.

“Party” means Buyer or Seller, or Buyer, Seller, Parent or Merger Sub, as
indicated by the context, and “Parties” means Buyer and Seller, or Buyer,
Seller, Parent and Merger Sub, as indicated by the context.

“Permits” means all permits, certifications, licenses, franchises, approvals,
consents, waivers or other authorizations of Governmental Entities issued under
or with respect to applicable Laws or Orders and used or held by Seller for the
operation of the Business, other than Environmental Permits.

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or Governmental
Entity.

“Preferential Purchase Rights” means rights of any Person (other than rights of
condemnation, eminent domain, or other similar rights of any Person) to purchase
or acquire any interest in any of the Purchased Assets, including rights that
are conditional upon a sale of any Purchased Assets or any other event or
condition.

“Prime Rate” means, for any day, the per annum rate of interest quoted by
Citibank, N.A. as its prime rate.

“Regulatory Order” means an Order issued by the KCC, IUB or NPSC, as applicable,
or FERC, that affects or governs the rates, services, or other utility
operations of the Business.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Materials into the Environment.

“Required Regulatory Approvals” means the Seller Required Regulatory Approvals
and the Buyer Required Regulatory Approvals.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission.

 

8

1-LA/903877.26



“Securities Act” means the Securities Act of 1933.

“Seller Disclosure Schedule” means, collectively, all Schedules other than
Schedule 1.1-C and Schedule 6.3.

“Seller Marks” means the names “Aquila,” “Aquila Networks,” “Energy One,”
“Service Guard,” “UtiliCorp,” “Peoples Natural Gas,” “West Plains Energy,”
“Kansas Public Service,” and any derivative of any of the foregoing, and any
related, similar, and other trade names, trademarks, service marks, and logos of
Seller, and any domain names incorporating any of the foregoing.

“Seller Pension Plan” means the Aquila, Inc. Retirement Income Plan, as amended
from time to time.

“Seller Required Regulatory Approvals” means (i) the filings by Seller, Buyer
and Parent required by the HSR Act in connection with the transactions
contemplated by this Agreement, the Partnership Interests Purchase Agreement and
the Merger Agreement, and the expiration or earlier termination of all waiting
periods under the HSR Act, and (ii) the approvals set forth on Schedule 1.1-E.

“Seller SEC Filings” means forms, statements, reports, schedules and other
documents required to be filed or furnished by Seller with or to the SEC
pursuant to applicable Laws and policies since January 1, 2005.

“Seller’s Knowledge,” or words to similar effect, means the actual knowledge of
the persons set forth in Schedule 1.1-F.

“Seller’s Representatives” means Seller’s accountants, employees, counsel,
environmental consultants, financial advisors, and other representatives.

“Shared Code” means all computer software applications, programs and interfaces,
including source and object code therefor, owned by Seller immediately prior to
the Closing. “Shared Code” shall not include any computer software applications,
programs or interfaces, or any part thereof, owned by any third party.

“Subsidiary,” when used in reference to a Person, means any Person of which
outstanding securities or other equity interests having ordinary voting power to
elect a majority of the board of directors or other Persons performing similar
functions of such Person are owned or controlled directly or indirectly by such
first Person.

“Tax” and “Taxes” means all taxes, charges, fees, levies, penalties, or other
assessments imposed by any foreign or United States federal, state, or local
taxing authority, including income, excise, property, sales, transfer,
franchise, license, payroll, withholding, social security, or other taxes
(including any escheat or unclaimed property obligations), including any
interest, penalties, or additions attributable thereto.

“Tax Affiliate” of a Person means a member of that Person’s Affiliated Group and
any other Subsidiary of that Person which is a partnership or is disregarded as
an entity separate from that Person for Tax purposes.

 

9

1-LA/903877.26



“Tax Return” means any return, report, information return, or other document
(including any related or supporting information) required to be supplied to any
Governmental Entity with respect to Taxes.

“Termination Fee” means an amount equal to the costs and expenses incurred by
Buyer in connection with the transactions contemplated in this Agreement, the
Merger Agreement and the Partnership Interests Purchase Agreement, prior to the
date of termination of this Agreement, in any event not to exceed $15,000,000.

“Territories” means the service territories of Seller’s gas utility businesses
in Iowa, Kansas and Nebraska.

“Transferred Employee Records” means the following records relating to
Transferred Employees: (i) skill and development training records and resumes,
(ii) seniority histories, (iii) salary and benefit information,
(iv) Occupational, Safety and Health Administration medical reports, (v) active
medical restriction forms, and (vi) job performance reviews and applications;
provided that such records will not be deemed to include any record which Seller
is restricted by Law, Order, or agreement from providing to Buyer.

“Transition Services Agreement” means the Transition Services Agreement, dated
the date hereof, among Buyer, Parent and Merger Sub.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

(b)          In addition, each of the following terms has the meaning specified
in the Exhibit or Section set forth opposite such term:

Term

Reference

Accounts Payable

Section 2.3(f)

Actual Capital Expenditures

Section 3.1(b)

Actual Working Capital

Section 3.1(b)

Adjusted Section 4044 Amount

Exhibit 8.8(d)(ii)(C)

Adjustment Amount

Section 3.1(b)

Adjustment Dispute Notice

Section 3.2(c)

Agreement

Preamble

Allocated Rights and Obligations

Section 8.5(d)

Applicable Period

Section 8.8(d)(ii)(E)

Applicable Preferential Purchase Right

Section 8.9(c)

 

 

10

1-LA/903877.26



 

Assumed Environmental Liabilities

Section 2.3(g)

Assumed Obligations

Section 2.3

Base Price

Section 3.1(a)

Benefit Plan

Section 5.12(a)

Buyer

Preamble

Buyer Financing

Section 6.5(a)

Buyer Financing Commitments

Section 6.5(b)

Buyer Pension Plan Trust

Exhibit 8.8(d)(ii)(C)

CB Transferred Employees

Section 8.8(a)

Capital Expenditures

Section 3.1(b)

Capital Expenditures Budget

Section 3.1(b)

Closing

Section 4.1

Closing Date

Section 4.1

Closing Payment Amount

Section 3.2(a)

Collective Bargaining Agreement

Section 5.11

Confidential Business Information

Section 8.2(c)

Confidential Information

Section 8.2(b)

Contingent Purchased Assets

Section 8.5(f)(ii)

Correct Purchase Price

Section 3.2(d)

Covered Individuals

Section 8.8(d)(ii)(D)

Current Retirees

Section 8.8(d)(ii)(D)

Customer Notification

Section 8.13

Division Income Statement Information

Section 5.5(b)

Easements

Section 8.5(a)

 

 

11

1-LA/903877.26



 

Electric Opco

Recitals

Excluded Assets

Section 2.2

Excluded Liabilities

Section 2.4

Final Purchase Price

Section 3.2(e)

Financial Hedge

Section 8.5(c)

Franchises

Section 5.13(b)

Gas Opco

Recitals

Initial Transfer Amount

Exhibit 8.8(d)(ii)(C)

Initial Transfer Date

Exhibit 8.8(d)(ii)(C)

Interim Period

Section 8.5(f)(ii)

Lease Buy-Out Amount

Section 3.1(b)

Limited Partner

Recitals

Locals

Section 8.8(c)

Merger

Recitals

Merger Agreement

Recitals

Methodologies

Section 3.1(b)

New CBA

Section 8.8(c)

Non-CB Transferred Employees

Section 8.8(a)

Other Arrangements

Section 8.5(d)

Other Plan Participants

Exhibit 8.8(d)(ii)(C)

Parent

Preamble

Partnership Interests Purchase Agreement

Recitals

Post-Retirement Welfare Benefits

Section 8.8(d)(ii)(D)

Proposed Adjustment Amount

Section 3.2(b)

Proposed Adjustment Statement

Section 3.2(b)

 

 

12

1-LA/903877.26



 

Proposed Purchase Price

Section 3.2(b)

Purchase Price

Section 3.1(a)

Purchased Assets

Section 2.1

Qualifying Offer

Section 8.8(a)

Real Property

Section 2.1(a)

Reduction Amount

Exhibit 8.8(d)(ii)(C)

Reference Balance Sheet

Section 3.1(b)

Reference Capital Expenditures

Section 3.1(b)

Reference Working Capital

Section 3.1(b)

Regulatory Material Adverse Effect

Section 8.4(e)

Retained Agreements

Section 2.2(l)

Savings Plan

Section 8.8(d)(ii)(E)

Section 4044 Amount

Exhibit 8.8(d)(ii)(C)

Selected Balance Sheet Information

Section 5.5(a)

Seller

Preamble

Seller Pension Plan Trust

Exhibit 8.8(d)(ii)(C)

Severance Compensation Agreements

Section 2.1(h)

Shared Agreements

Section 8.5(d)

Straddle Period Taxes

Section 8.7(b)

Substitute Arrangements

Section 8.5(d)

Successor Collective Bargaining Agreement

Section 5.11

Termination Date

Section 10.1(b)

Transfer Taxes

Section 8.7(a)

Transferable Environmental Permits

Section 2.1(i)

 

 

13

1-LA/903877.26



 

Transferable Permits

Section 2.1(g)

Transferred Employee

Section 8.8(a)

Transition Committee

Section 8.1(b)

True-Up Amount

Exhibit 8.8(d)(ii)(C)

True-Up Date

Exhibit 8.8(d)(ii)(C)

Unrecovered Purchased Gas Adjustments

Section 3.1(b)

Working Capital

Section 3.1(b)

1.2.         Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation apply:

(a)          Calculation of Time Period. When calculating the period of time
before which, within which, or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period will be excluded. If the last day of such period is a
non-Business Day, the period in question will end on the next succeeding
Business Day.

(b)          Dollars. Any reference in this Agreement to “dollars” or “$” means
U.S. dollars.

(c)          Exhibits and Schedules. Unless otherwise expressly indicated, any
reference in this Agreement to an “Exhibit” or a “Schedule” refers to an
Exhibit or Schedule to this Agreement. The Exhibits and Schedules to this
Agreement are hereby incorporated and made a part hereof as if set forth in full
herein and are an integral part of this Agreement. Any capitalized terms used in
any Schedule or Exhibit but not otherwise defined therein are defined as set
forth in this Agreement.

(d)          Gender and Number. Any reference in this Agreement to gender
includes all genders, and the meaning of defined terms applies to both the
singular and the plural of those terms.

(e)          Headings. The provision of a Table of Contents, the division of
this Agreement into Articles, Sections, and other subdivisions, and the
insertion of headings are for convenience of reference only and do not affect,
and will not be utilized in construing or interpreting, this Agreement. All
references in this Agreement to any “Section” are to the corresponding
Section of this Agreement unless otherwise specified.

(f)           References. References to any agreement, instrument or other
document means that agreement, instrument or other document as amended, modified
or supplemented from time to time, including by waiver or consent, and all
attachments thereto and instruments incorporated therein.

 

14

1-LA/903877.26



(g)          “Herein.” The words such as “herein,” “hereinafter,” “hereof,” and
“hereunder” refer to this Agreement (including the Schedules and Exhibits to
this Agreement) as a whole and not merely to a subdivision in which such words
appear unless the context otherwise requires.

(h)          “Including.” The word “including” or any variation thereof means
“including, without limitation” and does not limit any general statement that it
follows to the specific or similar items or matters immediately following it.

(i)           “To the extent.” The words “to the extent” when used in reference
to a liability or other matter, means that the liability or other matter
referred to is included in part or excluded in part, with the portion included
or excluded determined based on the portion of such liability or other matter
exclusively related to the subject.

(j)           “Principally in the Business.” With reference to assets owned by
Seller, and liabilities of Seller, which are used by, in, or for, or relate to,
the Business, the phrases “principally in the Business,” “principally for the
Business,” and other statements of similar import will be construed to refer to
assets or liabilities that are: (A) specifically listed in a Schedule setting
forth Purchased Assets or Assumed Obligations; or (B) otherwise are devoted
principally to (or in the case of liabilities, are related principally to) the
Business other than Excluded Assets and Excluded Liabilities.

1.3.        Joint Negotiation and Preparation of Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties hereto and no
presumption or burden of proof favoring or disfavoring any Party will exist or
arise by virtue of the authorship of any provision of this Agreement.

ARTICLE II.

PURCHASE AND SALE

2.1.        The Sale. Upon the terms and subject to the satisfaction of the
conditions contained in this Agreement, at the Closing, Seller will sell,
assign, convey, transfer and deliver to Buyer, and Buyer will purchase and
acquire from Seller, subject to all Encumbrances except for Non-Permitted
Encumbrances, all of Seller’s right, title, and interest in, to, and under the
real and personal property, tangible or intangible, principally related to the
Business, including as described below, as the same exists at the Closing (and,
as applicable and as permitted or contemplated hereby, or as Buyer and Parent
agree, with such additions and eliminations of assets as shall occur from the
date hereof through the Closing), except to the extent that such assets are
Excluded Assets (collectively, the “Purchased Assets”):

(a)          Seller’s real property and real property interests located in Iowa,
Kansas (other than real property or real property interests principally related
to Seller’s electric utility business in Kansas) and Nebraska, including (i) as
described on Schedule 2.1(a), (ii) buildings, structures, other improvements,
and fixtures located thereon, (iii) all rights, privileges, easements and
appurtenances thereto, the leasehold and subleasehold interests under the leases
described on Schedule 5.9, (iv) the Easements to be conveyed at the Closing
pursuant to Section 8.5(a), and (v) any installation, facility, plant (including
any manufactured gas plant), or site (including any

 

15

1-LA/903877.26



manufactured gas plant site) described on Schedule 2.1(a) that (A) at the
Closing is operated, owned, leased, or otherwise under the control of or
attributed to any of Seller or the Business, and (B) is located in the
Territories (collectively, the “Real Property”);

(b)          the accounts receivable and inventories owned by Seller and
principally related to the Business, and other similar or related items
principally related to the Business;

 

(c)

the Documents;

(d)          the machinery, equipment, vehicles, furniture, pipeline system,
natural gas distribution assets, and other tangible personal property owned by
Seller and used principally in the Business, including the vehicles and
equipment listed on Schedule 2.1(d) to be attached to the Agreement prior to
July 1, 2007, and all warranties against manufacturers or vendors relating
thereto;

 

(e)

the Business Agreements and the Franchises;

(f)           the Allocated Rights and Obligations to the extent transferred to
Buyer pursuant to Section 8.5(d);

(g)          the Permits, in each case to the extent the same are assignable
(the “Transferable Permits”);

(h)          the severance compensation agreements, if any, between Seller and
the Business Employees, as applicable (the “Severance Compensation Agreements”);

(i)           the Environmental Permits, including those listed on
Schedule 5.10(a)-2, in each case to the extent the same are assignable (the
“Transferable Environmental Permits”);

(j)           in addition to the claims, rights and proceeds described in
Section 2.1(r), to the extent (i) Seller has received any insurance proceeds
from settlements with insurance providers prior to the date hereof relating to
costs to clean-up any Real Property as required under any Environmental Laws,
including any manufactured gas plant sites acquired by Buyer pursuant to this
Agreement, and (ii) such clean-up costs have not been incurred prior to the
Closing Date, a pro-rata share of such proceeds to be allocated to the Real
Property based upon the estimated clean-up costs of all similar sites of Seller
covered by such proceeds;

(k)          any refund or credit related to Taxes paid by or on behalf of
Seller for which Buyer is liable pursuant to Section 8.7, whether such refund is
received as a payment or as a credit against future Taxes payable;

(l)           Claims and defenses of Seller to the extent such Claims or
defenses arise principally with respect to the Purchased Assets or the Assumed
Obligations, provided that any such Claims and defenses will be assigned to
Buyer without warranty or recourse;

 

(m)

assets transferred pursuant to Section 8.8;

 

(n)

any other assets owned by Seller and set forth on Schedule 2.1(n);

 

16

1-LA/903877.26



(o)          assets included in the FERC Accounts upon which the Selected
Balance Sheet Information was prepared;

(p)          any credits, benefits, emissions reductions, offsets and allowances
with respect to any Environmental Laws purchased by or granted or issued to
Seller for use by or with respect to the Business or the Purchased Assets;

 

(q)

any other assets of Seller used principally in the Business; and

(r)           any claims or rights under or proceeds of Seller’s insurance
policies to the extent related to the Business, the Purchased Assets or the
Assumed Obligations, including claims, rights or proceeds contemplated by
Section 8.9(b).

2.2.        Excluded Assets. The Purchased Assets do not include any property or
assets of Seller not described in Section 2.1 and, notwithstanding any provision
to the contrary in Section 2.1 or elsewhere in this Agreement, the Purchased
Assets do not include the following property or assets of Seller (all assets
excluded pursuant to this Section 2.2, the “Excluded Assets”):

 

(a)

cash, cash equivalents, and bank deposits;

(b)          certificates of deposit, shares of stock, securities, bonds,
debentures, evidences of indebtedness, and any other debt or equity interest in
any Person;

(c)          properties and assets principally used in or for the conduct of the
electric utility business conducted by Seller in the States of Colorado, Kansas
or Missouri, or the gas utility business conducted by Seller in the State of
Colorado;

(d)          except as set forth in Section 2.1(k), any refund or credit related
to Taxes paid by or on behalf of Seller, whether such refund is received as a
payment or as a credit against future Taxes payable;

(e)          funds, letters of credit and other forms of credit support that
have been deposited by Seller as collateral to secure Seller’s obligations;

 

(f)

all books, records, or the like other than the Documents;

(g)          any assets that have been disposed of in the ordinary course of
business or otherwise in compliance with this Agreement prior to Closing;

(h)          except as expressly provided in Section 2.1(d) and Section 2.1(l),
all of the Claims or causes of action of Seller against any Person;

(i)           except as included on Schedule 2.1(n), assets used for performance
of the Central or Shared Functions;

(j)           except as provided in Section 2.1(j), Section 2.1(l) and
Section 2.1(r), all insurance policies, and rights thereunder, including any
such policies and rights in respect of the Purchased Assets or the Business;

 

17

1-LA/903877.26



(k)          the rights of Seller arising under or in connection with this
Agreement, any certificate or other document delivered in connection herewith,
and any of the transactions contemplated hereby and thereby;

(l)           all (i) agreements and contracts set forth on Schedule 2.2(l) to
be attached to the Agreement prior to July 1, 2007 (the “Retained Agreements”),
(ii) Shared Agreements (except to the extent provided by Section 8.5(d)), and
(iii) other agreements and contracts not included in the Business Agreements and
Franchises;

(m)         all software, software licenses, information systems, management
systems, and any items set forth in or generally described in subparts (i)
through (vi) of the definition of “Documents” in Section 1.1(a) other than the
software and related assets set forth on Schedule 2.1(n); and

(n)          any assets of any Benefit Plan, except as otherwise provided in
Section 8.8.

2.3.        Assumed Obligations. On the Closing Date, Buyer will deliver to
Seller the Assignment and Assumption Agreement pursuant to which Buyer will
assume and agree to discharge all of the debts, liabilities, obligations,
duties, and responsibilities of Seller of any kind and description, whether
absolute or contingent, monetary or non-monetary, direct or indirect, known or
unknown, or matured or unmatured, or of any other nature, to the extent incurred
either prior to or after the Closing, and principally related to the Purchased
Assets or the Business, including those obligations and liabilities set forth in
the Selected Balance Sheet Information, other than Excluded Liabilities (the
“Assumed Obligations”), in accordance with the respective terms and subject to
the respective conditions thereof, including the following liabilities and
obligations:

(a)          all liabilities and obligations of Seller under the Business
Agreements, the Severance Compensation Agreements, the Transferable Permits, the
Transferable Environmental Permits, the Preferential Purchase Rights assigned to
Buyer pursuant to Section 8.9(c), the Allocated Rights and Obligations
transferred to Buyer pursuant to Section 8.5(d), and any other agreements or
contractual rights assigned to Buyer pursuant to the terms of this Agreement;

(b)          all liabilities and obligations of Seller with respect to customer
deposits, customer advances for construction and other similar items related
principally to the Business or the Purchased Assets;

(c)          all liabilities and obligations relating to unperformed service
obligations, Easement relocation obligations, and engineering and construction
required to complete scheduled construction, construction work in progress, and
other capital expenditure projects, in each case related principally to the
Business and outstanding on or arising after the Closing;

(d)          all liabilities and obligations associated with the Purchased
Assets or the Business in respect of Taxes for which Buyer is liable pursuant to
Section 8.7;

(e)          all liabilities and obligations for which Buyer is responsible
pursuant to Section 8.8;

 

18

1-LA/903877.26



(f)           all trade accounts payable and other accrued and unpaid current
expenses in respect of goods and services incurred by or for the Business to the
extent attributable to the period prior to the Closing (the “Accounts Payable”);

(g)          (i) all Environmental Claims, and (ii) all liabilities, obligations
and demands arising under, in respect of, or relating to past, present, and
future Environmental Laws, existing, arising, or asserted with respect to the
Business or the Purchased Assets, whether before, on, or after the Closing Date
(the “Assumed Environmental Liabilities”). For avoidance of doubt, the Assumed
Environmental Liabilities include all liabilities and obligations (including
liabilities and obligations based upon the presence, Release, or threatened
Release of Hazardous Materials) of Seller directly or indirectly relating to,
caused by, or arising in connection with the operation, ownership, use, or other
control of or activity at or relating to any installation, facility, plant
(including any manufactured gas plant), or site (including any manufactured gas
plant site) that at the Closing is, or at any time prior to the Closing was,
(i) operated, owned, leased, or otherwise under the control of or attributed to
any of Seller, the Business, or any predecessor in interest of Seller or the
Business, and (ii) located in the Territories or any areas previously served by
the Business or any predecessor of the Business; provided, however, that the
Assumed Environmental Liabilities do not include any such liabilities,
obligations, Environmental Claims, or demands in respect of real property that
is both (A) owned or leased by Seller as of the date of this Agreement, and
(B) not included in the Purchased Assets; and

(h)          all liabilities and obligations of Seller or Buyer arising before,
on or after the Closing Date (i) under any Regulatory Orders applicable to the
Business or the Purchased Assets, or (ii) imposed on Buyer or the Purchased
Assets or Business in connection with any Required Regulatory Approval.

2.4.        Excluded Liabilities. Buyer does not assume and will not be
obligated to pay, perform, or otherwise discharge any of the following
liabilities or obligations (collectively, the “Excluded Liabilities”):

(a)          any liabilities or obligations of Seller to the extent related to
any Excluded Assets;

(b)          any liabilities or obligations of Seller in respect of indebtedness
for borrowed money or the deferred purchase price of property;

(c)          any liabilities or obligations in respect of Taxes of Seller or any
Tax Affiliate of Seller, or any liability of Seller for unpaid Taxes of any
Person under Treasury regulation section 1.1502-6 (or similar provision of
state, local, or foreign law) as a transferee or successor, by contract or
otherwise, except for Taxes for which Buyer is liable pursuant to Section 8.7;

(d)          any and all liabilities arising in connection with the ERISA Case
and, except as otherwise provided in Section 2.5 or Section 8.8, any other
liability or obligation of Seller or an ERISA Affiliate of Seller to any
employee of Seller under or in connection with any of the Benefit Plans,
including under any deferred compensation arrangement or severance policy or any
obligation to make any parachute or retention payment, including any liability
related to the matters set forth on Schedule 5.12(d); and

 

19

1-LA/903877.26



(e)          except as set forth in Section 2.5, any other liability,
obligation, duty or responsibility of Seller not principally related to the
Purchased Assets or the Business.

 

2.5.

Post-Closing Liabilities. As of the Closing Date:

(a)          With respect to the Corporate Employees, Buyer will reimburse
Seller or Seller’s successor for 40% of all costs of short-term
severance-related benefits, including outplacement benefits, gross-ups for
taxes, and severance payments made or provided by Seller or Seller’s successor
to such employees in connection with the termination of such employees prior to
or at the Closing as a result of the transactions contemplated by this
Agreement, the Partnership Interests Purchase Agreement and the Merger
Agreement.

(b)          Parent and Seller will, and Parent will cause Seller’s successor
to, reimburse Buyer for any Losses, costs or expenses incurred by Buyer with
respect to any Excluded Liabilities (other than any Excluded Liabilities that
are assumed by Buyer or an Affiliate of Buyer pursuant to the Partnership
Interests Purchase Agreement).

(c)          Buyer will reimburse Seller, or Seller’s successor, as applicable,
for any Losses, costs or expenses incurred by Parent, Seller or Seller’s
successor with respect to any Assumed Obligations.

ARTICLE III.

PURCHASE PRICE

 

3.1.

Purchase Price.

(a)          The purchase price for the Purchased Assets (the “Purchase Price”)
will be an amount equal to $600,000,000 (the “Base Price”), adjusted as follows:
(i) the Base Price will be increased by the Adjustment Amount if the Adjustment
Amount is a positive number; and (ii) the Base Price will be reduced by the
Adjustment Amount if the Adjustment Amount is a negative number.

 

(b)

The following definitions shall be used to compute the Purchase Price:

“Actual Capital Expenditures” means the actual Capital Expenditures for the
period between the date hereof and the Closing Date.

“Actual Working Capital” means Working Capital as of the Closing Date.

“Adjustment Amount” means (i) Actual Working Capital minus Reference Working
Capital, plus (ii) Actual Capital Expenditures minus Reference Capital
Expenditures, plus (iii) an amount equal to the aggregate under-billed amount,
or minus an amount equal to the aggregate over-billed amount, of the Unrecovered
Purchased Gas Adjustments as of the Closing Date for each of the Natural Gas
Businesses, plus (iv) an amount equal to the Lease Buy-Out Amount.

“Capital Expenditures” for any period means the amount of expenditures of the
Business for such period which must be capitalized in accordance with the
Methodologies.

 

20

1-LA/903877.26



“Capital Expenditures Budget” means the budget attached hereto as
Schedule 3.1(a).

“Lease Buy-Out Amount” means an amount equal to the aggregate purchase price to
purchase the vehicles included in the Purchased Assets that are subject to the
Master Lease Agreement as described in Schedule 5.8 and are purchased by Seller
prior to the Closing pursuant to Section 8.5(h).

“Methodologies” means (i) the methods used in the preparation of the Reference
Balance Sheet and the Capital Expenditures Budget; (ii) to the extent consistent
with the foregoing, the past practices of the Business; and (iii) to the extent
consistent with all of the foregoing, GAAP, in each case of clauses (i), (ii)
and (iii), applied on a consistent basis.

“Reference Balance Sheet” means the projected balance sheet of the Business as
of December 31, 2007 attached hereto as Schedule 3.1(b).

“Reference Capital Expenditures” means the amount of the Capital Expenditures as
set forth in the Capital Expenditures Budget.

“Reference Working Capital” means the Working Capital of the Business estimated
as of December 31, 2007, as set forth in Schedule 3.1(c).

“Unrecovered Purchased Gas Adjustments” means the amount of purchased gas
adjustment otherwise permitted under Seller’s tariffs for the Natural Gas
Businesses, not yet paid by the customers of the Natural Gas Businesses, or that
the Natural Gas Businesses has not reimbursed to its respective customers.

“Working Capital” as of any date means the “current assets” of the Business as
of such date minus the “current liabilities” of the Business as of such date
(which may be a positive or negative amount), determined in each case in
accordance with the Methodologies.

 

3.2.

Determination of Adjustment Amount and Purchase Price.

(a)          No later than fifteen (15) days prior to the Closing Date, Seller,
in consultation with Parent and Buyer, will prepare and deliver to Buyer and
Parent, Seller’s best estimate of the Actual Working Capital, the Actual Capital
Expenditures, the Unrecovered Purchased Gas Adjustments, the Lease Buy-Out
Amount, the Adjustment Amount and the Purchase Price to be paid at the Closing,
based on Seller’s best estimates of the Adjustment Amount (such estimated
Purchase Price being referred to herein as the “Closing Payment Amount”).

(b)          Within ninety (90) days after the Closing Date, Buyer will prepare
and deliver to Parent a statement (the “Proposed Adjustment Statement”) that
reflects Buyer’s determination of (i) the Actual Working Capital, the Actual
Capital Expenditures, the Unrecovered Purchased Gas Adjustments, the Lease
Buy-Out Amount and the Adjustment Amount (the “Proposed Adjustment Amount”), and
(ii) the Purchase Price based on the Proposed Adjustment Amount (the “Proposed
Purchase Price”). In addition, Buyer will provide Parent with supporting
assumptions and calculations, in reasonable detail, for such determinations at
the time it delivers the Proposed Adjustment Statement. Parent and Seller agree
to, and Parent

 

21

1-LA/903877.26



agrees to cause Seller’s successor to, cooperate with Buyer after the Closing in
connection with the preparation of the Proposed Adjustment Statement and related
information, and will provide Buyer with access to Seller’s books, records,
information, and employees that are primarily related to the Business and the
Purchased Assets that are in Seller’s or its successor’s possession or control
as Buyer may reasonably request.

(c)          The amounts determined by Buyer as set forth in the Proposed
Adjustment Statement will be final, binding, and conclusive for all purposes
unless, and only to the extent, that within thirty (30) days after Buyer has
delivered the Proposed Adjustment Statement, Parent notifies Buyer of any
dispute with matters set forth in the Proposed Adjustment Statement. Any such
notice of dispute delivered by Parent (an “Adjustment Dispute Notice”) will
identify with reasonable specificity each item in the Proposed Adjustment
Statement with respect to which Parent disagrees, the reason for such
disagreement, and Parent’s position with respect to such disputed item, and will
include Parent’s recalculation of the Adjustment Amount and the Purchase Price.
Parent shall be conclusively deemed to have accepted any item in the Proposed
Adjustment Statement not addressed by the Adjustment Dispute Notice.

(d)          If Parent delivers an Adjustment Dispute Notice in compliance with
Section 3.2(c), Buyer and Parent will attempt to reconcile their differences and
any resolution by them as to any disputed amounts will be final, binding, and
conclusive for all purposes on the Parties. If Buyer and Parent are unable to
reach a resolution with respect to all disputed items within forty five (45)
days of delivery of the Adjustment Dispute Notice, Buyer and Parent will submit
any items remaining in dispute for determination and resolution to the
Independent Accounting Firm, which will be instructed to determine and report to
the Parties, within thirty (30) days after such submission, upon such remaining
disputed items. The determination of the Independent Accounting Firm on each
issue shall be neither more favorable to Buyer than shown in the Proposed
Adjustment Statement nor more favorable to Parent than shown in the Adjustment
Dispute Notice. The report of the Independent Accounting Firm will identify the
correct Actual Working Capital, Actual Capital Expenditures, Unrecovered
Purchased Gas Adjustments, Lease Buy-Out Amount, Adjustment Amount and Purchase
Price (the “Correct Purchase Price”) and such report will be final, binding, and
conclusive on the Parties for all purposes. The fees and disbursements of the
Independent Accounting Firm will be allocated between Buyer and Parent so that
Parent’s share of such fees and disbursements will be in the same proportion
that the aggregate amount of such remaining disputed items so submitted to the
Independent Accounting Firm that is unsuccessfully disputed by Parent (as
finally determined by the Independent Accounting Firm) bears to the total amount
of the disputed amounts so submitted to the Independent Accounting Firm, with
the remaining amount allocated to Buyer.

(e)          “Final Purchase Price” shall mean (i) the Proposed Purchase Price,
if Parent does not deliver an Adjustment Dispute Notice; (ii) the amount agreed
between Parent and Purchaser, if any; or (iii) the Correct Purchase Price, if
determined by the Independent Accounting Firm. Within five (5) days following
the final determination of the Final Purchase Price pursuant to Sections 3.2(b),
(c) and (d), (x) if the Final Purchase Price is greater than the Closing Payment
Amount, Buyer will pay the difference to Seller or its successor; or (y) if the
Final Purchase Price is less than the Closing Payment Amount, Parent will cause
Seller, or its successor, to pay the difference to Buyer. Any amount paid under
this Section 3.2(e) will be paid with interest for the period commencing on the
Closing Date through the date of payment,

 

22

1-LA/903877.26



calculated at the Prime Rate in effect on the Closing Date, in cash by wire
transfer of same day funds to the account specified by the Party receiving
payment.

3.3.        Allocation of Purchase Price. The sum of the Purchase Price and the
Assumed Obligations will be allocated among the Purchased Assets on a basis
consistent with section 1060 of the Code and the Treasury regulations
promulgated thereunder. Within one hundred eighty (180) days following the
Closing Date, the Parties will work together in good faith to agree upon such
allocation; provided that in the event that such agreement has not been reached
within such 180-day period, the allocation will be determined by the Independent
Accounting Firm, and such determination will be binding on the Parties. Parent
and Buyer will each pay one-half of the fees and expenses of the Independent
Accounting Firm in connection with such determination. Each Party will, and
Parent will cause Seller’s successor to, report the transactions contemplated by
the Agreement for federal Income Tax and all other Tax purposes in a manner
consistent with such allocation. Each Party will provide the other promptly with
any other information required to complete Form 8594 under the Code. Each Party
will notify the other, and will provide the other with reasonably requested
cooperation, in the event of an examination, audit, or other proceeding
regarding the allocations provided for in this Section 3.3.

 

3.4.

Proration.

(a)          Solely for purposes of determining the Proposed Purchase Price and
the Final Purchase Price under Section 3.2, property Taxes, utility charges, and
similar items customarily prorated, including those listed below, to the extent
relating to the Business or the Purchased Assets and which are not due or
assessed until after the Closing Date but which are attributable to any period
(or portion thereof) ending on or prior to the Closing Date, will be prorated as
of the Closing Date. Such items to be prorated will include:

(i)           personal property and real property Taxes, assessments, franchise
Taxes, and other similar periodic charges, including charges for water,
telephone, electricity, and other utilities;

(ii)          any permit, license, registration, compliance assurance fees or
other fees with respect to any Transferable Permits and Transferable
Environmental Permits; and

 

(iii)

rents under any leases of real or personal property.

(b)          In connection with any real property Tax prorations pursuant to
Section 3.4(a), including installments of special assessments, the amount
allocated to Buyer shall equal the amount of the current real property Tax or
installment of special assessments, as the case may be, multiplied by a
fraction, (i) the numerator of which is the number of days from the date of the
immediately preceding installment to the day before the Closing Date, and
(ii) the denominator of which is the total number of days in the assessment
period in which the Closing Date occurs. In connection with any other
prorations, in the event that actual amounts are not available at the Closing
Date, the proration will be based upon the Taxes, assessments, charges, fees, or
rents for the most recent period completed prior to the Closing Date for which
actual Taxes, assessments, charges, fees, or rents are available. All prorations
will be based upon the most recent available Tax rates, assessments, and
valuations.

 

23

1-LA/903877.26



(c)          Parent and Buyer agree to furnish each other, or in the case of
Parent to cause Seller or its successor to furnish Buyer, with such documents
and other records as may be reasonably requested in order to confirm all
proration calculations made pursuant to this Section 3.4.

ARTICLE IV.

THE CLOSING

4.1.        Time and Place of Closing. Upon the terms and subject to the
satisfaction of the conditions contained in ARTICLE IX of this Agreement, the
closing of the purchase and sale of the Purchased Assets and assumption of the
Assumed Obligations (the “Closing”) will take place at the offices of Fried,
Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New York
10004, beginning at 10:00 A.M. (New York time) on the first Business Day on
which the conditions set forth in ARTICLE IX have been satisfied or waived in
accordance with this Agreement (other than those conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
the conditions), or at such other place or time as the Parties may agree. The
date on which the Closing occurs is referred to herein as the “Closing Date.”
The purchase and sale of the Purchased Assets and assumption of the Assumed
Obligations will be effective on the Closing Date immediately before the
effective time of the Merger.

4.2.         Payment of Closing Payment Amount. At the Closing, Buyer will pay
or cause to be paid to Seller, or at Parent’s direction to the Exchange Agent or
Merger Sub, the Closing Payment Amount, by wire transfers of same day funds or
by such other means as may be agreed upon by Parent, Seller and Buyer.

4.3.        Deliveries by Parent and Seller. At or prior to the Closing, Seller
and Parent, as the Parties determine to be applicable, will deliver the
following to Buyer:

 

(a)

the Bill of Sale, duly executed by Seller;

 

(b)

the Assignment and Assumption Agreement, duly executed by Seller;

(c)          all consents, waivers or approvals obtained by Seller from third
parties in connection with this Agreement;

 

(d)

the certificate contemplated by Section 9.2(d);

(e)          one or more deeds of conveyance of the parcels of Real Property
with respect to which Seller holds fee interests, in forms reasonably acceptable
to the Parties, duly executed and acknowledged by Seller and in recordable form,
as necessary to convey the Real Property to Buyer;

(f)           one or more instruments of assignment or conveyance, substantially
in the form of the Assignment of Easements, as are necessary to transfer the
Easements to Buyer pursuant to Section 8.5(a);

 

24

1-LA/903877.26



(g)          all such other instruments of assignment or conveyance as are
reasonably requested by Buyer in connection with the transfer of the Purchased
Assets to Buyer in accordance with this Agreement;

(h)          certificates of title for certificated motor vehicles or other
titled Purchased Assets, duly executed by Seller as may be required for transfer
of such titles to Buyer pursuant to this Agreement;

(i)           terminations or releases of Non-Permitted Encumbrances on the
Purchased Assets;

(j)           a certificate of good standing with respect to each of Parent and
Seller (dated as of a recent date prior to the Closing Date but in no event more
than fifteen (15) Business Days before the Closing Date), issued by the
Secretary of State (or other duly authorized official) of the state of
incorporation or formation of each such Person and with respect to Seller of the
States of Kansas, Iowa and Nebraska;

(k)          a copy, certified by an authorized officer of each of Parent and
Seller, of respective resolutions authorizing the execution and delivery of this
Agreement and instruments attached as exhibits hereto and thereto, and the
consummation of the transactions contemplated hereby and thereby, together with
a certificate by the Secretary of each of Parent and Seller as to the incumbency
of those officers authorized to execute and deliver this Agreement and the
instruments attached as exhibits hereto and thereto;

(l)           an affidavit that Seller is not a foreign person under section
1445(b)(2) of the Code; and

(m)         such other agreements, documents, instruments, and writings as are
required to be delivered by Parent or Seller at or prior to the Closing Date
pursuant to this Agreement.

4.4.        Deliveries by Buyer. At or prior to the Closing, Buyer will deliver
the following to Seller:

(a)          the Assignment and Assumption Agreement, duly executed by Buyer;

 

(b)

the certificate contemplated by Section 9.3(c);

(c)          all consents, waivers, or approvals obtained by Buyer from third
parties in connection with this Agreement;

(d)          a certificate of good standing with respect to Buyer, to the extent
applicable (dated as of a recent date prior to the Closing Date but in no event
more than fifteen (15) Business Days before the Closing Date), issued by the
Secretary of State (or other duly authorized official) of the States of South
Dakota, Kansas, Iowa and Nebraska, as applicable;

(e)          a copy, certified by an authorized officer of Buyer, of resolutions
authorizing the execution and delivery of this Agreement and instruments
attached as exhibits hereto and thereto, and the consummation of the
transactions contemplated hereby and thereby,

 

25

1-LA/903877.26



together with a certificate by the Secretary of Buyer as to the incumbency of
those officers authorized to execute and deliver this Agreement and the
instruments attached as exhibits hereto and thereto;

(f)           all such other documents, instruments, and undertakings as are
reasonably requested by Seller in connection with the assumption by Buyer of the
Assumed Obligations in accordance with this Agreement; and

(g)          such other agreements, documents, instruments and writings as are
required to be delivered by Buyer at or prior to the Closing Date pursuant to
this Agreement.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedule or, to the extent the
relevance of such disclosure is readily apparent therefrom, as disclosed in the
Seller SEC Filings filed prior to the date of this Agreement, Seller represents
and warrants to Buyer that:

5.1.         Organization; Qualification. Seller is a corporation duly
organized, validly existing, and in good standing under the laws of Delaware and
has all requisite corporate power and authority to own, lease, and operate the
Purchased Assets and to carry on the Business as presently conducted. Seller is
duly qualified or licensed to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of the Business, or the
ownership or operation of any Purchased Assets, by Seller makes such
qualification necessary, except for failures to be qualified or licensed that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

5.2.        Authority Relative to this Agreement. Seller has all corporate power
and authority necessary to execute and deliver this Agreement and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly and validly authorized by the board of directors of Seller and no other
corporate proceedings on the part of Seller are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly and validly executed and delivered by Seller, and constitutes a
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, or other similar laws affecting or relating
to enforcement of creditors’ rights generally or general principles of equity.

5.3.         Consents and Approvals; No Violation. Except as set forth in
Schedule 5.3, the execution and delivery of this Agreement by Seller, and the
consummation by Seller of the transactions contemplated hereby, do not:

(a)          conflict with or result in any breach of Seller’s Governing
Documents;

(b)          result in a default (including with notice, lapse of time, or
both), or give rise to any right of termination, cancellation, or acceleration,
under any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, agreement, lease, or other instrument or obligation to which Seller
or any of its Affiliates is a party or by which Seller or any of its

 

26

1-LA/903877.26



Affiliates, the Business, or any of the Purchased Assets may be bound, except
for such defaults (or rights of termination, cancellation, or acceleration) as
to which requisite waivers or consents have been, or will prior to the Closing
be, obtained or which if not obtained or made would not, individually or in the
aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement;

(c)          violate any Law or Order applicable to Seller, any of its
Affiliates, or any of the Purchased Assets, except for violations that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect;

(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Seller Required Regulatory Approvals, (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, or (iii) any requirements which become applicable to Seller as a
result of the specific regulatory status of Buyer (or any of its Affiliates) or
as a result of any other facts that specifically relate to any business or
activities in which Buyer (or any of its Affiliates) is or proposes to be
engaged; and

(e)          as of the date of this Agreement, to Seller’s Knowledge, there are
no facts or circumstances relating to Seller or any of its Subsidiaries that, in
Seller’s reasonable judgment, would be reasonably likely to prevent or
materially delay the receipt of the Seller Required Regulatory Approvals.

 

5.4.

Governmental Filings.

(a)          Since December 31, 2005, Seller has filed or caused to be filed
with the KCC, IUB and NPSC, as applicable, and FERC all material forms,
statements, reports, and documents (including all exhibits, amendments, and
supplements thereto) required by Law or Order to be filed by Seller with the
KCC, IUB and NPSC, respectively, or FERC with respect to the Business and the
Purchased Assets except for such forms, statements, reports, and documents the
failure of which to file, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect. As of the respective dates on
which such forms, statements, reports, and documents were filed, each (to the
extent prepared by Seller and excluding information prepared or provided by
third parties) complied in all material respects with all requirements of any
Law or Order applicable to such form, statement, report, or document in effect
on such date except for such forms, statements, reports and documents the
failure of which to file in compliance with all requirements of any law or
Order, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(b)          Seller has filed or furnished with the SEC all Seller SEC Filings
required to be filed or furnished. Each Seller SEC Filing, when and as filed or
furnished with the SEC, complied in all material respects with the applicable
requirements of the Securities Act, the Exchange Act and Sarbanes-Oxley. As of
their respective dates (and, if amended or supplemented, as of the date of any
such amendment or supplement) and as filed, the Seller SEC Filings did not
contain any untrue statement of a material fact or omit to state a material fact

 

27

1-LA/903877.26



required to be stated therein or necessary to make the statements made therein,
in light of the circumstances in which they were made, not misleading.

 

5.5.

Financial Information.

(a)          Schedule 5.5(a) sets forth selected balance sheet information as of
December 31, 2005 and September 30, 2006, respectively, with respect to the
Business in each of Iowa, Kansas and Nebraska. The information set forth in
Schedule 5.5(a) is referred to herein as the “Selected Balance Sheet
Information.”

(b)          Schedule 5.5(b) sets forth the division income statements for the
Business in each of Iowa, Kansas and Nebraska for the 12-month period ended
December 31, 2005, and the nine-month period ended September 30, 2006. The
information set forth in Schedule 5.5(b) is referred to herein as the “Division
Income Statement Information.”

(c)          Except as set forth in the notes thereto, the Selected Balance
Sheet Information and the Division Income Statement Information fairly present
as of the dates thereof or for the periods covered thereby, in all material
respects, the items reflected therein, all in accordance with FERC Accounting
Rules and any applicable KCC, IUB or NPSC accounting rules applied in accordance
with Seller’s normal accounting practices. The individual accounts in the
Selected Balance Sheet Information are recorded in accordance with GAAP, as
modified by applicable FERC Accounting Rules and applicable regulatory
accounting rules.

5.6.         No Material Adverse Effect. Except as set forth in Schedule 5.6, or
as otherwise contemplated by this Agreement, since September 30, 2006 no event,
change or development has occurred which, individually or in the aggregate, has
had, or would reasonably be expected to result in, a Material Adverse Effect.

5.7.         Operation in the Ordinary Course. Except as otherwise disclosed
herein or set forth in Schedule 5.7, or otherwise contemplated or permitted
pursuant to the terms hereof, since September 30, 2006 and until the date
hereof, the Business has been operated in the ordinary course of business
consistent with Good Utility Practice.

5.8.        Title. Except as set forth on Schedule 5.8 or as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (i) Seller owns good and marketable title to (or in the case of
leased property, has a valid and enforceable leaseholder interest in) the Real
Property and the Easements; and (ii) Seller has good title to the other
Purchased Assets, in each case free and clear of all Non-Permitted Encumbrances.
Except as described in Schedule 5.8 or as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, the
Purchased Assets are not subject to any Preferential Purchase Rights. The
Purchased Assets have been maintained consistent with Good Utility Practice,
except to the extent that the failure to so maintain the Purchased Assets,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The Easements are all of the easements, railroad
crossing rights and rights-of-way, and similar rights (other than public
rights-of-way) necessary, in all material respects, for the operation of the
Business as currently conducted.

 

28

1-LA/903877.26



5.9.        Leases. Schedule 5.9 describes to Seller’s Knowledge as of the date
hereof, all real property leases under which Seller is a lessee or lessor that
relate principally to the Business or the Purchased Assets.

5.10.      Environmental. The only representations and warranties given in
respect to Environmental Laws, Environmental Permits, Environmental Claims, or
other environmental matters are those contained in this Section 5.10, and none
of the other representations and warranties contained in this Agreement will be
deemed to constitute, directly or indirectly, a representation and warranty with
respect to Environmental Laws, Environmental Permits, Environmental Claims,
other environmental matters, or matters incident to or arising out of or in
connection with any of the foregoing. All such matters are governed exclusively
by this Section 5.10.

(a)          Except as set forth on Schedule 5.10(a)-1, (i) Seller presently
possesses all Environmental Permits necessary to own, maintain, and operate the
Purchased Assets as they are currently being owned, maintained and operated, and
to conduct the Business as it is currently being operated and conducted, except
with respect to the failure to possess any Environmental Permits that,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (ii) with respect to the Purchased Assets and the
Business, Seller is in compliance in all material respects with the requirements
of such material Environmental Permits and Environmental Laws, and (iii) Seller
has received no written notice or information of an intent by an applicable
Governmental Entity to suspend, revoke, or withdraw any such Environmental
Permits, except with respect to any Environmental Permit that, if suspended,
revoked or withdrawn, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. To Seller’s Knowledge as of the date
hereof, Schedule 5.10(a)-2 sets forth a list of all material Environmental
Permits held by Seller for the operation of the Business.

(b)          Except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect or as set forth on Schedule 5.10(b),
neither Seller nor any Affiliate of Seller has received within the last three
(3) years any written notice, report, or other information regarding any actual
or alleged violation of Environmental Laws, Environmental Permits, or any
liabilities or potential liabilities, including any investigatory, remedial, or
corrective obligations, relating to the operation of the Business or the
Purchased Assets arising under Environmental Laws. To Seller’s Knowledge as of
the date hereof, Schedule 5.10(b) sets forth a list of the written notices,
reports or information that Seller or any Affiliate of Seller has received
within the last three (3) years regarding any such actual or alleged violations
of Environmental Laws or Environmental Permits.

(c)          Except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect or as set forth on Schedule 5.10(c),
(i) there is and has been no Release from, in, on, or beneath the Real Property
that could form a basis for an Environmental Claim, and (ii) there are no
Environmental Claims related to the Purchased Assets or the Business, which are
pending or, to Seller’s Knowledge, threatened against Seller. To Seller’s
Knowledge as of the date hereof, Schedule 5.10(c) sets forth a list of all
Releases from, in, on or beneath the Real Property that could form the basis for
an Environmental Claim, and of all Environmental Claims pending or threatened
against Seller that are principally related to the Purchased Assets or the
Business.

 

29

1-LA/903877.26



5.11.      Labor Matters. Schedule 5.11 lists each collective bargaining
agreement covering any of the Business Employees to which Seller is a party or
is subject (each, a “Collective Bargaining Agreement”) as of the date hereof.
Except to the extent set forth in Schedule 5.11 or as individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect,
(i) Seller is in material compliance with all Laws applicable to the Business
Employees respecting employment and employment practices, terms and conditions
of employment, and wages and hours; (ii) Seller has not received written notice
of any unfair labor practice complaint against Seller pending before the
National Labor Relations Board with respect to any of the Business Employees;
(iii) Seller has not received notice that any representation petition respecting
the Business Employees has been filed with the National Labor Relations Board;
(iv) Seller is in material compliance with the terms of and its obligations
under the Collective Bargaining Agreements, and has administered each Collective
Bargaining Agreement in manner consistent in all material respects with the
terms and conditions of such Collective Bargaining Agreements; (v) no material
grievance or material arbitration proceeding arising out of or under the
Collective Bargaining Agreements is pending against Seller; and (vi) there is no
labor strike, slowdown, work stoppage, or lockout actually pending or, to
Seller’s Knowledge, threatened against Seller in respect of the Purchased Assets
or the Business. Except for the Severance Compensation Agreements set forth on
Schedule 5.11 with respect to the Business Employees identified on
Schedule 1.1-B, obligations to be assumed or undertaken by Buyer pursuant to
Sections 2.5(a) or 8.8, and severance compensation agreements existing as of the
date hereof, if any, with respect to additional employees that may be added to
the Business Employees after the date hereof by Buyer and Parent pursuant to
clause (iii) of the definition thereof, there are no employment, severance, or
change in control agreements or contracts between Seller and any Business
Employee under which Buyer would have any liability. A true, correct, and
complete copy of each Collective Bargaining Agreement, any renewal or
replacement of any Collective Bargaining Agreement that will expire prior to the
Closing Date, and any new collective bargaining agreement covering any of the
Business Employees entered into by Seller between the date hereof and the
Closing (each a “Successor Collective Bargaining Agreement”), has been made
available to Buyer prior to the date hereof or will be made available to Buyer
prior to the Closing Date, respectively.

 

5.12.

ERISA; Benefit Plans.

(a)          Schedule 5.12(a) lists each employee benefit plan (as such term is
defined in section 3(3) of ERISA) and each other plan, program, or arrangement
providing benefits to employees that is maintained by, contributed to, or
required to be contributed to by Seller (or any ERISA Affiliate of Seller) as of
the date hereof on account of current Business Employees or persons who have
retired from the Business (each, a “Benefit Plan”). Copies of such plans and all
amendments and direct agreements pertaining thereto, together with the most
recent annual report and actuarial report with respect thereto, if any, have
been made available to Buyer prior to the date hereof.

(b)          Each Benefit Plan that is intended to be qualified under section
401(a) of the Code has received a determination from the Internal Revenue
Service that such Benefit Plan is so qualified, and each trust that is intended
to be exempt under section 501(a) of the Code has received a determination
letter that such trust is so exempt. Nothing has occurred since the date of such
determination that would materially adversely affect the qualified or exempt
status of such Benefit Plan or trust, nor will the consummation of the
transactions provided for by this

 

30

1-LA/903877.26



Agreement have any such effect. Copies of the most recent determination letter
of the IRS with respect to each such Benefit Plan or trust have been made
available to Buyer prior to the date hereof.

(c)          (i) Each Benefit Plan has been maintained, funded, and administered
in compliance with its terms, the terms of any applicable Collective Bargaining
Agreements, and all applicable Laws, including ERISA and the Code, (ii) there is
no “accumulated funding deficiency” within the meaning of section 412 of the
Code with respect to any Benefit Plan which is an “employee pension benefit
plan” as defined in section 3(2) of ERISA, and (iii) no reportable event (within
the meaning of section 4043 of ERISA) and no event described in sections 4041,
4042, 4062 or 4063 of ERISA has occurred or exists in connection with any
Benefit Plan, except in the case of (i), (ii) and (iii) as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. As of the date of this Agreement, no proceeding has been
initiated to terminate the Seller Pension Plan nor has the Pension Benefit
Guaranty Corporation threatened to terminate the Seller Pension Plan. Neither
Seller nor any ERISA Affiliate has any obligation to contribute to or any other
liability under or with respect to any multiemployer plan (as such term is
defined in section 3(37) of ERISA), except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. No liability
under Title IV or section 302 of ERISA has been incurred by Seller or any ERISA
Affiliate that has not been satisfied in full, and no condition exists that
presents a material risk to Seller or any ERISA Affiliate of incurring any such
liability, other than liability for premiums due to the Pension Benefit Guaranty
Corporation, except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect. No Person has provided or is
required to provide security to the Seller Pension Plan under section 401(a)(29)
of the Code due to a plan amendment that results in an increase in current
liability, except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

(d)          Except for the ERISA Case, as set forth on Schedule 5.12(d) or as
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, (i) there is no litigation or governmental
administrative proceeding or, to Seller’s Knowledge, investigation involving any
Benefit Plan, and (ii) the administrator and the fiduciaries of each Benefit
Plan have in all material respects complied with the applicable requirements of
ERISA, the Code, and any other requirements of applicable Laws, including the
fiduciary responsibilities imposed by Part 4 of Title I, Subtitle B of ERISA.
Except as set forth on Schedule 5.12(d) or as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect, there have
been no non-exempt “prohibited transactions” as described in section 4975 of the
Code or Title I, Part 4 of ERISA involving any Benefit Plan, and, to Seller’s
Knowledge, there are no facts or circumstances which could give rise to any tax
imposed by section 4975 of the Code or Section 502 of ERISA with respect to any
Benefit Plan.

(e)          Except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, all contributions (including all
employer matching and other contributions and all employee salary reduction
contributions) for all periods ending prior to the Closing Date (including
periods from the first day of the current plan year to the Closing Date) have
been paid to the Benefit Plans within the time required by Law or will be paid
to the Benefit Plans prior to or as of the Closing, notwithstanding any
provision of any Benefit Plan to the contrary. All returns, reports, and
disclosure statements required to be made

 

31

1-LA/903877.26



under ERISA and the Code with respect to the Benefit Plans have been timely
filed or delivered except to the extent the failure to file such returns,
reports and disclosure statements would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(f)           Except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, each Benefit Plan that is a group
health plan (within the meaning of Code section 5000(b)(1)) in all material
respects complies with and has been maintained and operated in material
compliance with each of the health care continuation requirements of section
4980B of the Code and Part 6 of Title I, Subtitle B of ERISA (or the applicable
requirements of State insurance continuation law) and the requirements of the
Health Insurance Protection Portability and Accountability Act of 1996.

(g)          Schedule 5.12(g) sets forth the medical and life insurance benefits
provided as of the date of this Agreement by Seller to any currently retired or
former employees of the Business other than pursuant to Part 6 of Subtitle B of
Title I of ERISA, section 4980B of the Code, or similar provisions of state law.

(h)          Except for obligations assumed by Buyer as provided in Section 8.8,
no provision of any Benefit Plan would require the payment by Buyer or such
Benefit Plan of any money or other property, or the provision by Buyer or such
Benefit Plan of any other rights or benefits, to or on behalf of any Business
Employee or any other employee or former employee of Seller solely as a result
of the transactions contemplated by this Agreement, whether or not such payment
would constitute a parachute payment within the meaning of section 280G of the
Code.

(i)           During the past seven (7) years, neither Seller nor any ERISA
Affiliate (including the Business) has contributed to any “multiemployer plan”
within the meaning of section 3(37) of ERISA.

 

5.13.

Certain Contracts and Arrangements.

(a)          To Seller’s Knowledge as of the date hereof, except for any
contract, agreement, lease, commitment, understanding, or instrument which
(i) is disclosed or described on Schedule 5.9, Schedule 5.11, Schedule 5.12(a),
Schedule 5.12(g) or Schedule 5.13(a), or (ii) has been entered into in the
ordinary course of business and is not material to the conduct of the Business
as currently conducted by Seller, as of the date of this Agreement, Seller is
not a party to any contract, agreement, lease, commitment, understanding, or
instrument which is principally related to the Business or the Purchased Assets
other than agreements that relate to both the Business and the other businesses
of Seller, and any other contracts, agreements, personal property leases,
commitments, understandings, or instruments which are Excluded Assets or
Excluded Liabilities. Except as disclosed or described in Schedule 5.13(a) or
as, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, (A) each material Business Agreement constitutes a
valid and binding obligation of Seller and, to Seller’s Knowledge, constitutes a
valid and binding obligation of the other parties thereto and is in full force
and effect; (B) Seller is not in breach or default (nor has any event occurred
which, with notice or the passage of time, or both, would constitute such a
breach or default) under, and has not received written notice that it is in
breach or default under, any material Business Agreement, except for such
breaches or defaults as to which requisite waivers or consents have been
obtained; (C) to Seller’s Knowledge, no other party to any material Business

 

32

1-LA/903877.26



Agreement is in breach or default (nor has any event occurred which, with notice
or the passage of time, or both, would constitute such a breach or default)
under any material Business Agreement; and (D) Seller has not received written
notice of cancellation or termination of any material Business Agreement.

(b)          Schedule 5.13(b) sets forth a list of each municipal franchise
agreement relating to the Business to which Seller is a party (the “Franchises”)
as of the date hereof. Except as disclosed in Schedule 5.13(b) or, individually
or in the aggregate, as would not reasonably be expected to have a Material
Adverse Effect, Seller is not in default under such agreements and, to Seller’s
Knowledge, each such agreement is in full force and effect. Except as set forth
in Schedule 5.13(b) or, individually or in the aggregate, as would not
reasonably be expected to have a Material Adverse Effect, Seller has all
franchises necessary for the operation of the Business as presently conducted.

5.14.      Legal Proceedings and Orders. Except as set forth in Schedule 5.14
or, individually or in the aggregate, as would not reasonably be expected to
have a Material Adverse Effect, there are no Claims relating to the Purchased
Assets or the Business, which are pending or, to Seller’s Knowledge, threatened
against Seller. Except for any Regulatory Orders, as set forth in Schedule 5.14
or as individually or in the aggregate would not reasonably be expected to have
a Material Adverse Effect, Seller is not subject to any outstanding Orders that
would reasonably be expected to apply to the Purchased Assets or the Business
following Closing.

5.15.      Permits. Except as individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect, Seller has all Permits
required by Law for the operation of the Business as presently conducted. Except
as individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, (i) Seller has not received any written notification
that it is in violation of any such Permits, and (ii) Seller is in compliance in
all respects with all such Permits.

5.16.      Compliance with Laws. Except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect, Seller is in
compliance with all Laws, Orders and Regulatory Orders applicable to the
Purchased Assets or the Business. No investigation or review by any Governmental
Entity with respect to Seller or any of its Subsidiaries is pending or, to
Seller’s Knowledge, threatened, except as individually or in the aggregate would
not reasonably be expected to have a Material Adverse Effect. This Section 5.16
does not relate to matters with respect to ERISA and the Benefit Plans, which
are the subject of Section 5.12, environmental matters, which are the subject of
Section 5.10, Taxes, which are the subject of Section 5.18, or labor matters,
which are the subject of Section 5.11.

5.17.      Insurance. Except as individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect, since December 31,
2005, the Purchased Assets have been continuously insured with financially sound
insurers in such amounts and against such risks and losses as are customary in
the natural gas utility industry, and Seller has not received any written notice
of cancellation or termination with respect to any material insurance policy of
Seller providing coverage in respect of the Purchased Assets. Except as
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect, all insurance policies of Seller covering the Purchased
Assets are in full force and effect; however, coverage of the Purchased Assets
under Seller’s insurance policies will terminate as of the Closing.

 

33

1-LA/903877.26



 

5.18.

Taxes.

(a)          Except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, all Tax Returns relating to the
Business or the Purchased Assets, including all property, activities, income,
employees, sales, purchases, capital or gross receipts of Seller relating
thereto, required to be filed by or on behalf of Seller on or prior to the
Closing Date have been or will be filed in a timely manner, and all Taxes
required to be shown on such Tax Returns (whether or not shown on any Tax
Return) have been or will be paid in full, except to the extent being contested
in good faith by appropriate proceedings. Except as would not reasonably be
expected to have a Material Adverse Effect, all such Tax Returns were or will be
correct and complete in all respects, and were or will be prepared in compliance
with all applicable Laws and regulations.

(b)          Except as individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect, Seller has withheld and paid all
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee or independent contractor, service provider, credit,
member, stockholder or other third party in connection with the Business or the
Purchased Assets.

(c)          Seller is not a party directly or indirectly to any Tax allocation
or sharing agreement relating to the Business or the Purchased Assets.

5.19.      Fees and Commissions. No broker, finder, or other Person is entitled
to any brokerage fees, commissions, or finder’s fees for which Buyer could
become liable or obligated in connection with the transactions contemplated
hereby by reason of any action taken by Seller.

5.20.      Sufficiency of Assets. Except as individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect, the
Purchased Assets, together with the assets identified in Sections 2.2(i), 2.2(l)
and 2.2(m), and the rights of Buyer under the Transition Services Agreement,
constitute all of the assets necessary for Buyer to conduct the Business in
substantially the same manner as Seller conducted the Business prior to the
Closing.

5.21.      Related-Party Agreements. As of the date of this Agreement, Seller is
not a party with any of its Affiliates to any material agreement, contract,
commitment, transaction, or proposed transaction related to the Business. As of
the date of this Agreement no material contract, agreement, or commitment
included in the Purchased Assets has, as a counterparty thereto, an Affiliate of
Seller.

5.22.      Financial Hedges. Except in accordance with the hedging practices as
described in Schedule 5.22, Seller is not currently a party to any financial
hedges, futures contracts, options contracts, or other derivatives transactions
in respect of Seller’s gas supply portfolios for the Business. Schedule 5.22(a),
to be attached to this Agreement fifteen (15) days prior to the Closing, will
set forth a list of all financial hedges, future contracts, options or other
derivative transactions in respect of Seller’s gas supply portfolio for the
Business to which Seller is a party as of the date thereof.

5.23.      No Other Representations and Warranties. Except for the
representations and warranties of Seller contained in this Agreement, the
Partnership Interests Purchase Agreement, the Merger Agreement, or any of the
exhibits, schedules or other documents attached hereto or

 

34

1-LA/903877.26



delivered pursuant to any of the foregoing, Seller is not making and has not
made, and no other Person is making or has made on behalf of Seller, any express
or implied representation or warranty in connection with this Agreement or the
transactions contemplated hereby, and no Person is authorized to make any
representations and warranties on behalf of Seller.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in, or qualified by any matter set forth in, Schedule 6.3,
Buyer represents and warrants to Seller as follows:

6.1.         Organization. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of South Dakota and has all
requisite corporate power and authority to own, lease, and operate its
properties and to carry on its business as is now being conducted.

6.2.        Authority Relative to this Agreement. Buyer has the requisite
corporate power and authority to, and it has taken all corporate action
necessary to, execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by the board of directors of Buyer and no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
executed and delivered by Buyer, and constitutes a valid and binding agreement
of Buyer, enforceable against Buyer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
or other similar laws affecting or relating to enforcement of creditors’ rights
generally or general principles of equity.

6.3.         Consents and Approvals; No Violation. Except as set forth in
Schedule 6.3, the execution and delivery of this Agreement by Buyer, and the
consummation by Buyer of the transactions contemplated hereby, do not:

(a)          conflict with or result in any breach of Buyer’s Governing
Documents;

(b)          result in a default (including with notice, lapse of time, or
both), or give rise to any right of termination, cancellation, or acceleration,
under any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, agreement, lease, or other instrument or obligation to which Buyer or
any of its Affiliates is a party or by which Buyer or any of its Affiliates or
any of their respective assets may be bound, except for such defaults (or rights
of termination, cancellation, or acceleration) as to which requisite waivers or
consents have been, or will prior to the Closing be, obtained or which if not
obtained or made would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement or the Partnership Interests Purchase Agreement;

(c)          violate any Law or Order applicable to Buyer, any of its
Affiliates, or any of their respective assets, except for violations that,
individually or in the aggregate, would not reasonably be expected to prevent,
materially delay or impair the ability of Buyer to consummate the transactions
contemplated by this Agreement or the Partnership Interests Purchase Agreement;

 

35

1-LA/903877.26



(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Buyer Required Regulatory Approvals, or (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement or the Partnership Interests Purchase Agreement; and

(e)          as of the date of this Agreement, Buyer does not know of any facts
or circumstances relating to Buyer or any of its Subsidiaries that, in Buyer’s
reasonable judgment, would be reasonably likely to prevent or materially delay
the receipt of the Buyer Required Regulatory Approvals.

6.4.         Fees and Commissions. No broker, finder, or other Person is
entitled to any brokerage fees, commissions, or finder’s fees for which Seller
could become liable or obligated in connection with the transactions
contemplated hereby by reason of any action taken by Buyer.

 

6.5.

Financing.

(a)          At the Closing, Buyer will have sufficient funds available to pay
the aggregate amount of consideration payable to Seller, or at Parent’s
direction to Merger Sub or the Exchange Agent, pursuant to this Agreement and
the Partnership Interests Purchase Agreement (the “Buyer Financing”).

(b)          Buyer has delivered to Seller and Parent true and complete copies
of all commitment letters (as the same may be amended or replaced, the “Buyer
Financing Commitments”), pursuant to which the lender parties thereto have
agreed, subject to the terms and conditions thereof, to provide or cause to be
provided to Buyer the Buyer Financing. As of the date of this Agreement,
(i) none of the Buyer Financing Commitments has been amended or modified,
(ii) the commitments contained in the Buyer Financing Commitments have not been
withdrawn or rescinded in any material respect, (iii) the Buyer Financing
Commitments are in full force and effect, and (iv) there are no conditions
precedent or other contingencies related to the funding of the full amount of
Buyer Financing other than as set forth in the Buyer Financing Commitments. As
of the date of this Agreement, no event has occurred which, with or without
notice, lapse of time or both, would constitute a default or breach on the part
of the Buyer under any term or condition of the Buyer Financing Commitments. As
of the date of this Agreement, Buyer has no reason to believe that it or any of
its Subsidiaries will not be able to satisfy on a timely basis any term or
condition contained in the Buyer Financing Commitments or that the full amount
of the Buyer Financing Commitments will not be available to Buyer as of the
closing of the transactions contemplated by this Agreement and the Partnership
Interests Purchase Agreement. Buyer has fully paid any and all commitment fees
that have been incurred and are due and payable as of the date hereof in
connection with the Buyer Financing Commitments.

(c)          As of the date of this Agreement, Buyer has no reason to believe
that it or any of its Subsidiaries will not be able to satisfy on a timely basis
any term or condition contained in this Agreement or the Partnership Interests
Purchase Agreement, or that the full amount of the consideration payable by
Buyer to Seller, or to Merger Sub or the Exchange Agent as directed by Parent,
pursuant to this Agreement or the Partnership Interests Purchase

 

36

1-LA/903877.26



Agreement, will not be available to Buyer as of the closing of the transactions
contemplated by this Agreement or the Partnership Interests Purchase Agreement.

6.6.         No Other Agreements. This Agreement, the Merger Agreement, the
Partnership Interests Purchase Agreement, the letter of intent dated
November 21, 2006 between Buyer and Parent, and the Transition Services
Agreement are the sole agreements and arrangements between or among Buyer and
Parent and their respective Affiliates with respect to the transactions
contemplated herein and therein.

6.7.         No Other Representations and Warranties. Except for the
representations and warranties of Buyer contained in this Agreement, the
Partnership Interests Purchase Agreement, the Merger Agreement, or any of the
exhibits, schedules or other documents attached hereto or delivered pursuant to
any of the foregoing, Buyer is not making and has not made, and no other Person
is making or has made on behalf of Buyer, any express or implied representation
or warranty in connection with this Agreement or the transactions contemplated
hereby, and no Person is authorized to make any representations and warranties
on behalf of Buyer.

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby represent and warrant to Buyer and Seller that:

7.1.         Organization. Each of Parent and Merger Sub is a legal entity duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization and has all requisite corporate or similar power
and authority to own, lease and operate its properties and assets and to carry
on its business as presently conducted.

7.2.        Authority Relative to this Agreement. Except as set forth on
Schedule 7.2, Parent and Merger Sub each have the requisite corporate or similar
power and authority to, and each of them have taken all corporate or similar
action necessary to, execute, deliver and perform its obligations under this
Agreement. This Agreement has been duly executed and delivered by each of Parent
and Merger Sub and is a valid and binding agreement of Parent and Merger Sub,
respectively, enforceable against each of them in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, or other similar laws affecting or relating to
enforcement of creditors’ rights generally or general principles of equity. No
vote or approval of the stockholders of Parent is required in connection with
the execution, delivery or performance by Parent of its obligations under this
Agreement.

7.3.         Consents and Approvals; No Violation. Except as set forth in
Schedule 7.3, the execution and delivery of this Agreement by Parent and Merger
Sub, and the performance by Parent or Merger Sub of their respective obligations
hereunder, do not:

(a)          conflict with or result in any breach of Parent’s or Merger Sub’s
Governing Documents;

(b)          result in a default (including with notice, lapse of time, or
both), or give rise to any right of termination, cancellation, or acceleration,
under any of the terms, conditions, or provisions of any note, bond, mortgage,
indenture, agreement, lease, or other instrument or obligation to which Parent,
Merger Sub or any of their respective Affiliates is a party or by

 

37

1-LA/903877.26



which Parent, Merger Sub or any of their respective Affiliates, business or
assets may be bound, except for such defaults (or rights of termination,
cancellation, or acceleration) as to which requisite waivers or consents have
been, or will prior to the Closing be, obtained or which if not obtained or made
would not, individually or in the aggregate, prevent or materially delay the
consummation of the transactions contemplated by this Agreement, the Partnership
Interests Purchase Agreement or the Merger Agreement;

(c)          violate any Law or Order applicable to Parent, Merger Sub, any of
their respective Affiliates, except for violations that, individually or in the
aggregate, would not be reasonably be expected to prevent or materially delay
the ability of Parent or Merger Sub to consummate the transactions contemplated
in this Agreement, the Partnership Interests Purchase Agreement or the Merger
Agreement;

(d)          require any declaration, filing, or registration with, or notice
to, or authorization, consent, or approval of any Governmental Entity, other
than (i) the Required Regulatory Approvals, (ii) such declarations, filings,
registrations, notices, authorizations, consents, or approvals which, if not
obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement, the Partnership Interests Purchase Agreement or the Merger Agreement,
or (iii) any requirements which become applicable to Parent or Merger Sub as a
result of the specific regulatory status of Buyer (or any of its Affiliates) or
as a result of any other facts that specifically relate to any business or
activities in which Buyer (or any of its Affiliates) is or proposes to be
engaged; and

(e)          as of the date of this Agreement, Parent does not know of any facts
or circumstances relating to Parent or any of its Subsidiaries that, in Parent’s
reasonable judgment, would be reasonably likely to prevent or materially delay
the receipt of the Material Parent Regulatory Consents (as defined in the Merger
Agreement).

7.4.        Merger Agreement. Parent has delivered to Buyer a true and complete
copy of the Merger Agreement. As of the date of this Agreement, (a) the Merger
Agreement has not been amended or modified, (b) the Merger Agreement is in full
force and effect, and (c) there are no conditions precedent or other
contingencies related to the obligations of the Parties under the Merger
Agreement other than as set forth in the Merger Agreement. As of the date of
this Agreement, Parent has no reason to believe that it or any of its
Subsidiaries will not be able to satisfy on a timely basis any term or condition
contained in the Merger Agreement.

7.5.         No Other Representations and Warranties. Except for the
representations and warranties of Parent and Merger Sub contained in this
Agreement, the Partnership Interests Purchase Agreement, the Merger Agreement,
or any of the exhibits, schedules or other documents attached hereto or
delivered pursuant to any of the foregoing, neither Parent nor Merger Sub is
making and neither has made, and no other Person is making or has made on behalf
of Parent or Merger Sub, any express or implied representation or warranty in
connection with this Agreement or the transactions contemplated hereby, and no
Person is authorized to make any representations and warranties on behalf of
Parent or Merger Sub.

7.6.         Fees and Commissions. No broker, finder, or other Person is
entitled to any brokerage fees, commissions, or finder’s fees for which Seller
or Buyer could become liable or

 

38

1-LA/903877.26



obligated in connection with the transactions contemplated hereby by reason of
any action taken by Parent or Merger Sub.

7.7.         No Other Agreements. This Agreement, the Merger Agreement, the
Partnership Interests Purchase Agreement, the letter of intent dated November
21, 2006 between Parent and Buyer, and the Transition Services Agreement are the
sole agreements and arrangements between or among Parent and Buyer and their
Affiliates with respect to the transactions contemplated herein and therein.

ARTICLE VIII.

COVENANTS OF THE PARTIES

 

8.1.

Conduct of Business.

(a)          Except as contemplated in this Agreement, required by any Business
Agreement, Law, or Order, or otherwise described in Schedule 8.1, during the
period from the date of this Agreement to the Closing Date, Seller will operate
the Purchased Assets and the Business in the ordinary course and in all material
respects consistent with Good Utility Practice and will use reasonable best
efforts to preserve intact the Business, and to preserve the goodwill and
relationships with customers, suppliers, Governmental Entities, and others
having business dealings with the Business. Without limiting the generality of
the foregoing, except as required by applicable Law, or Order, or as otherwise
described in Schedule 8.1, prior to the Closing Date, without the prior written
consent of Buyer and Parent, which will not be unreasonably withheld, delayed or
conditioned, Seller will not:

(i)           create, incur or assume any Non-Permitted Encumbrance upon the
Purchased Assets, except for any such Encumbrance that will be released at or
prior to the Closing;

(ii)          make any material change in the level of inventories customarily
maintained by Seller with respect to the Business, other than in the ordinary
course of business or consistent with Good Utility Practice;

(iii)         other than any such sales, leases, transfers, or dispositions
involving any Purchased Assets involving less than $650,000 on an individual
basis, or $3,250,000 in the aggregate, sell, lease, transfer, or otherwise
dispose of any of the Purchased Assets, other than (A) in the ordinary course of
business, or (B) consistent with Good Utility Practice;

(iv)         make or commit to any capital expenditures relating to the Business
or the Purchased Assets in excess of the amount reflected for such expenditures
in the Capital Expenditure Budget for the year in which those capital
expenditures are made, or up to 10% in excess of such amount if necessary as a
result of increases in the costs of labor, commodities, materials, services,
supplies, equipment or parts after the date hereof, except for capital
expenditures (A) required under any Business Agreement to which Seller or any of
its Subsidiaries is a party as of the date of this Agreement, a copy of which
has been made available to Buyer; (B) incurred in connection with the repair or
replacement of facilities destroyed or damaged due to casualty or accident
(whether or not covered by insurance) necessary to provide or maintain safe and
adequate

 

39

1-LA/903877.26



natural gas service to the utility customers of the Business; provided that,
Seller shall, if reasonably possible, consult with Buyer prior to making or
agreeing to make any such expenditure; and (C) other capital expenditures
relating to the Business or the Purchased Assets of up to $650,000 individually
or $3,250,000 in the aggregate for each twelve (12) month budget cycle;

(v)          spend in excess of $1,000,000 individually or in the aggregate to
acquire any business that would be included in the Business or the Purchased
Assets, whether by merger, consolidation, purchase of property or otherwise
(valuing any non-cash consideration at its fair market value as of the date of
the execution of a binding agreement for the acquisition);

(vi)         other than (A) in the ordinary course of business, (B) upon terms
not materially adverse to the Business, the Purchased Assets, the Colorado
Business and the Colorado Assets, taken together, or (C) as otherwise permitted
under this Section 8.1(a), (1) enter into, amend, extend, renew, modify or
breach in any material respect, terminate or allow to lapse (other than in
accordance with its terms), any material Business Agreement, or any contract
that would have been a material Business Agreement if in effect prior to the
date hereof;

(vii)       grant severance or termination pay to any Business Employee or
former employee of the Business that would be the responsibility of Buyer;

(viii)      terminate, establish, adopt, enter into, make any new, or accelerate
any existing benefits under, amend or otherwise modify, or grant any rights to
severance, termination or retention benefits under, any Benefit Plans (including
amendments or modifications to any medical or life insurance benefits provided
by Seller or Seller’s adoption or grant of any new medical or life insurance
benefits to any currently retired or former employees of the Business), or
increase the salary, wage, bonus or other compensation of any Business Employees
who will become Transferred Employees, except for (A) grants of equity or equity
based awards in the ordinary course of business, (B) increases in salary or
grants of annual bonuses in the ordinary course of business in connection with
normal periodic performance reviews (including promotions) and the provision of
individual compensation and benefits to new and existing directors, officers and
employees of Seller consistent with past practice (which shall not provide for
benefits or compensation payable solely as a result of the consummation of the
transactions contemplated hereunder, in the Partnership Interests Purchase
Agreement or the Merger Agreement), (C) actions necessary to satisfy existing
contractual obligations under Benefit Plans existing as of the date of this
Agreement, or (D) bonus payments, together with any such bonus payments
permitted under the Partnership Interests Purchase Agreement and the Merger
Agreement, not to exceed an aggregate of $500,000 to executives in Seller’s
compensation bands E through G;

(ix)         negotiate the renewal or extension of any Collective Bargaining
Agreement or enter into any new collective bargaining agreement, without
providing Buyer with access to all information relating to such new collective
bargaining agreement, or the renewal or extension of any such Collective
Bargaining Agreement, and permitting Buyer to consult from time to time with
Seller and its counsel on the

 

40

1-LA/903877.26



progress thereof; provided that the negotiation of such renewal or extension
will be conducted in a manner consistent with past practice, and Seller will not
be obligated to follow any advice that may be provided by Buyer during any such
consultation;

(x)          agree or consent to any material agreements or material
modifications of material existing agreements or material courses of dealing
with any of the IUB, KCC, NPSC or any other state public utility or service
commission, or the FERC, in each case in respect of the operations of the
Business or the Purchased Assets, except as required by Law to obtain or renew
Permits or agreements in the ordinary course of business consistent with past
practice;

(xi)         modify, amend or terminate, or waive, release or assign any
material rights or claims with respect to any confidentiality or standstill
agreement relating to the Business or the Purchased Assets to which Seller or
any of its Subsidiaries is a party (it being agreed and acknowledged that Seller
may grant waivers under any such standstill agreement to allow a third party to
submit an Acquisition Proposal (as defined in the Merger Agreement) for Seller
to the extent that the Board of Directors of Seller determines in good faith
(after consulting with outside legal counsel) that the failure to grant such
waiver would be inconsistent with its fiduciary duties under applicable Law);

(xii)       fail to maintain insurance on the Purchased Assets with financially
responsible insurance companies (or if applicable, self insure), insurance in
such amounts and against such risks and losses as are consistent with Good
Utility Practice and customary for companies of the size and financial condition
of Seller that are engaged in businesses similar to the Business;

(xiii)      enter into, amend in any material respect, make any material waivers
under, or otherwise modify in any material respect any property Tax agreement,
treaty, or settlement related to the Business;

(xiv)      enter into any line of business in any of the Territories or the
states of Iowa, Kansas or Nebraska other than the current Business; provided
that the restrictions in this Section 8.1(a)(xiv) will not apply to activities
that are not part of the current Business or are not related to the Purchased
Assets, including Seller’s electric utility businesses in Kansas and Missouri;

(xv)        other than in the ordinary course of business, amend in any material
respect, breach in any material respect, terminate or allow to lapse or become
subject to default in any material respect or subject to termination, any Permit
material to the Business, the Purchased Assets, the Colorado Business and the
Colorado Assets, taken as a whole, other than (A) as required by applicable Law,
and (B) approvals by Governmental Entities of, or the entry with Governmental
Entities into, compromises or settlements of litigation, actions, suits, claims,
proceedings or investigations entered into in accordance with
Section 8.1(a)(xvi);

(xvi)      enter into any compromise or settlement of any litigation, action,
suit, claim, proceeding or investigation relating to the Business or the
Purchased Assets

 

41

1-LA/903877.26



(excluding tax controversies and tax closing agreements that relate to Taxes
that are not Assumed Obligations under this Agreement) in which the damages or
fines to be paid by Seller (and not reimbursed by insurance) are in excess of
$5,000,000 individually or in the aggregate, or in which the non-monetary relief
to be provided could reasonably be expected to materially restrict the
prospective operation of the Business;

(xvii)     enter into any agreements that would limit or otherwise restrict in
any material respect the Business or any successor thereto, or that, after the
Closing, would limit or restrict in any material respect Buyer, the Business or
any successor thereto, from engaging or competing in any line of business or
product line or in any of the Territories (in each case other than limitations
on franchises, certificates of convenience or necessity, or other rights granted
under the same documents);

(xviii)    except as permitted under Section 7.2 and ARTICLE IX of the Merger
Agreement, take any action that is intended or would reasonably be expected to
result in any of the conditions to the obligations of any of the Parties to
effect the transactions contemplated hereby not being satisfied;

(xix)      except for non-material filings in the ordinary course of business
consistent with past practice, (A) implement any changes in Seller’s rates or
charges (other than automatic cost pass-through rate adjustment clauses),
standards of service or accounting, in any such case, as relates to the Business
or execute any agreement with respect thereto (other than as otherwise permitted
under this Agreement), without consulting with Buyer prior to implementing any
such changes or executing any such agreement, and (B) agree to any settlement of
any rate proceeding that would provide for a reduction in annual revenues or
would establish a rate moratorium or phased-in rate increases (other than
automatic cost pass-through rate adjustment clauses) for a duration of more than
one (1) year (it being agreed and acknowledged that, notwithstanding anything to
the contrary herein, rate matters relating to the Business shall be restricted
between the date of this Agreement and the Closing solely to the extent set
forth in this Section 8.1(a)(xix) and not by any other provision hereof);

(xx)        with respect to the Business, change, in any material respect, its
accounting methods or practices (except in accordance with changes in GAAP),
credit practices, collection policies, or investment, financial reporting, or
inventory practices or policies or the manner in which the books and records of
the Business are maintained;

(xxi)      hire any employee for the Business other than (A) persons who are
hired by Seller to replace employees who have retired, been terminated, died, or
become disabled, (B) persons who are hired by Seller in the ordinary course of
business consistent with past practice, or (C) persons hired by Seller to
perform Central or Shared Functions; or

(xxii)     agree or commit to take any action which would be a violation of the
restrictions set forth in Sections 8.1(a)(i) through 8.1(a)(xxi).

(b)          Within fifteen (15) Business Days after the date hereof, a
committee of three Persons comprised of one Person designated by Parent, one
Person designated by Seller

 

42

1-LA/903877.26



and one Person designated by Buyer, and such additional Persons as may be
appointed by the Persons originally appointed to such committee (the “Transition
Committee”) will be established to examine transition issues relating to or
arising in connection with the transactions contemplated hereby, except for
issues to be examined by the Transition Services Committee pursuant to the
Transition Services Agreement. From time to time, the Transition Committee will
report its findings to the senior management of each of Parent, Seller and
Buyer. The Transition Committee shall have no authority to bind or make
agreements on behalf of the Parties or to issue instructions to or direct or
exercise authority over the Parties. Seller shall provide to Buyer, at no cost,
interim furnished office space, utilities, and telecommunications at mutually
agreed locations as reasonably necessary to allow Buyer to conduct its
transition efforts.

(c)          In the event that the Transition Committee, or Buyer and Parent,
agree to engage a consultant to provide advice to the Transition Committee, or
Parent and Buyer, respectively, in connection with transition issues relating to
or arising in connection with the transactions contemplated hereby, (i) such
engagement shall occur pursuant to a written agreement with such consultant that
shall be subject to the prior written approval of each of Buyer and Parent, and
(ii) all out-of-pocket costs incurred by Parent and Buyer pursuant to such
consulting agreement will be split between Buyer and Parent, with each of Buyer
and Parent bearing 50% of such costs.

 

8.2.

Access to Information.

(a)          To the extent permitted by Law, between the date of this Agreement
and the Closing Date, Seller will, during ordinary business hours and upon
reasonable notice, (i) give Buyer and Buyer’s Representatives reasonable access
to the Purchased Assets and those of its properties, contracts and records used
principally in the Business or principally related to the Purchased Assets, to
which Seller has the right to grant access without the consent of any other
Person (and in the case where consent of another Person is required, only on
such terms and conditions as may be imposed by such other Person); (ii) permit
Buyer to make such reasonable inspections thereof (including but not limited to
surveys thereof) as Buyer may reasonably request; (iii) furnish Buyer with such
financial and operating data and other information with respect to the Business
as Buyer may from time to time reasonably request; (iv) grant Buyer access to
such officers and employees of Seller as Buyer may reasonably request in
connection with obtaining information regarding the Business or the Purchased
Assets, including with respect to any environmental matters, regulatory matters
and financial information; (v) furnish Buyer with copies of surveys, legal
descriptions of real property and easements, contracts, leases and other
documents with respect to the Purchased Assets in Seller’s possession and
reasonable control; (vi) furnish Buyer with a copy of each material report,
schedule, or other document principally relating to the Business filed by Seller
with, or received by Seller from, any Governmental Entity; and (vii) furnish
Buyer all information concerning the Business Employees or Covered Individuals
as reasonably requested; provided, however, that (A) any such investigation will
be conducted, and any such access to officers and employees of Seller will be
exercised, in such a manner as not to interfere unreasonably with the operation
of the Business or any other Person, (B) Buyer will indemnify and hold harmless
Seller from and against any Losses caused to Seller by any action of Buyer or
Buyer’s Representatives while present on any of the Purchased Assets or other
premises to which Buyer is granted access hereunder (including restoring any of
the Real Property to the condition substantially equivalent

 

43

1-LA/903877.26



to the condition such Real Property was in prior to any investigation of
environmental matters), (C) Seller will not be required to take any action which
would constitute a waiver of the attorney-client privilege, and (D) Seller need
not supply Buyer with any information which Seller is under a contractual or
other legal obligation not to supply; provided, however, if Seller relies upon
clauses (C) or (D) as a basis for withholding information from disclosure to
Buyer, to the fullest extent possible without causing a waiver of the
attorney-client privilege, or a violation of a contractual or legal obligation,
as the case may be, Seller will provide Buyer with a description of the
information withheld and the basis for withholding such information.
Notwithstanding anything in this Section 8.2 to the contrary, (x) Buyer will not
have access to personnel and medical records if such access could, in Seller’s
good faith judgment, subject Seller to risk of liability or otherwise violate
the Health Insurance Portability and Accountability Act of 1996, and (y) any
investigation of environmental matters by or on behalf of Buyer will be limited
to visual inspections and site visits commonly included in the scope of “Phase
1” level environmental inspections, and Buyer will not have the right to perform
or conduct any other sampling or testing at, in, on, or underneath any of the
Purchased Assets. Seller acknowledges and agrees that except for the information
disclosed in Schedules 1.1-B, 3.1(a), 5.3(b), 5.5(a), 5.5(b), 5.8, 5.10(b),
5.10(c), 5.11, 5.14, 8.8(d)(ii)(D) and 8.8(d)(ii)-A to this Agreement, Buyer may
include such information relating to the Business and the Purchased Assets as
reasonably necessary in filings with the SEC, including in one or more
registration statements filed by Buyer in connection with obtaining the Buyer
Financing.

(b)          Unless and until the transactions contemplated hereby have been
consummated, Buyer will, and will cause its Affiliates and Buyer’s
Representatives to, hold in strict confidence and not use or disclose to any
other Person all Confidential Information. “Confidential Information” means all
information in any form heretofore or hereafter obtained from Seller in
connection with Buyer’s evaluation of the Business or the negotiation of this
Agreement, whether pertaining to financial condition, results of operations,
methods of operation or otherwise, other than information which is in the public
domain through no violation of this Agreement or the Confidentiality Agreement
by Buyer, its Affiliates, or Buyer’s Representatives. Notwithstanding the
foregoing, Buyer may disclose Confidential Information to the extent that such
information is required to be disclosed by Buyer by Law or in connection with
any proceeding by or before a Governmental Entity, including any disclosure,
financial or otherwise, required to comply with any SEC rules. In the event that
Buyer believes any such disclosure is required, Buyer will give Seller notice
thereof as promptly as possible and will cooperate with Seller in seeking any
protective orders or other relief as Seller may determine to be necessary or
desirable. In no event will Buyer make or permit to be made any disclosure of
Confidential Information other than to the extent Buyer’s legal counsel has
advised in writing is required by Law, and Buyer will use its reasonable best
efforts to assure that any Confidential Information so disclosed is protected
from further disclosure to the maximum extent permitted by Law. If the
transactions contemplated hereby are not consummated, Buyer will promptly upon
Seller’s request, destroy or return to Seller all copies of any Confidential
Information, including any materials prepared by Buyer or Buyer’s
Representatives incorporating or reflecting Confidential Information, and an
officer of Buyer shall certify in writing compliance by Buyer with the
foregoing. Seller acknowledges and agrees that this Agreement (other than the
information disclosed in Schedules 1.1-B, 3.1(a), 5.3(b), 5.5(a), 5.5(b), 5.8,
5.10(b), 5.10(c), 5.11, 5.14, 8.8(d)(ii)(D) and 8.8(d)(ii)-A to this Agreement)
shall not be considered Confidential Information for purposes of this
Section 8.2(b).

 

44

1-LA/903877.26



(c)          Seller agrees that for the two-year period immediately following
the Closing Date, Seller will, and will cause its Affiliates and Seller’s
Representatives to, hold in strict confidence and not disclose to any other
Person all Confidential Business Information. “Confidential Business
Information” means all commercially sensitive information in any form heretofore
or hereafter obtained by Seller to the extent relating to the Business or the
Purchased Assets, whether pertaining to financial condition, results of
operations, methods of operation or otherwise, other than information which is
in the public domain through no violation of this Agreement. Notwithstanding the
foregoing, Seller may disclose Confidential Business Information to the extent
that such information is required to be disclosed under contracts existing as of
the Closing Date, by Law, or in connection with any proceeding by or before a
Governmental Entity, including any disclosure, financial or otherwise, required
to comply with any SEC rules or Required Regulatory Approvals. In the event that
Seller believes any such disclosure is required by Law or in connection with any
proceeding by or before a Governmental Entity, Seller will give Buyer notice
thereof as promptly as possible and will cooperate with Buyer in seeking any
protective orders or other relief as Buyer may determine to be necessary or
desirable. In no event will Seller make or permit to be made any disclosure of
Confidential Business Information other than to the extent Seller determines in
good faith to be required pursuant to SEC rules, or rules governing required
disclosure in other regulatory proceedings, or its legal counsel has advised is
required to comply with the terms of a contract existing as of the Closing Date
or required by Law, or is required in connection with any proceeding by or
before a Governmental Entity, and Seller will use its reasonable best efforts to
assure that any Confidential Business Information so disclosed is protected from
further disclosure.

(d)          The provisions of Section 8.2(b) supersede the provisions of the
Confidentiality Agreement relating to Proprietary Information (as defined
therein), and will survive for a period of two (2) years following the earlier
of the Closing or the termination of this Agreement, except that if the Closing
occurs, the provisions of Section 8.2(b) will expire with respect to any
information principally related to the Purchased Assets and the Business.

(e)          For a period of seven (7) years after the Closing Date, each Party
and its representatives will have reasonable access to all of the books and
records relating to the Business or the Purchased Assets, including all
Transferred Employee Records, in the possession of the other Party to the extent
that such access may reasonably be required by such Party in connection with the
Assumed Obligations or the Excluded Liabilities, or other matters relating to or
affected by the operation of the Business and the Purchased Assets. Such access
will be afforded by the Party in possession of such books and records upon
receipt of reasonable advance notice and during normal business hours; provided,
however, that (i) any review of books and records will be conducted in such a
manner as not to interfere unreasonably with the operation of the business of
any Party or its Affiliates, (ii) no Party will be required to take any action
which would constitute a waiver of the attorney-client privilege, and (iii) no
Party need supply any other Party with any information which such Party is under
a contractual or other legal obligation not to supply. The Party exercising the
right of access hereunder will be solely responsible for any costs or expenses
incurred by it pursuant to this Section 8.2(e) and will reimburse the other
Party for any costs or expenses incurred by such other Party in connection with
complying with such request. If the Party in possession of such books and
records desires to dispose of any such books and records prior to the expiration
of such seven-year period, such Party will, prior to such disposition, give the
other Party a reasonable opportunity at such other

 

45

1-LA/903877.26



Party’s expense to segregate and take possession of such books and records as
such other Party may select.

8.3.        Expenses. Except to the extent specifically provided herein, in the
Merger Agreement or in the Partnership Interests Purchase Agreement, and
irrespective of whether the transactions contemplated hereby are consummated,
all costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be borne by the Party incurring such costs
and expenses.

 

8.4.

Further Assurances; Regulatory Filings; Consents and Approvals.

(a)          Subject to the terms and conditions of this Agreement, each of the
Parties will use reasonable best efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper, or
advisable under applicable Laws to consummate and make effective the
transactions contemplated hereby, by the Merger Agreement and by the Partnership
Interests Purchase Agreement as promptly as practicable after the date of this
Agreement, including using reasonable best efforts to obtain satisfaction of the
conditions precedent to each Party’s obligations hereunder, under the Merger
Agreement and the Partnership Interests Purchase Agreement. Except for actions
permitted under Section 7.2 and ARTICLE IX of the Merger Agreement, neither
Buyer nor Seller will take or permit any of its Subsidiaries to take any action
that would reasonably be expected to prevent or materially delay or impair the
consummation of the transactions contemplated hereby.

(b)          Seller, Parent and Buyer will each file or cause to be filed with
the Federal Trade Commission and the United States Department of Justice,
Antitrust Division any notifications required to be filed by it under the HSR
Act and the rules and regulations promulgated thereunder with respect to the
transactions contemplated hereby. The Parties will consult and cooperate with
each other as to the appropriate time of filing such notifications and will
(i) make such filings at the agreed upon time, (ii) respond promptly to any
requests for additional information made by either of such agencies, and
(iii) use their reasonable best efforts to cause the waiting periods under the
HSR Act to terminate or expire at the earliest possible date after the date of
such filings.

(c)          Without limiting the foregoing, the Parties will cooperate with
each other and use reasonable best efforts to (i) promptly prepare and file all
necessary applications, notices, petitions, and filings, and execute all
agreements and documents to the extent required by Law or Order for consummation
of the transactions contemplated by this Agreement (including the Required
Regulatory Approvals), (ii) obtain the consents, approvals and authorizations
necessary to transfer to Buyer all Transferable Permits and Transferable
Environmental Permits, and the reissuance to Buyer of all Permits that are not
Transferable Permits and all Environmental Permits that are not Transferable
Environmental Permits, in each case, effective as of the Closing, (iii) obtain
the consents, approvals, and authorizations of all Governmental Entities to the
extent required by Law or Order for consummation of the transactions
contemplated by this Agreement (including the Required Regulatory Approvals),
including by taking all structural corporate actions necessary to consummate the
transactions contemplated hereby in a timely manner, provided, however, no Party
will be required to take any action that would result in a Regulatory Material
Adverse Effect, and (iv) obtain all consents, approvals, releases and
authorizations of all other Persons to the extent necessary or appropriate to
consummate the

 

46

1-LA/903877.26



transactions contemplated by this Agreement as required by the terms of any
note, bond, mortgage, indenture, deed of trust, license, franchise, permit,
concession, contract, lease, Business Agreement, Easement, or other instrument
to which Seller or Buyer is a party or by which either of them is bound. Buyer
and Seller will each have the right to review in advance all characterizations
of the information related to it or the transactions contemplated hereby which
appear in any filing made by the other in connection with the transactions
contemplated by this Agreement. Buyer will be solely responsible for payment of
all filing fees required in connection with any Required Regulatory Approvals or
such other applications, notices, petitions and filings made with any
Governmental Entity.

(d)          To the extent permitted by Law, Buyer and Seller will have the
right to review in advance, and each will consult the other on, the form,
substance and content of any filing to be made by Buyer or Seller or any of
their respective Subsidiaries with, or any other written materials submitted by
any of them to, any third party or any Governmental Entity (other than the SEC)
in connection with the transactions contemplated by this Agreement, the Merger
and the Partnership Interests Purchase Agreement. To the extent permitted by
Law, each of Buyer and Seller will (i) provide the other with copies of all
correspondence between it or any of its Subsidiaries (or its or their
Representatives) and any Governmental Entity (other than the SEC) relating to
the transactions contemplated by this Agreement, the Merger Agreement and the
transactions contemplated by the Partnership Interests Purchase Agreement,
(ii) consult and cooperate with the other Party, and to take into account the
comments of such other Party in connection with any such filings, and
(iii) inform the other Party in advance of any communication, meeting, or other
contact which such Party proposes or intends to make with respect to such
filings, including the subject matter, contents, intended agenda, and other
aspects of any of the foregoing and to use reasonable best efforts to ensure
that all telephone calls and meetings with a Governmental Entity regarding the
transactions contemplated by this Agreement will include representatives of
Buyer and Seller; provided that nothing in the foregoing will apply to or
restrict communications or other actions by Seller with or with regard to
Governmental Entities in connection with the Purchased Assets or the Business in
the ordinary course of business. To the extent permitted by Law, Buyer, Seller
and Parent each agree to (1) provide one another with copies of any registration
statements filed with the SEC, in the case of Buyer, in connection with
obtaining financing, or by Seller and Parent in connection with the transactions
contemplated under the Merger Agreement, (2) provide the other Parties the
opportunity to review in advance and consult with one another as to the content
of such registration statements regarding such Parties and, (3) provide the
other Parties with copies of all correspondence between it or any of its
Subsidiaries (or its or their respective Representatives) and the SEC with
respect to such registration statements regarding such Parties.

(e)          Nothing in this Section 8.4(e) will require, or be construed to
require, (i) Seller to take or refrain from taking, or to cause any of its
Subsidiaries to take or refrain from taking, any action or to engage in any
conduct, or to agree or consent to Seller or any of its Subsidiaries taking any
action or engaging in any conduct, or agreeing to any restriction, condition or
conduct, with respect to any of the businesses, assets or operations of Seller
or any of its Subsidiaries, if this action, restriction, condition or conduct
would take effect prior to the Closing or is not conditioned on the Closing
occurring, or (ii) Buyer to take or refrain from taking, or to cause any of its
Subsidiaries to take or refrain from taking, any action or to engage in any
conduct, or to agree or consent to Seller or any of its Subsidiaries taking any
action, or agreeing to any restriction, condition or conduct, with respect to
any of the businesses, assets or

 

47

1-LA/903877.26



operations of Seller or any of its Subsidiaries, if the cumulative impact of
these actions, restrictions, conditions and conduct would reasonably be expected
to have a material adverse effect on the financial condition, properties,
assets, liabilities (contingent or otherwise), business or results of operations
of the Business and the Purchased Assets, together with the Colorado Business
and the Colorado Assets, taken as a whole (a “Regulatory Material Adverse
Effect”), it being understood that, for purposes of determining whether a
Regulatory Material Adverse Effect would reasonably be expected to occur both
the positive and negative effects of any actions, conduct, restrictions and
conditions, including any sale, divestiture, licensing, lease, disposition or
change or proposed change in rates, will be taken into account. Notwithstanding
the foregoing, Seller shall not take, consent to or agree to take any action
with respect to the Business or the Purchased Assets that would reasonably be
expected to have a material adverse effect on the financial condition,
properties, assets, liabilities (contingent or otherwise) business or results of
operations of the Post-Sale Company (as defined in the Merger Agreement) and its
Subsidiaries, without Parent’s written consent.

(f)           Seller and Buyer will cooperate with each other and promptly
prepare and file notifications with, and request Tax clearances from, state and
local taxing authorities in jurisdictions in which a portion of the Purchase
Price may be required to be withheld or in which Buyer would otherwise be liable
for any Tax liabilities of Seller pursuant to such state and local Tax Law.

(g)          Each of Buyer, Seller and Parent will keep the other apprised of
the status of matters relating to completion of the transactions contemplated by
this Agreement, the Merger Agreement and the Partnership Interests Purchase
Agreement. Without limiting the foregoing, each of Buyer, Seller and Parent will
promptly furnish the other with copies of any notice or other communication
received by it or its Subsidiaries from any Person with respect to the
transactions contemplated by this Agreement, the Merger Agreement or the
Partnership Interests Purchase Agreement regarding (i) the occurrence or
existence of (A) the breach in any material respect of a representation,
warranty or covenant made by the other in this Agreement, or (B) any fact,
circumstance or event that has had, or individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect; (ii) any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with the transactions contemplated hereby; and
(iii) (A) the commencement or, to a Party’s knowledge, threatened commencement
of any material Claims against such Party, (B) the commencement of any material
internal investigations or the receipt of any material and reasonably credible
whistleblower complaints relating to a Party or any of its Subsidiaries, or (C)
the entry of any material Order relating to a Party.

(h)          Seller agrees that none of the information supplied or to be
supplied by Seller or its Subsidiaries in writing specifically for Buyer’s use
in preparing, or incorporation by reference, in any registration statement to be
filed by Buyer in connection with obtaining Buyer’s financing will, at the time
such registration statement is filed with the SEC, is amended or supplemented,
or becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, not misleading.

(i)           Buyer agrees that none of the information supplied or to be
supplied by Buyer or its Subsidiaries in writing specifically for Seller’s and
Parent’s use in preparing, or

 

48

1-LA/903877.26



incorporation by reference, in any registration statement to be filed by Seller
and Parent in connection with the transactions contemplated by the Merger
Agreement will, at the time such registration statement is filed with the SEC,
is amended or supplemented, or becomes effective under the Securities Act,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading.

(j)           Each of Seller, Parent and Buyer will, and will cause its
Subsidiaries, including in the case of Parent, Seller’s successor, to cooperate
with the others and use reasonable best efforts to take or cause to be taken all
actions and do or cause to be done all things necessary, proper or advisable on
its part to enable Buyer, Parent, Seller and Seller’s successor to perform their
respective obligations under the Transition Services Agreement, including
participation in the Transition Services Committee to be established pursuant to
the Transition Services Agreement, and implementation of the Transition Plan in
accordance therewith.

 

8.5.

Procedures with Respect to Certain Agreements and Other Assets.

(a)          Seller has easements, real property license agreements (including
railroad crossing rights), rights-of-way, and leases for rights-of-way, which
relate solely to the Business and Purchased Assets (the “Easements”). At the
Closing, Seller will convey and assign to Buyer, subject to the obtaining of any
necessary consents, (i) by the Assignment of Easements, all Easements, and (ii)
to the extent practicable, by separate, recordable Assignment of Easement as to
all Easements in each separate County. Buyer and Seller agree that if Buyer and
Seller determine that Seller’s Kansas electric utility operations “share”
Easements with Seller’s gas utility operations in Kansas, Buyer and Seller will
take all actions reasonably necessary (such as executing sub-easements or other
documents) to ensure Buyer is permitted to use the same on a non-exclusive
basis, as presently used by Seller with respect to its Kansas gas utility
operations.

(b)          To the extent that any of the Purchased Assets or Seller’s rights
under any Business Agreement may not be assigned to Buyer without the consent of
another Person which consent has not been obtained, this Agreement will not
constitute an agreement to assign the same if an attempted assignment would
constitute a breach thereof or be unlawful. Seller will use its reasonable best
efforts (without being required to make any payment to any third party or incur
any economic burden, except as may be specifically required under any Business
Agreement in connection with the grant of such consent) to obtain any such
required consent as promptly as possible. Buyer agrees to cooperate with Seller
in its efforts to obtain any such consent (including the submission of such
financial or other information concerning Buyer and the execution of any
assumption agreements or similar documents reasonably requested by a third
party) without being required to make any payment to any third party or to incur
any economic burden (other than the assumption of Seller’s obligations under the
applicable Business Agreement). Seller and Buyer agree that if any consent to an
assignment of a Purchased Asset, including any Business Agreement, is not
obtained or if any attempted assignment would be ineffective or would impair
Buyer’s rights to such Purchased Assets or Buyer’s rights and obligations under
the Business Agreement in question so that Buyer would not acquire the benefit
of all such rights and obligations, at the Closing the Parties will, to the
maximum extent permitted by Law and such Business Agreement, enter into such
arrangements with each other as are reasonably necessary to effect the transfer
or assignment of such

 

49

1-LA/903877.26



Purchased Asset or to provide Buyer with the benefits and obligations of such
Business Agreement from and after the Closing.

(c)          To the extent that any Business Agreement consisting of a futures
contract, options contract, or other derivatives transaction (but not including
contracts for physical delivery) (each, a “Financial Hedge”) is not assignable
due to the rules and regulations of the Commodities Futures Trading Commission,
the New York Mercantile Exchange or other futures or options exchange on which
the Financial Hedge was entered into, or the relevant clearinghouse, Buyer and
Seller agree that the Financial Hedge will be liquidated at or promptly after
the Closing. Liquidation proceeds will be paid as follows: (i) in the event
Seller’s aggregate mark-to-market value of the Financial Hedges is positive,
Seller will pay Buyer the mark-to-market value of the Financial Hedges; or
(ii) in the event Seller’s aggregate mark-to-market value of the Financial
Hedges is negative, Buyer will pay Seller the mark-to-market value of the
Financial Hedges. On or before the Closing, the Parties will agree on a specific
procedure to liquidate the non-assignable Financial Hedges, and any payment due
as a result of such liquidation under this Section 8.5(c) will be made at or
promptly after the Closing. Seller will calculate the mark-to-market value of
the Financial Hedges in accordance with its usual and customary practice.

(d)          Buyer and Parent agree that the agreements, if any, described on
Schedule 8.5(d) (the “Shared Agreements”), which will be attached to this
Agreement prior to July 1, 2007 by the mutual agreement of Buyer and Parent,
will be governed by this Section 8.5(d) and will not be Business Agreements for
purposes of this Agreement. Seller’s rights and obligations under the Shared
Agreements, to the extent such rights and obligations relate to the Business,
are described on Schedule 8.5(d), and are referred to herein as the “Allocated
Rights and Obligations.” Unless Parent elects for Seller or its successor to
enter into Other Arrangements, Seller shall, or Parent shall cause Seller’s
successor to, cooperate with Buyer and use their reasonable best efforts to
enter into agreements (effective from and after the Closing Date) with the other
party or parties to each Shared Agreement providing for (i) assignment to and
assumption by Buyer, effective from and after the Closing, of the Allocated
Rights and Obligations, and (ii) retention by Seller or its successor of all
rights and obligations of Seller under the Shared Agreements other than the
Allocated Rights and Obligations (such agreements set forth in (i) and (ii)
being referred to as “Substitute Arrangements”); provided, that neither Seller
or its successor nor Buyer will be obligated to enter into or agree to any such
Substitute Arrangements unless such Substitute Arrangements have the effect of
transferring to Buyer the Allocated Rights and Obligations (and reserving to
Seller or its successor the rights and obligations which are not Allocated
Rights and Obligations) on a fair and equitable basis, as determined in the
reasonable discretion of Parent and Buyer. In connection with the foregoing,
Parent, Seller and Buyer will, and Parent will cause Seller’s successor to, as
reasonably requested, to submit such financial or other information concerning
themselves or Seller, and to execute such assumption agreements or similar
documents reasonably requested by a third party; provided that no Party will be,
and Seller’s successor will not be, required to make any payment to any third
party or to incur any economic burden (other than the assumption of the
Allocated Rights and Obligations by Buyer, and the retention of the other rights
and obligations under the Shared Agreements by Seller or its successor). In the
event that (x) Buyer and Seller or its successor are unable to enter into
Substitute Arrangements with respect to a Shared Agreement in accordance with
the foregoing, or (y) Seller notifies Buyer that it elects not to pursue
Substitute Arrangements with respect to such Shared Agreement, then in either
case at or

 

50

1-LA/903877.26



promptly after the Closing Buyer and Seller, to the maximum extent permitted by
Law and such Shared Agreement, will enter into such arrangements with each other
as are necessary to provide Buyer with the benefits and obligations of the
Allocated Rights and Obligations under such Shared Agreement, with Seller or its
successor retaining the other benefits and obligations under such Shared
Agreements from and after the Closing (the “Other Arrangements”).

(e)          Seller from time to time provides collateral or other security to
certain other Persons in connection with certain Business Agreements, Financial
Hedges and Shared Agreements. Seller and Buyer agree to use their reasonable
best efforts to cause such collateral or other security to be returned to Seller
(including in the case of a letter of credit a return of the letter of credit to
Seller), or released (in the case of other credit support previously provided by
Seller) at or promptly after the Closing. In the event that such collateral or
other security is not returned to Seller or otherwise released at or promptly
after the Closing, Buyer will (i) pay to Seller, or its successor, an amount
equal to any cash collateral posted by Seller; and (ii) in the case of a letter
of credit provided in connection with a Business Agreement, replace such letter
of credit as soon as practicable, or if such letter of credit is provided in
connection with a Shared Agreement, provide to Seller, or its successor, a
back-up letter of credit in the same amount and for a period expiring no earlier
than ten (10) days following the expiration of the letter of credit previously
provided by Seller. The provisions of this Section 8.5(e) will apply to
collateral or other security provided in connection with Shared Agreements to
the extent such collateral or other security is related to the Allocated Rights
and Obligations under such Shared Agreements.

(f)           In the event that any approval for the transfer of any of the
Purchased Assets to Buyer is required from the Federal Communications Commission
or any Franchise authority, and such approval is necessary to obtain in order to
avoid violation of any Law, but is not a Required Regulatory Approval, the
Parties agree that if such approval is not obtained prior to the Closing:

(i)           they will each continue to use, and Parent and Seller will, and
Parent will cause Seller’s successor to use, reasonable best efforts to obtain,
and with respect to Parent, to cause Seller’s successor to obtain, such
approvals as promptly as possible;

(ii)          any of the Purchased Assets, the transfer of which to Buyer in the
absence of such an approval would cause or lead to a violation of any Law (the
“Contingent Purchased Assets”), shall not be transferred to Buyer at the
Closing, but Seller will, or Parent will cause Seller’s successor to, transfer
such assets immediately upon receipt of the requisite approvals, with the time
between the Closing and the receipt of such approval being referred to as the
“Interim Period”;

(iii)         during the Interim Period, Seller or its successor shall continue
to have all title, rights, and obligations in the Contingent Purchased Assets to
the extent necessary to avoid any violation of Law; and

(iv)         Buyer will, and Seller will, or Parent will cause Seller’s
successor to, enter into such arrangements with each other prior to Closing as
are permissible under Law and reasonably necessary to provide Buyer with the
benefits and obligations in

 

51

1-LA/903877.26



respect of the Contingent Purchased Assets from and after the Closing, and
otherwise on terms and conditions reasonably acceptable to Buyer and Seller or
its successor.

(g)          Following the Closing, Buyer and Seller will, or Parent will cause
Seller’s successor to, promptly remit to the other any payments Buyer or Seller
or its successor receives that are in satisfaction of any rights or assets
belonging to the other.

(h)          With respect to the vehicles that are included in the Purchased
Assets and that are subject to the Master Lease Agreement described in
Schedule 5.8, Seller shall, upon written notice from Buyer, purchase such
vehicles prior to the Closing and obtain the release of the liens on such
vehicles as indicated in Schedule 5.8.

8.6.         Public Statements. Each Party will consult with the other prior to
issuing any press releases or otherwise making public announcements with respect
to the transactions contemplated by this Agreement, except (i) as may be
required by Law or by obligations pursuant to any listing agreement with or
rules of any national securities exchange or any self-regulatory organization,
and(ii) for any consultation that would not be reasonably practicable as a
result of requirements of Law.

 

8.7.

Tax Matters.

(a)          All transfer, documentary, stamp, registration, sales and use
Taxes, including real property conveyance Taxes (“Transfer Taxes”), incurred in
connection with this Agreement and the transactions contemplated hereby shall be
shared equally between Seller or its successor, on the one hand, and Buyer, on
the other hand. To the extent required by applicable Law, Seller shall, or
Parent shall cause Seller’s successor to, at its own expense, file all necessary
Tax Returns and other documentation with respect to all such Transfer Taxes,
and, if required by applicable Law, Buyer shall join in the execution of any
such Tax Returns or other documentation. Buyer shall remit to Seller, within 20
days after receipt of notice as to the amount of such Transfer Taxes that are
payable on or after the Closing or have been paid, 50 percent of the total
amount of such Transfer Taxes. In the event there is an additional assessment of
such Transfer Taxes or an amount of such Transfer Taxes is refunded, (i) Buyer
and Seller shall share equally the amount of any such additional assessment,
with the Party that is not required to pay such Transfer Tax under applicable
Law remitting to the other 50 percent of such additional assessment within 20
days after receiving notice of a final determination, and (ii) Buyer and Seller
shall share equally the amount of any such refund, with the Party receiving such
refund paying 50 percent of such refund to the other within 20 days after
receiving such refund (or claiming an offset against Taxes relating to such
refund).

(b)          Buyer will be responsible for the preparation and timely filing of
all Tax Returns associated with the Business, the Purchased Assets and the
Business Employees for (i) in the case of property Taxes and payroll Taxes, all
periods that begin before and end after the Closing Date (the “Straddle Period
Taxes”), and (ii) in the case of all Taxes, all periods that begin after the
Closing Date, and for the timely payment of all Taxes described in clauses (i)
and (ii) of this Section 8.7(b).

(c)          Any Tax Return that reflects Transfer Taxes or that reflects Taxes
to be prorated in accordance with Section 3.4 will be subject to the approval of
the Party not preparing

 

52

1-LA/903877.26



such return, which approval will not be unreasonably withheld or delayed. Each
Party will make any such Tax Return prepared by it available for the other
Party’s review and approval no later than twenty (20) Business Days prior to the
due date for filing such Tax Return.

(d)          Buyer, Parent and Seller will, and Parent will cause Seller’s
successor to, provide one another with such assistance as may reasonably be
requested by such other Persons in connection with the preparation of any Tax
Return, any audit or other examination by any Governmental Entity, or any
judicial or administrative proceedings relating to liability for Taxes, and each
of Buyer, Parent and Seller will, and Parent will cause Seller’s successor to,
retain and provide the other with any records or information which may be
relevant to such return, audit or examination or proceedings. Any information
obtained pursuant to this Section 8.7(d) or pursuant to any other Section hereof
providing for the sharing of information in connection with the preparation of,
or the review of, any Tax Return or other schedule relating to Taxes will be
kept confidential by the Parties hereto in accordance with Section 8.2(b).

 

8.8.

Employees and Employee Benefits.

(a)          No later than twenty (20) Business Days prior to the Closing Date,
Buyer will give Qualifying Offers of employment commencing as of the Closing
Date to all Business Employees, including any such employees who are on a leave
of absence under the Family and Medical Leave Act, the Uniformed Services
Employment and Reemployment Rights Act or other applicable Law, or authorized
under Seller’s established leave policy, including short-term or long-term
disability. For this purpose, a “Qualifying Offer” means employment at a level
of base pay at least equal to the Business Employee’s base pay in effect
immediately prior to the Closing Date, and with a primary work location no more
than fifty (50) miles from the Business Employee’s primary work location
immediately prior to the Closing Date; provided, however, that with respect to
any Business Employee who is covered by a Collective Bargaining Agreement or
Successor Collective Bargaining Agreement, the Qualifying Offer shall be on
terms and conditions set forth in the Collective Bargaining Agreement, Successor
Collective Bargaining Agreement or, if applicable, a new collective bargaining
agreement negotiated by Buyer covering such employee. Each Business Employee who
becomes employed by Buyer pursuant to this Section 8.8(a) is referred to herein
as a “Transferred Employee.” Each Transferred Employee who is covered by a
Collective Bargaining Agreement or a Successor Collective Bargaining Agreement
shall be referred to herein as a “CB Transferred Employee,” and each Transferred
Employee who is not covered by a Collective Bargaining Agreement or a Successor
Collective Bargaining Agreement shall be referred to herein as a “Non-CB
Transferred Employee.”

(b)          All offers of employment made by Buyer pursuant to Section 8.8(a)
will be made in accordance with all applicable Laws, will be conditioned only on
the occurrence of the Closing, and will remain open until the Closing Date. Any
such offer which is accepted before it expires will thereafter be irrevocable,
except for good cause. Following acceptance of such offers, Buyer will provide
written notice thereof to Seller and Seller will, or Parent will cause Seller’s
successor to, provide Buyer with access to the Transferred Employee Records
consistent with applicable Law. Buyer will be responsible for all liabilities
and obligations for and with respect to any Business Employees who do not become
Transferred Employees including (i) pursuant to Exhibit 8.8(d)(ii)(C), (ii) due
to retirement by such employee after the date hereof and prior to Closing,
(iii) severance benefits which become payable to such Business

 

53

1-LA/903877.26



Employee upon any termination of such Business Employee’s employment on or
following the Closing Date, and (iv) the benefits described in
Section 8.8(d)(ii)(D), but not including liabilities and obligations with
respect to insured welfare benefits provided to such Business Employee for
periods prior to the Closing Date. Without limiting the obligations of Buyer
hereunder, the employment of each Business Employee who does not become a
Transferred Employee as of the Closing shall be terminated immediately following
the Closing by Seller or the applicable Affiliate of Seller.

(c)          From and after the Closing Date, Buyer will recognize the union
locals that are the counterparties to Seller under the Collective Bargaining
Agreements or any Successor Collective Bargaining Agreements entered into in
compliance with Section 8.1(a) (the “Locals”) as the exclusive bargaining
representatives of the bargaining units that include CB Transferred Employees.
No later than twenty (20) Business Days prior to the Closing Date, Buyer will
negotiate and reach agreement with each Local on the terms and conditions of a
new collective bargaining agreement to be effective from and after the Closing
Date with respect to the applicable bargaining unit represented by such Local
(each such agreement being referred to as a “New CBA”). Should Buyer fail to
successfully negotiate a New CBA with a Local at least twenty (20) Business Days
prior to the Closing Date, then at the Closing, Buyer will assume the existing
Collective Bargaining Agreement or, as applicable, Successor Collective
Bargaining Agreement entered into in compliance with Section 8.1(a), to the
extent applicable to the bargaining unit represented by such Local and to the
extent consistent with applicable Law; provided that Buyer shall not assume any
of the Benefit Plans (but may receive assets to be transferred from such plans
pursuant to Exhibit 8.8(d)(ii)(C)), and Buyer will instead provide benefits of
the type and amount described in the existing Collective Bargaining Agreements
or Successor Collective Bargaining Agreements entered into in compliance with
Section 8.1(a), as applicable, through Buyer’s own benefit plans and
arrangements. Buyer agrees that (i) upon request by Seller, Buyer will notify
Seller of the status of negotiations with each Local, and (ii) no later than
nineteen (19) Business Days prior to the Closing Date, Buyer will notify Seller
whether a New CBA has been successfully negotiated with such Local.

(d)          The following will be applicable with respect to the Transferred
Employees, Business Employees, Current Retirees, and Other Plan Participants as
appropriate. For all purposes of this Section 8.8, determinations as to whether
any individuals are “similarly situated” shall be made by Buyer in its
reasonable discretion.

(i)           From and after the Closing, the Transferred Employees will accrue
no additional benefits under any Benefit Plan or any other employee benefit
plan, policy, program, or arrangement of Seller, Parent or their respective
Affiliates.

(ii)          As of the Closing, with respect to the CB Transferred Employees,
Buyer will provide benefits of the type and amount described in the relevant
collective bargaining agreements through Buyer’s own benefit plans and
arrangements. As of the Closing and extending through December 31 of the
calendar year following the calendar year in which the Closing occurs, Buyer
will cause the Non-CB Transferred Employees to be covered by Buyer benefit plans
that provide compensation and employee benefits (excluding (i) equity or equity
based compensation, and (ii) change in control, severance or retention payments)
that are no less favorable in the aggregate than provided to the Non-CB
Transferred Employees immediately before the Closing ; provided, that in

 

54

1-LA/903877.26



determining the timing, amount and terms and conditions of equity compensation
and other incentive awards to be granted to Non-CB Transferred Employees, Buyer
will treat in a substantially similar manner Non-CB Transferred Employees and
similarly situated other employees of Buyer (including by reason of job duties
and years of service). The commitments under this Section 8.8(d)(ii) require the
following with respect to the Non-CB Transferred Employees and, to the extent
not addressed in the relevant collective bargaining agreement, the CB
Transferred Employees:

(A)         With respect to welfare benefit plans, Buyer agrees to waive or to
cause the waiver of all restrictions, limitations or exclusionary periods as to
pre-existing conditions, actively-at-work exclusions, waiting periods and proof
of insurability requirements (to the extent allowable under Buyer’s welfare
benefit plans and insurance policies) for the Transferred Employees to the same
extent waived or satisfied under the corresponding Benefit Plans. With respect
to the calendar year in which the Closing Date occurs, all eligible expenses
incurred by any such employees or any eligible dependent thereof, including any
alternate recipient pursuant to qualified medical child support orders, in the
portion of the calendar year preceding the Closing Date that were qualified to
be taken into account for purposes of satisfying any deductible, co-insurance or
out-of-pocket limit under any Seller Benefit Plan will be taken into account for
purposes of satisfying any deductible, co-insurance or out-of-pocket limit under
similar plans of Buyer for such calendar year. As soon as practicable, but in no
event later than sixty (60) days after the Closing Date, Seller will, or Parent
will cause Seller’s successor to, provide Buyer with all relevant information
necessary or reasonably requested by Buyer for purposes of administering this
provision, consistent with applicable Law.

(B)         With respect to service and seniority, Buyer will recognize the
service and seniority of each of the Transferred Employees recognized by Seller
for all material purposes, including the determination of eligibility and
vesting, the extent of service or seniority-related welfare benefits, and
eligibility for and level of retiree health benefits, but in any event not for
purposes of determining the accrual of pension benefits and levels of pension or
other retirement income benefits.

(C)         The Parties will comply with the provisions set forth on
Exhibit 8.8(d)(ii)(C).

(D)         Buyer will assume all liabilities, obligations, and responsibilities
with respect to providing post-retirement health and life insurance benefits
arising under or pursuant to existing plans and agreements of Seller
(“Post-Retirement Welfare Benefits”) to (i) the persons listed on
Schedule 8.8(d)(ii)(D) and any Business Employee who retires between the date
hereof and the Closing Date (such listed persons and such Business Employees,
the “Current Retirees”), and their spouses and eligible dependents, and (ii) the
Business Employees (together with the Current Retirees, the “Covered
Individuals”) and their spouses and eligible dependents. From and after the
Closing, Buyer will continue to provide to the Covered Individuals
Post-Retirement Welfare Benefits that, in material respects, are comparable to
in the aggregate those Post-Retirement Welfare Benefits provided to such Covered
Individuals immediately prior to the Closing Date, under cost-sharing structures
that either are at least as favorable as the cost-sharing structures in effect
for and available to the Covered Individuals immediately

 

55

1-LA/903877.26



prior to the Closing Date (as adjusted for inflation); provided that if Buyer
reduces or eliminates any Post-Retirement Welfare Benefits provided to Covered
Individuals from such benefits that are available to such individuals under the
terms and conditions of the existing plans and agreements of Seller applicable
to such individuals as in effect on the date hereof, any liabilities arising in
connection with such reduction or elimination shall be deemed an Assumed
Obligation and Buyer will be responsible therefor.

(E)          With respect to the Aquila, Inc. Retirement Investment Plan (the
“Savings Plan”), Seller will vest Transferred Employees in their Savings Plan
account balances as of the Closing Date. Buyer will take all actions necessary
to establish or designate a defined contribution plan and trust intended to
qualify under Section 401(a) and Section 501(a) of the Code in which Transferred
Employees are eligible to participate (x) to recognize the service that the
Transferred Employees had in the Savings Plan for purposes of determining such
Transferred Employees’ eligibility to participate, vesting, attainment of
retirement dates, contribution levels, and, if applicable, eligibility for
optional forms of benefit payments, and (y) to accept direct rollovers of
Transferred Employees’ account balances in the Savings Plan, including transfers
of loan balances and related promissory notes, provided that such loans would
not be treated as taxable distributions at any time prior to such transfer.

(F)          Within sixty (60) days after the Closing Date, Seller will, or
Parent will cause Seller’s successor to, transfer to a flexible spending plan
maintained by Buyer any balances standing to the credit of Transferred Employees
under Seller’s flexible spending plan as of the day immediately preceding the
Closing Date, net of any negative balances in the applicable accounts at such
time. As soon as practicable after the Closing Date, Seller will, or Parent will
cause Seller’s successor to, provide to Buyer a list of those Transferred
Employees that have participated in the health or dependent care reimbursement
accounts of Seller, together with (x) their elections made prior to the Closing
Date with respect to such account and (y) balances standing to their credit as
of the day immediately preceding the Closing Date. As of the transfer described
in the first sentence hereof, the flexible spending plan maintained by Buyer
shall assume the rights and obligations of Seller’s flexible spending plan with
respect to the Transferred Employees for the remainder of the year in which such
transfer occurs. For the avoidance of doubt, this paragraph shall not be
construed to require a transfer with respect to any Transferred Employee of an
amount in excess of such employee’s unreimbursed contributions to the flexible
spending plan as of the date of transfer.

(iii)         With respect to severance benefits, Buyer will provide to any
Non-CB Transferred Employee who is terminated by Buyer (other than for cause)
prior to the date which is one (1) year following the Closing Date, severance
benefits comparable to those provided by Seller under Seller’s severance plans
and policies (other than any plans or policies with respect to stock options or
other types of equity compensation) in effect immediately prior to the Closing
Date. Any employee who is provided severance benefits under this
Section 8.8(d)(iii) may be required to execute a release of claims against
Buyer, Seller and their respective Affiliates and successors, in such form as
Buyer reasonably prescribes, as a condition for the receipt of such benefits.

 

56

1-LA/903877.26



(iv)         Parent will, or will cause Seller or its successor to, provide
COBRA Continuation Coverage to any current and former Business Employees, or to
any qualified beneficiaries of such Business Employees, who become or became
entitled to COBRA Continuation Coverage on or before the Closing, including
those for whom the Closing occurs during their COBRA election period. Buyer will
be responsible for extending and continuing to extend COBRA Continuation
Coverage to all Transferred Employees (and their qualified beneficiaries) who
incur a COBRA qualifying event and thus become entitled to such COBRA
Continuation Coverage following the Closing.

(v)          Without limiting the obligations of the Parties under
Sections 8.8(d)(ii)(C) and 8.8(d)(ii)(D), Seller or its Affiliates will pay or
cause to be paid to all Transferred Employees, all compensation (including any
accrued vacation carried over to the calendar year of the Closing from a
previous calendar year), workers’ compensation or other employment benefits to
which they are entitled or that have accrued under the terms of the applicable
compensation or Seller Benefit Plans or programs with respect to employment or
events occurring prior to the Closing Date; provided that if any of the CB
Transferred Employees elect to retain or carryover accrued and unused vacation
days rather than receive such payments, Seller or its Affiliates will pay or
cause to be paid to Buyer an amount equal to the aggregate amount that would
otherwise have been paid to such CB Transferred Employees with respect to such
vacation days, and Buyer will honor all such accrued and unused vacation days of
such CB Transferred Employees as of the Closing. Buyer will pay to each
Transferred Employee all unpaid salary or other compensation or employment
benefits (but not including any compensation attributable to stock options or
other types of equity compensation granted by Seller) which accrue to such
employee from and after the Closing Date, at such times as provided under the
terms of the applicable compensation or benefit programs.

(vi)         Without limiting the obligations of the Parties under
Sections 8.8(d)(ii)(C) and 8.8(d)(ii)(D), Business Employees who on the Closing
Date are not actively at work due to a leave of absence covered by the Family
and Medical Leave Act, the Uniformed Service Employment and Reemployment Rights
Act or other applicable Law, or other authorized leave of absence under Seller’s
established leave policy, including short-term or long-term disability, will be
provided by Buyer with benefits and compensation during such leave that is
substantially similar to the benefits and compensation provided to such
employees by Seller prior to the Closing Date, and will be treated as
Transferred Employees on the date that they are able to return to work (provided
that such return to work occurs within the authorized period of their leaves
following the Closing Date) and are able to perform the essential functions of
their jobs with or without reasonable accommodation. Seller shall provide Buyer
with a list of such individuals as of the Closing Date with the scheduled dates
for expiration of their leaves.

(vii)       Buyer will assume Seller’s obligations as of the Closing Date to pay
nonqualified deferred compensation to the applicable Business Employees and
former Business Employees.

(e)          On or before the Closing Date, Seller shall provide Buyer a list of
the names and sites of employment of any and all Business Employees who have
experienced, or

 

57

1-LA/903877.26



will experience, an employment loss or layoff as defined by WARN Act or any
similar applicable state or local Law requiring notice to employees in the event
of a closing or layoff within ninety (90) days prior to the Closing Date. Seller
shall update this list up to and including the Closing Date. For a period of
ninety (90) days after the Closing Date, Buyer shall not engage in any conduct
which would result in an employment loss or layoff for a sufficient number of
employees of Buyer which, if aggregated with any such conduct on the part of
Seller prior to the Closing Date, would trigger the WARN Act or any similar
applicable Law. Without limiting the foregoing, Buyer will be responsible, with
respect to the Business, for performing and discharging all requirements under
the WARN Act and under applicable state and local laws and regulations for the
notification to Transferred Employees of any “employment loss” within the
meaning of the WARN Act which occurs at or following the Closing Date.

(f)           From and after the Closing Date, with respect to worker’s
compensation, Buyer shall assume, discharge, pay and be solely liable for all
Losses in respect of any Claims pending as of or commenced after the Closing
Date resulting from actual or alleged harm or injury to any Business Employee
regardless of when the incident or accident giving rise to such liability
occurred or occurs. Buyer shall make all necessary arrangements to assume all
such worker’s compensation claim files, whether opened or closed, as of the
Closing Date, and will make the necessary arrangements for assuming the
continued management of such liabilities.

(g)          From and after the Closing Date, except to the extent any such
Losses are covered under Seller’s or an Affiliates’ third party insurance plans
or policies, reinsurance policies or arrangements, or trusts or other funding
vehicles, Buyer shall assume, discharge, pay and be solely liable for health,
accidental death and dismemberment, short term disability or life insurance
coverage and any medical or dental benefits to the Business Employees and their
eligible dependents.

(h)          Buyer agrees that from and after the Closing Date, if a Business
Employee commences an action, suit or proceeding relating to an
employment-related claim (but excluding, in any event the ERISA Case), any
resulting Liability shall be the responsibility of Buyer. Parent shall
reasonably cooperate with Buyer in the defense of any such claim to the extent
that the applicable actions or events transpired preceding the Closing Date.

(i)           For purposes of Sections 8.8(f), 8.8(g) and 8.8(h), the term
“Business Employees” shall also include any individuals who (A) were employed
principally for the Business at the time the incident or circumstances giving
rise to such suit, claim, action, proceeding or Loss occurred, and (B) who are
not employed by Seller either as of the date hereof or as of the Closing Date.

(j)           No provision in this Agreement shall modify or amend any other
agreement, plan, program or document, including any of Buyer’s benefit plans or
arrangements, unless this Agreement explicitly states that the provision
“amends” that other agreement, plan, program or document. This shall not prevent
the parties entitled to enforce this Agreement from enforcing any provision in
this Agreement, but no other party shall be entitled to enforce any provision in
this Agreement on the grounds that it is an amendment to another agreement,
plan, program or document, unless a provision is explicitly designated as such
in this Agreement, and the person is otherwise entitled to enforce such other
agreement, plan, program or document. If a party not entitled to enforce this
Agreement brings a lawsuit or other action to enforce any

 

58

1-LA/903877.26



provision in this Agreement as an amendment to another agreement, plan, program
or document, and such provision is construed to be such an amendment despite not
being explicitly designated as an amendment in this Agreement, such provision
shall lapse retroactively, thereby precluding it from having any amendatory
effect. The provisions of this Section 8.8 are not, and will not be construed as
being, for the benefit of any Person other than the Parties, and are not
enforceable by any Persons (including Transferred Employees, Current Retirees,
and Other Plan Participants) other than such Parties.

(k)          Following the Closing, if Buyer or Seller or its successor
identifies any individual that was incorrectly classified by Seller (including
employees not listed in Schedule 1.1-B) with respect to whether such individual
was a Business Employee, a former employee of the Natural Gas Businesses or a
Current Retiree, as applicable, Buyer and Seller, or Parent shall cause Seller’s
successor to, each agree to notify the other Party and, acting in good faith, to
take, or cause to be taken, all action, and to do, or cause to be done, all
things reasonably necessary, proper or advisable to cause such individual to be
appropriately classified for purposes of this Agreement, and to allocate the
liabilities and obligations related to such re-classified individual in
accordance with the terms hereof.

 

8.9.

Eminent Domain; Casualty Loss.

(a)          If, before the Closing Date, any of the Purchased Assets are taken
by eminent domain or condemnation, or are the subject of a pending or (to
Seller’s Knowledge) contemplated taking which has not been consummated, Seller
will (i) notify Buyer promptly in writing of such fact, and (ii) at the Closing
assign, or Seller shall, or Parent shall cause Seller’s successor to, assign to
Buyer all of Seller’s right, title, and interest in and to any proceeds or
payments received, or to be received, in compensation for such taking.

(b)          If, before the Closing Date, all or any material portion of the
Purchased Assets are damaged or destroyed by fire or other casualty, Seller will
notify Buyer promptly in writing of such fact and, at the Closing assign, or
Seller shall, or Parent shall cause Seller’s successor to, assign all of
Seller’s right, title, and interest in and to any insurance recoveries received,
or to be received, in compensation for such damage or destruction less any such
amounts received, or to be received, to reimburse Seller for expenditures
incurred by Seller to repair or replace such Purchased Assets.

(c)          Seller and Buyer will use their reasonable best efforts (without
being required to make payment to any third party or to incur any economic
burden) to obtain from each holder of any Preferential Purchase Right a written
waiver of such Preferential Purchase Right if required with respect to the
transactions contemplated by this Agreement (an “Applicable Preferential
Purchase Right”). If the Parties cannot obtain a waiver of an Applicable
Preferential Purchase Right, the Parties will cooperate, using reasonable best
efforts, to provide for compliance with the terms of such Applicable
Preferential Purchase Right. In the event that any Purchased Asset remains
subject to such Applicable Preferential Purchase Right as of the Closing, in
lieu of any adjustment to the Purchase Price, Seller will, or Parent will cause
Seller’s successor to, at the Closing assign to Buyer, as a Purchased Asset, all
of Seller’s right, title, and interest in and to all rights of Seller with
respect to such Applicable Preferential Purchase Right, including proceeds
received or to be received in respect to such Applicable Preferential Purchase
Right, and will assign to Buyer and Buyer will assume, as Assumed Obligations,
all obligations

 

59

1-LA/903877.26



of Seller with respect to such Applicable Preferential Purchase Right. If any
third party holding a Preferential Purchase Right exercises such right prior to
the Closing, Seller shall promptly give Buyer written notice of such exercise.
Buyer and Seller hereby expressly acknowledge and agree that nothing in this
Agreement constitutes an offer or agreement to sell, transfer, dispose of,
purchase, assume, or acquire any asset subject to a Preferential Purchase Right
except upon the Closing following the satisfaction of all conditions to Closing
specified in this Agreement. Neither this Agreement nor anything herein or in
connection herewith shall be deemed to obligate Seller to sell, transfer, assign
or otherwise dispose of any Purchased Asset or Assumed Obligation, to Buyer or
any other Person, except upon the Closing following the satisfaction or waiver
of all conditions to Closing specified in this Agreement.

(d)          A condemnation or taking of, casualty or exercise of a Preferential
Purchase Right set forth in Schedule 5.8 with respect to, any Purchased Asset,
and any effects thereof (including any resulting termination of any Franchise or
other agreement principally related to such Purchased Asset), may be taken into
account in determining whether a Material Adverse Effect has occurred; provided
that to the extent Buyer is assigned the rights, title and interest to any
payments or proceeds received by Seller with respect to any such condemnation or
taking, casualty or exercise of a Preferential Purchase Right, such payments or
proceeds may be considered in determining whether any Material Adverse Effect
has occurred; provided further that assignment of such proceeds or payments to
Buyer shall not necessarily mean a Material Adverse Effect did not occur.

8.10.      Transitional Use of Signage and Other Materials Incorporating
Seller’s Name or other Logos. Parent acknowledges that it will have no ongoing
claim or rights in or to the Seller Marks. Within one hundred eighty (180) days
following the Closing Date, Parent will remove or cause the removal of the
Seller Marks from all signage or other items relating to or used in connection
with the Excluded Assets and, thereafter, Parent will not use or permit the use
of any Seller Marks.

8.11.      Litigation Support. In the event and for so long as Buyer, Parent or
Seller or its successor is actively contesting or defending against any
third-party Claim in connection with (i) any transaction contemplated under this
Agreement or (ii) any fact, situation, circumstance, status, condition,
activity, practice, plan, occurrence, event, incident, action, failure to act,
or transaction on or prior to the Closing Date involving Seller, Buyer, Parent
and Seller will, and Parent will cause Seller’s successor to, cooperate with the
contesting or defending Person and its counsel in the contest or defense, make
reasonably available its personnel, and provide such testimony and access to its
books and records as is reasonably necessary in connection with the contest or
defense, all at the sole cost and expense of the contesting or defending Person.

 

8.12.

Audit Assistance.

(a)          If, (i) during or for the period beginning on the date hereof and
ending on the Closing Date, Buyer is, in connection with any annual or quarterly
report filed with the SEC, required by the SEC to file audited or reviewed
financial statements of the Business in respect of any period occurring prior
the Closing Date, or (ii) during or for the period beginning on the date hereof
and ending on the last day of the calendar year of the Closing, Buyer is, in
connection with a registration statement or other voluntary filing to be filed
by Buyer with the SEC, required by the SEC to file audited or reviewed financial
statements of the Business in respect of any

 

60

1-LA/903877.26



period occurring prior the Closing Date, then in each case at Buyer’s request,
as applicable, Seller will, or Parent will cause Seller’s successor to, use its
reasonable best efforts to cause Seller’s auditor to, at Buyer’s sole cost and
expense, (a) cooperate with and provide Buyer access to such information, books
and records as necessary for Buyer to prepare audited and interim or reviewed
financial statements of the Business, and (b) agree to provide to Buyer an audit
or review of the financial statements of the Business, for the periods necessary
to satisfy the SEC requirements (and any consents, if any, to use such audited
or reviewed financial statements in Buyer’s SEC filings). Further, Seller will
use reasonable best efforts to assist Buyer in preparing pro forma financial
information that in Buyer’s reasonable judgment may be required to be included
in any such filing or prospectus, offering memorandum or other document or
materials that may be prepared in connection with the Buyer Financing or
otherwise on or prior to the Closing, and, whether or not Seller’s auditor is
retained by Buyer to conduct an audit or review of the Business, Seller will, or
Parent will cause Seller’s successor to (x) use its reasonable best efforts to
cause Seller’s auditor to, at Buyer’s sole cost and expense, make available to
Buyer and its auditors the work papers and other documents and records
reasonably requested by Buyer that were created prior to the Closing and relate
principally to the Business, and (y) cooperate with Buyer, at Buyer’s sole cost
and expense, in obtaining an audit or review of the Business, in each case, to
the extent required by the SEC.

(b)          Seller acknowledges and agrees that any audited and interim or
reviewed financial statements and related information prepared in accordance
with this Section 8.12 will not be deemed Confidential Information for purposes
of this Agreement.

8.13.      Notification of Customers. As soon as practicable following the
Closing, Seller will, or Parent will cause Seller’s successor to, cooperate with
Buyer to cause to be sent to customers of the Business a notice of the transfer
of the customers from Seller to Buyer (the “Customer Notification”). The
Customer Notification will contain such information as is required by Law and
approved by Buyer and Seller, which approval will not be unreasonably withheld
or delayed.

8.14.      Financing. Buyer will use reasonable best efforts to take or to cause
to be taken, all actions, and to do or cause to be done, all things necessary,
proper or advisable to close the Buyer Financing on the terms and conditions
described in the Buyer Financing Commitments by the date upon which the Closing
Date is contemplated to occur in accordance with Section 4.1 (provided and to
the extent that Buyer has not otherwise obtained funds sufficient to pay the
Purchase Price through other sources of funds and provided that Buyer may
replace or amend the Buyer Financing Commitments after consultation with Parent
and Seller but only if the terms of such replacement or amended Buyer Financing
Commitments, including with respect to conditionality, would not adversely
impact Buyer’s ability to consummate the transactions contemplated by this
Agreement or the Partnership Interests Purchase Agreement, or otherwise prevent,
impact or delay the consummation of the transactions contemplated by this
Agreement or the Partnership Interests Purchase Agreement), including paying the
commitment fees arising under the Buyer Financing Commitments as and when such
fees become due and payable during the period beginning on the date hereof and
ending on the Closing Date, and using reasonable best efforts to (i) negotiate
definitive agreements with respect thereto on the terms and conditions contained
therein and (ii) to satisfy on a timely basis all conditions applicable to
obtain the Buyer Financing. In the event any portion of the Buyer Financing
becomes unavailable on the terms and conditions contemplated in the Buyer
Financing Commitments and Buyer has not otherwise

 

61

1-LA/903877.26



obtained other sources of funds, Buyer will use reasonable best efforts to
obtain alternative financing from alternative sources by the date upon which the
Closing Date is contemplated to occur in accordance with Section 4.1. Buyer will
give prompt notice to Seller and Parent of any material breach of the Buyer
Financing Commitments of which Buyer becomes aware or any termination of the
Buyer Financing Commitments or any Buyer Financing. Buyer will keep Seller and
Parent informed on a regularly current basis in reasonable detail of the status
of the Buyer Financing.

8.15.      Document Delivery. The Parties will work cooperatively to make
available to Buyer prior to the Closing such Documents as are reasonably
necessary to transition the control and operation of the Business to Buyer at
the Closing with minimal interruptions or disruptions in the conduct of the
Business. At or within a reasonably practicable period of time after the Closing
Date, Seller will, or Parent will cause Seller’s successor to, deliver to Buyer,
at such location mutually agreed upon by Buyer and Seller or its successor, any
remaining Documents. At Buyer’s reasonable request, Seller will, or Parent will
cause Seller’s successor to, use reasonable best efforts to make available in an
electronic format compatible with Buyer’s electronic systems any Documents and
other books and records relating to the Purchased Assets which are maintained by
Seller in electronic form.

8.16.      Surveys’ Title Insurance, Estoppel Certificates, and Non-Disturbance
Agreements. At Buyer’s option and at Buyer’s sole cost and expense, Buyer may
obtain (i) surveys desired by Buyer in respect of the Real Property, in form and
substance reasonably satisfactory to Buyer; (ii) title insurance policies in
current ALTA Form or equivalent covering the Real Property, insuring title to
the applicable Real Property as vested in Buyer, and in form, substance, and
amounts reasonably satisfactory to Buyer, and without limiting the generality of
the foregoing, with all requirements satisfied or waived, with all exceptions
deleted, and with all endorsement thereto to the extent desired by Buyer; and
(iii) all estoppel certificates and non-disturbance agreements desired by Buyer
in respect of any real property leases included in the Purchased Assets, in form
and substance reasonably satisfactory to Buyer and to the parties providing such
certificates and agreements. Seller agrees, and Parent agrees to cause Seller’s
successor, to cooperate as reasonably requested by Buyer (at Buyer’s expense) in
its efforts to obtain such items, provided that (y) none of Seller, Parent,
Seller or Seller’s successor shall be required to make any payment to any third
party or incur any economic burden in connection therewith, and (z) Buyer’s
obtaining any such items shall not be a requirement of or a condition to the
Closing. In addition, with respect to Seller’s and Seller’s successor’s
cooperation with Buyer’s reasonable requests to obtain title insurance under
clause (ii) above, neither Seller nor Seller’s successor, except to the extent
required to satisfy the Closing condition set forth in Section 9.2(f), and
except for such actions as may be necessary to enable Buyer’s title insurance
company to insure title to the applicable Real Property as vested in Buyer,
shall be required to cure any purported defects, cause any exceptions to be
deleted, or provide any affidavits, indemnities, or representations or
warranties to any title company issuing such title insurance.

 

8.17.

Post-Closing Release of Encumbrances and Transfer of Purchased Assets.

(a)          Notwithstanding anything to the contrary herein, if any
Non-Permitted Encumbrances on the Business or the Purchased Assets are not
released on or before the Closing, and such Non-Permitted Encumbrances secure or
are created by or in respect of the Excluded Liabilities, or are for material
delinquent Taxes or material delinquent assessments, Seller shall,

 

62

1-LA/903877.26



and Parent shall cause Seller’s successor to, promptly make such payments and
take such actions as necessary to obtain the release of such Non-Permitted
Encumbrances after the Closing.

(b)          Notwithstanding anything to the contrary herein, if Seller fails to
deliver any deeds of conveyance or assignments or other instruments,
certificates or documents as necessary to transfer any of the Purchased Assets
to Buyer at the Closing, Seller shall, and Parent shall cause Seller’s successor
to, promptly execute and deliver such deeds of conveyance, assignments or other
instruments, certificates or documents and take such actions as necessary to
transfer such Purchased Assets to Buyer as soon as practicable after the
Closing.

8.18.      Shared Code Licenses. Buyer hereby grants to Parent a worldwide,
non-exclusive, royalty-free, fully paid-up, sublicensable, transferable license
to use, reproduce, make derivative works of, distribute, display and perform the
Shared Code that is included in the Purchased Assets. Parent hereby grants to
Buyer a worldwide, non-exclusive, royalty-free, fully paid-up, sublicensable,
transferable license to use, reproduce, make derivative works of, distribute,
display and perform the Shared Code that is included in the Excluded Assets.
Except as set forth in the Transition Services Agreement, neither Buyer nor
Parent shall have any obligation to support, maintain, provide updates or
upgrades for, or otherwise provide any assistance to the other in connection
with, the Shared Code. The foregoing licenses shall be binding on the respective
successors and assigns of Buyer and Parent.

ARTICLE IX.

CONDITIONS TO CLOSING

9.1.         Conditions to Each Party’s Obligations to Effect the Closing. The
respective obligations of each Party to effect the transactions contemplated
hereby are subject to the satisfaction or waiver by Buyer and Seller at or prior
to the Closing Date of each of the following conditions:

(a)          The waiting period under the HSR Act, including any extension
thereof, applicable to the consummation of the transactions contemplated hereby
shall have expired or been terminated;

(b)          No applicable Law prohibiting consummation of the transactions
contemplated in this Agreement shall be in effect, except where the violation of
Law resulting from the consummation of the transactions contemplated in this
Agreement would not, individually or in the aggregate, reasonably be expected to
have an impact (other than an insignificant impact) on the Business, the
Purchased Assets, the Colorado Business and the Colorado Assets, taken as a
whole, and no court of competent jurisdiction in the United States will have
issued any Order that is in effect and enjoins the consummation of the
transactions contemplated hereby (each Party agreeing to use its reasonable best
efforts to have any such Order lifted); and

(c)          Seller, Parent and Merger Sub will be in a position to consummate
the Merger immediately following the closing of the transactions contemplated by
this Agreement and the Partnership Interests Purchase Agreement.

 

63

1-LA/903877.26



9.2.         Conditions to Obligations of Buyer. The obligation of Buyer to
effect the transactions contemplated hereby is also subject to the satisfaction
or waiver by Buyer, at or prior to the Closing Date of the following conditions:

(a)          Since the date of this Agreement, no Material Adverse Effect shall
have occurred and be continuing;

(b)          Seller, Parent and Merger Sub shall have performed and complied in
all material respects with the covenants and agreements contained in this
Agreement which are required to be performed and complied with by such Person on
or prior to the Closing Date (other than Section 4.3, which is subject to
Section 9.2(f));

(c)          The representations and warranties of Seller set forth in ARTICLE V
of this Agreement, and the representations and warranties of Parent and Merger
Sub set forth in ARTICLE VII of this Agreement, shall be true and correct as of
the Closing Date, as if made at and as of the Closing Date (except to the extent
that any such representation or warranty is expressly made as of an earlier
date, in which case such representation and warranty will be true and correct
only as of such date), except where the failure or failures of such
representations and warranties to be so true and correct (without giving effect
to any limitations or exceptions as to materiality or Material Adverse Effect
set forth therein) would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

(d)          Buyer shall have received a certificate from the Chief Executive
Officer of each of Parent and Seller, dated the Closing Date stating that, to
the best of such officer’s knowledge, the conditions set forth in
Sections 9.2(b) and 9.2(c) regarding Parent and Seller, respectively, have been
satisfied;

(e)          The Required Regulatory Approvals shall have been obtained and
become Final Regulatory Orders, and no terms (excluding those proposed in the
applications for the Required Regulatory Approvals) shall have been imposed in
connection with such Final Regulatory Orders by any Governmental Entity which
terms, individually or in the aggregate, would reasonably be expected to result
in a Regulatory Material Adverse Effect;

(f)           Buyer shall have received the items to be delivered pursuant to
Section 4.3; provided that the failure to deliver the items required to be
delivered pursuant to Sections 4.3(e)-(i) shall not be construed as a failure to
satisfy the requirements of this Section 9.2(f) to the extent any deed,
assignment, instrument of conveyance or certificate of title, termination or
release (i) otherwise required pursuant to Sections 4.3(e)-(h) relates to
parcels of immaterial Real Property, immaterial Easements, or immaterial titled
or other Purchased Assets, each of which is subject to transfer subsequent to
the Closing pursuant to Section 8.17; or (ii) otherwise required pursuant to
Section 4.3(i) relates to terminations or releases of Non-Permitted Encumbrances
on the Purchased Assets requiring the payment of immaterial amounts of cash, or
the delivery of instruments, certificates or other documents or items required
to remove Non-Permitted Encumbrances on assets that are immaterial to the
Business, the Purchased Assets, the Colorado Business and the Colorado Assets,
taken as a whole, and are subject, in each case, to release subsequent to the
Closing pursuant to Section 8.17; and

 

64

1-LA/903877.26



(g)          The consummation of the transactions contemplated by the
Partnership Interests Purchase Agreement shall have occurred or shall occur
concurrently with the Closing.

9.3.         Conditions to Obligations of Seller. The obligations of Seller to
effect the transactions contemplated hereby is also subject to the satisfaction
or waiver at or prior to the Closing Date of the following conditions:

(a)          Buyer shall have performed and complied in all material respects
with the covenants and agreements contained in this Agreement which are required
to be performed and complied with by Buyer on or prior to the Closing Date;

(b)          The representations and warranties of Buyer which are set forth in
ARTICLE VI of this Agreement shall be true and correct as of the Closing Date,
as if made at and as of the Closing Date (except to the extent that any such
representation or warranty is expressly made as of an earlier date, in which
case such representation and warranty will be true and correct only as of such
date), except where the failure or failures of such representations and
warranties to be so true and correct (without giving effect to any limitations
or exceptions as to materiality set forth therein) that do not, individually or
in the aggregate, cause such representations and warranties of Buyer to be
materially inaccurate taken as a whole;

(c)          Seller shall have received a certificate from the Chief Executive
Officer of Buyer, dated the Closing Date, stating that to the best of such
officer’s knowledge, the conditions set forth in Sections 9.3(a) and 9.3(b) have
been satisfied;

(d)          The Required Regulatory Approvals shall have been obtained and
become Final Regulatory Orders; and no terms (excluding those proposed in the
applications for the Required Regulatory Approvals) shall have been imposed in
connection with such Final Regulatory Orders by any Governmental Entity which
terms, individually or in the aggregate, would reasonably be expected to result
in a Regulatory Material Adverse Effect affecting the Post-Sale Company (as
defined in the Merger Agreement);

(e)          Seller shall have received the other items to be delivered pursuant
to Section 4.4; and

(f)           The consummation of the transactions contemplated by the
Partnership Interests Purchase Agreement shall have occurred or shall occur
concurrently with the Closing.

9.4.        Invoking Certain Provisions. Any Party seeking to claim that a
condition to its obligation to effect the transactions contemplated hereby has
not been satisfied by reason of the fact that a Material Adverse Effect or a
Regulatory Material Adverse Effect has occurred or would reasonably be expected
to occur or result will have the burden of proof to establish that occurrence or
expectation.

 

65

1-LA/903877.26



ARTICLE X.

TERMINATION AND OTHER REMEDIES

 

10.1.

Termination.

(a)          This Agreement may be terminated at any time prior to the Closing
Date by mutual written consent of Seller, Buyer and Parent.

(b)          This Agreement may be terminated by Seller or Buyer if the Closing
has not occurred on or before the first anniversary of the date of this
Agreement (the “Termination Date”); provided that, if Buyer or Seller determines
that additional time is necessary to obtain any of the Required Regulatory
Approvals, the Material Company Regulatory Consents or the Material Parent
Regulatory Consents (each as defined in the Merger Agreement), or the “Required
Regulatory Approvals” as defined in the Partnership Interests Purchase
Agreement, or if all of the conditions to Parent’s obligations to consummate the
Merger shall have been satisfied or shall be then capable of being satisfied and
this Agreement fails to be consummated by reason of a breach by Parent of its
obligation to be in a position to consummate the Merger after the Closing, the
Termination Date may be extended by Buyer or Seller from time to time by written
notice to the other Party and to Parent up to a date not beyond eighteen (18)
months after the date of this Agreement, any of which dates shall thereafter be
deemed to be the Termination Date; provided further that the right to terminate
this Agreement under this Section 10.1(b) will not be available to a Party that
has breached in any material respect its obligations under this Agreement in any
manner that will have proximately contributed to the failure of the Closing to
occur on or before the Termination Date.

(c)          This Agreement may be terminated by either Seller or Buyer if
(i) any Required Regulatory Approval has been denied by the applicable
Governmental Entity and all appeals of such denial have been taken and have been
unsuccessful, or (ii) one or more courts of competent jurisdiction in the United
States or any State has issued an Order permanently restraining, enjoining, or
otherwise prohibiting the Closing, and such Order has become final and
nonappealable.

(d)          This Agreement may be terminated by Buyer if there has been a
material breach of any representation, warranty, or covenant made by Seller in
this Agreement, or any representation or warranty of Seller shall have become
untrue after the date of this Agreement, so that Section 9.2(b) or 9.2(c) would
not be satisfied and this breach or failure to be true, is not curable, or if
curable, is not curable by the Termination Date (as the same may be extended).

(e)          This Agreement may be terminated by Seller if the Board of
Directors of Seller approves a Superior Proposal (as defined in the Merger
Agreement) and authorizes Seller to enter into a binding written agreement with
respect to that Superior Proposal and, in connection with the termination of the
Merger Agreement and entering into the agreement reflecting the Superior
Proposal, pays into a joint bank account in the names of Buyer and Parent by
wire transfer of same day funds the Company Termination Fee (as defined in the
Merger Agreement) required to be paid pursuant to Section 9.5(b) of the Merger
Agreement.

(f)           This Agreement may be terminated by Seller if there has been a
material breach of any representation, warranty, or covenant made by Buyer in
this Agreement, or any

 

66

1-LA/903877.26



representation or warranty of Buyer shall have become untrue after the date of
this Agreement, so that Sections 9.3(a) and 9.3(b) would not be satisfied and
this breach or failure to be true is not curable, or if curable, is not curable
by the Termination Date (as the same may be extended).

(g)          This Agreement may be terminated by Buyer or Seller upon or
following the termination of the Merger Agreement in accordance with its terms.

10.2.      Procedure and Effect of Termination. In the event of termination of
this Agreement pursuant to Section 10.1, written notice thereof will forthwith
be given by the terminating Party to the other Parties and this Agreement (other
than as set forth in this Section 10.2, Section 10.4 and Section 11.1) will
terminate and become void and of no effect, and the transactions contemplated
hereby will be abandoned without further action by any Party, whereupon the
liabilities of the Parties hereunder (and of any of their respective
Representatives) will terminate, except as otherwise expressly provided in this
Agreement; provided, that such termination will not relieve any Party from any
liability for damages to any other Party resulting from any prior breach of this
Agreement, the Partnership Interests Purchase Agreement or the Merger Agreement
which is (i) material, and (ii) willful or knowing. If this Agreement is
terminated pursuant to Section 10.1(e) or Section 10.1(g) upon or following
termination of the Merger Agreement under circumstances where Seller is required
to pay Parent the Company Termination Fee (as defined in the Merger Agreement)
pursuant to the provisions of Section 9.5(b) of the Merger Agreement, Seller
will, following such termination and at the time required under Section 9.5(b)
of the Merger Agreement, pay into a joint bank account in the names of Buyer and
Parent the termination fee required to be paid pursuant to the terms of the
Merger Agreement, by wire transfer of same day funds. If this Agreement is
terminated pursuant to Section 10.1(g) upon or following termination of the
Merger Agreement under circumstances where Parent is required to pay Seller the
Parent Termination Fee (as defined in the Merger Agreement) pursuant to the
provisions of Section 9.5(c) of the Merger Agreement, Parent will, following
such termination and at the time required for payment of the Parent Termination
Fee (as defined in the Merger Agreement), pay Buyer the Termination Fee, which
shall be in an amount (subject to the limitations thereon as set forth in the
definition of Termination Fee set forth herein) reasonably agreed upon by Buyer
and Parent. Seller and Parent acknowledge that the agreements contained in this
Section 10.2 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, Buyer would not enter into this
Agreement; accordingly, if Seller or Parent fails to pay promptly the amount due
pursuant to this Section 10.2, and, in order to obtain such payment, Buyer
commences a suit which results in a judgment against Seller or Parent, as the
case may be, for the fee to be paid by such Party as set forth in this
Section 10.2, Seller or Parent, as applicable, will pay to Buyer its costs and
expenses (including attorneys’ fees) in connection with this suit, together with
interest on the amount of the fee at the Prime Rate in effect on the date the
payment should have been made.

10.3.      Payment of Termination Fee. As promptly as practicable after payment
of the Company Termination Fee (as defined in the Merger Agreement) to be paid
pursuant to the terms of the Merger Agreement to the joint bank account, Parent
and Buyer will reasonably agree upon the amount of the Termination Fee (subject
to the limitations thereon as set forth in the definition of Termination Fee set
forth herein) to be paid to Buyer, and upon such agreement Buyer and Parent
shall jointly direct payment of the agreed-upon Termination Fee to Buyer and
disbursement of the remaining amount in such joint account to Parent.

 

67

1-LA/903877.26



 

10.4.

Remedies upon Termination. If this Agreement is terminated as provided herein:

(a)          ARTICLE XI (other than Section 11.2, Section 11.3 and Section 11.5)
and the agreements of the Parties contained in Section 8.2(b), Section 8.2(d),
Section 8.3, Section 10.2, Section 10.3 and Section 10.4 will survive the
termination of this Agreement.

(b)          Notwithstanding anything to the contrary herein, in view of the
difficulty of determining the amount of damages which may result from a
termination of this Agreement and the failure of the Parties to consummate the
transactions contemplated by this Agreement under circumstances in which a
termination fee is payable as contemplated by Section 10.2, Buyer, Parent,
Merger Sub and Seller have mutually agreed that the payment of the termination
fees as set forth in Section 10.2 will be made as liquidated damages, and not as
a penalty. In the event of any such termination, the Parties have agreed that
the payment of the applicable termination fee as set forth in Section 10.2 will
be the sole and exclusive remedy for monetary damages of Buyer. ACCORDINGLY, THE
PARTIES HEREBY ACKNOWLEDGE THAT (i) THE EXTENT OF DAMAGES CAUSED BY THE FAILURE
OF THIS TRANSACTION TO BE CONSUMMATED WOULD BE IMPOSSIBLE OR EXTREMELY DIFFICULT
TO ASCERTAIN UNDER CIRCUMSTANCES IN WHICH A TERMINATION FEE IS PAYABLE AS
CONTEMPLATED BY SECTION 10.2, (ii) THE AMOUNT OF THE TERMINATION FEE
CONTEMPLATED IN SECTIONS 10.2 AND 10.3 IS A FAIR AND REASONABLE ESTIMATE OF SUCH
DAMAGES UNDER THE CIRCUMSTANCES, AND (iii) RECEIPT OF SUCH TERMINATION FEE BY
BUYER DOES NOT CONSTITUTE A PENALTY. THE PARTIES HEREBY FOREVER WAIVE AND AGREE
TO FOREGO TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW ANY AND ALL
RIGHTS THEY HAVE OR IN THE FUTURE MAY HAVE TO ASSERT ANY CLAIM DISPUTING OR
OTHERWISE OBJECTING TO ANY OR ALL OF THE FOREGOING PROVISIONS OF THIS
SECTION 10.4(b). Any payment under Section 10.2 will be made by wire transfer of
same day funds to a bank account in the United States of America designated in
writing by the Parties entitled to receive such payment not later than three (3)
Business Days following the date such Party delivers notice of such account
designation to the Party responsible to make such payment.

(c)          Upon any termination of this Agreement, all filings, applications
and other submissions made pursuant to this Agreement, to the extent
practicable, will be withdrawn from the Governmental Entity or other Person to
which they were made.

ARTICLE XI.

MISCELLANEOUS PROVISIONS

11.1.      Survival. None of the covenants or agreements of Seller, Buyer,
Parent or Merger Sub contained in this Agreement will survive the Closing,
except for this ARTICLE XI and those covenants and agreements contained herein
that by their terms apply or are to be performed in whole or in part after the
Closing. Except as specified in the foregoing sentence, all other
representations, warranties, covenants and agreements in this Agreement will not
survive the Closing of this Agreement.

 

68

1-LA/903877.26



11.2.      Amendment and Modification. This Agreement may be amended, modified,
or supplemented only by a written agreement executed and delivered by duly
authorized officers of Seller, Parent and Buyer.

11.3.      Waiver of Compliance. Except as otherwise provided in this Agreement,
any failure of a Party to comply with any obligation, covenant, agreement, or
condition herein may be waived by the Party entitled to the benefits thereof
only by a written instrument signed by the Party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement, or condition will not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

11.4.      Notices. Notices, requests, instructions or other documents to be
given under this Agreement must be in writing and will be deemed given, (a) when
sent if sent by facsimile, provided that the fax is promptly confirmed by
telephone confirmation thereof, (b) when delivered, if delivered personally to
the intended recipient, and (c) one (1) Business Day later, if sent by overnight
delivery via a national courier service, and in each case, addressed to a Party
at the following address for such Party:

 

(a)

If to Parent or Merger Sub, or to Seller after the Closing, to:

Great Plains Energy Incorporated

1201 Walnut Street

P.O. Box 418679

Kansas City, MO 64106

 

Attention:

Mark G. English

 

General Counsel and Assistant Secretary

Fax: (816) 556-2418

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

 

Attention:

Nancy A. Lieberman, Esq.

 

Morris J. Kramer, Esq.

Fax: (212) 735-2000

 

(b)

If to Buyer, to:

Black Hills Corporation

625 9th Street

Rapid City, South Dakota 57709

 

Attention:

Steven J. Helmers, Esq.

Fax: (605) 721-2550

with a copy to:

Morgan, Lewis & Bockius LLP

300 South Grand Avenue, Suite 2200

 

69

1-LA/903877.26



Los Angeles, California 90071

 

Attention:

Richard A. Shortz, Esq.

Fax: (213) 612-2501

 

(c)

If to Seller before the Closing, to:

Aquila, Inc.

20 West Ninth Street

Kansas City, MO 64105-1711

 

Attention:

Christopher Reitz,

 

General Counsel and Corporate Secretary

Fax: 816) 467-3486

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson

One New York Plaza

New York, New York 10004

 

Attention:

Arthur Fleischer, Jr., Esq.

 

Stuart Katz, Esq.

 

Philip Richter, Esq.

Fax: (212) 859-4000

or to those other persons or addresses as may be designated in writing by the
party to receive the notice as provided above.

11.5.      Assignment. This Agreement and all of the provisions hereof will be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests, or obligations hereunder may be assigned by any Party,
without the prior written consent of the other Parties, nor is this Agreement
intended to confer upon any other Person except the Parties any rights or
remedies hereunder. Notwithstanding the foregoing, Buyer, upon written notice to
but without the consent of Seller, Parent or Merger Sub, may assign this
Agreement or the rights, benefits and obligations described herein to one or
more wholly-owned Subsidiaries formed or to be formed to operate as a regulated
utility in each of Iowa, Kansas and Nebraska; provided, however, that
notwithstanding such assignment, Buyer shall retain and remain responsible for
all obligations and liabilities of Buyer hereunder; provided, further, that
Buyer shall consult with Seller regarding the structure, financing and other
attributes of such Subsidiaries to reflect requirements of the IUB, KCC or NPSC.

11.6.      No Third Party Beneficiaries. This Agreement is not intended to, and
does not, confer upon any Person other than Buyer, Seller, Parent and Merger
Sub, any rights or remedies hereunder. Without limiting the generality of the
foregoing, no provision of this Agreement creates any third party beneficiary
rights in any employee or former employee of Seller (including any beneficiary
or dependent thereof) in respect of continued employment or resumed employment,
and no provision of this Agreement creates any rights in any employee or former
employee of Seller (including any beneficiary or dependent thereof) in respect
of any benefits

 

70

1-LA/903877.26



that may be provided, directly or indirectly, under any employee benefit plan or
arrangement except as expressly provided for under such plans or arrangements.

 

11.7.

GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.

(a)          THIS AGREEMENT WILL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS
SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE LAW
OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO THE CONFLICTS OF RULES
THEREOF. The Parties hereby irrevocably submit exclusively to the jurisdiction
of the State of Delaware and agree not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof, that it is not
subject thereto or that such action, suit or proceeding may not be brought or is
not maintainable in said courts or that the venue thereof may not be appropriate
or that this Agreement may not be enforced in or by such courts, and each of
Seller, Buyer, Parent and Merger Sub irrevocably agrees that all claims with
respect to such action or proceeding will be heard and determined in Delaware
state court. Each of Seller, Buyer, Parent and Merger Sub hereby consents to and
grants any such court jurisdiction over the Person of such Parties and over the
subject matter of such dispute and agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Section 11.4 or in such other manner as may be permitted by Law, will be valid
and sufficient service thereof.

(b)          EACH OF SELLER, BUYER, PARENT AND MERGER SUB ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT THE PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH OF SELLER, BUYER, PARENT AND MERGER SUB CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT THE OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 11.7(b).

11.8.      Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction will not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

11.9.      Specific Performance. Each of Seller, Buyer, Parent and Merger Sub
acknowledges and agrees that any breach of this Agreement would give rise to
irreparable harm for which monetary damages would not be an adequate remedy.
Each of Seller, Buyer, Parent and Merger Sub accordingly agrees that, in
addition to other remedies, the Parties will be entitled

 

71

1-LA/903877.26



to enforce the terms of this Agreement by decree of specific performance without
the necessity of providing the inadequacy of monetary damages as a remedy and to
obtain injunctive relief or other equitable remedy against any breach or
threatened breach hereof.

11.10.    Entire Agreement. This Agreement will be a valid and binding agreement
of the Parties only if and when it is fully executed and delivered by the
Parties, and until such execution and delivery no legal obligation will be
created by virtue hereof. This Agreement, the Partnership Interests Purchase
Agreement and the Merger Agreement (in each case together with the Schedules and
Exhibits hereto or thereto, and the certificates and instruments delivered
pursuant hereto or thereto), the Confidentiality Agreement, the confidentiality
agreement dated June 28, 2006 between Seller and Parent, as amended by the
letter agreement dated September 5, 2006 between Seller and Parent, the letter
of intent dated November 21, 2006 between Buyer and Parent, and the Transition
Services Agreement (together with the schedules thereto), embody the entire
agreement and understanding of the Parties hereto in respect of the transactions
contemplated by this Agreement, the Partnership Interests Purchase Agreement and
the Merger Agreement, and supersede all prior agreements, understandings,
representations and warranties, both written and oral, between or among the
Parties or any of them with respect to the transactions contemplated herein, in
the Partnership Interests Purchase Agreement and the Merger Agreement.

11.11.    Bulk Sales or Transfer Laws. Buyer and Parent acknowledge that Seller
will not comply with the provisions of any bulk sales or transfer laws of any
jurisdiction in connection with the transactions contemplated by this Agreement.
Buyer hereby waives compliance by Seller with the provisions of the bulk sales
or transfer laws of all applicable jurisdictions.

11.12.    No Consequential Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement or provided for under any applicable Law, no Party
will, in any event, be liable to any other Party, either in contract, in tort or
otherwise, for any consequential, incidental, indirect, special, or punitive
damages of such other Party or Persons represented by such other Party, whether
or not the possibility of such damages has been disclosed to such other Party or
Persons represented by such other Party in advance or could have been reasonably
foreseen by such other Party or Persons represented by such other Party. The
preceding sentence shall not limit the right of any Party to seek “benefit of
the bargain” damages for a breach of this Agreement or specific performance or
other equitable remedy as provided in Section 11.9; provided that the right of
any Party or Persons represented by such Party to seek any of such remedies is
not an admission by the other Parties that, under the circumstances, any such
remedies are proper remedies; provided, further, that the Party against whom any
such remedy is sought may not claim that the awarding of “benefit of the
bargain” damages is prohibited by virtue of the restriction against liability
for consequential, incidental, indirect, special or punitive damages contained
in this Section 11.12.

11.13.    Counterparts. This Agreement, and any certificates and instruments
delivered under or in accordance herewith, may be executed in any number of
counterparts (including by facsimile or other electronic transmission), each
such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same instrument, it being understood
that all of the Parties need not sign the same counterpart.

[Signature Page Follows]

72

1-LA/903877.26



 

 

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
signed by their respective duly authorized officers as of the date first above
written.

 

SELLER:

 

Aquila, Inc.

 

 

By:   /s/ Richard C. Green 

 

Name:

Richard C. Green

 

Title:

President, Chief Executive Officer and Chairman of the Board of Directors

 

BUYER:

 

Black Hills Corporation

 

 

By:   /s/ David R. Emery 

 

Name:

David R. Emery

 

Title:

President, Chief Executive Officer and Chairman of the Board of Directors

 

Great Plains Energy Incorporated

 

 

By:   /s/ Michael J. Chesser 

 

Name:

Michael J. Chesser

 

Title:

Chairman of the Board and Chief Executive Officer

 

Gregory Acquisition Corp.

 

 

By:   /s/ Terry Bassham 

 

Name:

Terry Bassham

 

Title:

President

 

 

 

1-LA/903877.26

73



 

 

Exhibit 1.1-A

Form of Assignment and Assumption Agreement

This Assignment and Assumption Agreement (“Agreement”), is made as of
________________, ____ by and between Aquila, Inc., a Delaware corporation
(“Seller”), and Black Hills Corporation, a South Dakota corporation (“Buyer”).
Unless otherwise indicated, capitalized terms used but not otherwise defined
herein have the meanings ascribed to such terms in the Asset Purchase Agreement
(as defined below).

WHEREAS, Seller has entered into an Agreement and Plan of Merger dated February
6, 2007 (the “Merger Agreement”) among Seller, Great Plains Energy Incorporated,
a Missouri corporation (“Parent”), Gregory Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and Buyer,
which, among other things, provides for the merger of Merger Sub with and into
Seller immediately after the Closing.

WHEREAS, Buyer, Seller, Parent and Merger Sub, entered into that certain Asset
Purchase Agreement, dated February 6, 2007 (the “Asset Purchase Agreement”),
pursuant to which, among other things, Buyer agreed to assume from Seller the
Assumed Obligations, and Seller agreed to assign to Buyer all of Seller’s rights
to the Purchased Assets.

NOW, THEREFORE, pursuant and subject to the terms of Asset Purchase Agreement
and in consideration of the mutual covenants set forth below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1.            Seller hereby assigns and transfers all of the Assumed Obligations
and all of Seller’s rights to the Purchased Assets to Buyer, and Buyer hereby
accepts such assignment and hereby assumes and agrees to pay, perform, and
discharge when due all of the Assumed Obligations.

2.            Buyer and Seller agree, on behalf of themselves and their
respective successors and assigns, to do, execute, acknowledge, and deliver, or
to cause to be done, executed, acknowledged, and delivered, all such further
acts, documents, and instruments that may reasonably be required to give full
effect to the intent of this Agreement.

3.            This Agreement is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Agreement is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Agreement conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

4.            This Agreement may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

 

1-LA/903877.26

1



5.            This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of Buyer and Seller and their respective
successors and permitted assigns.

[Signature Page Follows]

 

2

1-LA/903877.26



IN WITNESS WHEREOF, Seller and Buyer have caused this Agreement to be signed by
their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

 

By:    

 

Name:

 

Title:

 

 

Black Hills Corporation

 

 

By:    

 

Name:

 

Title:

 

 

3

1-LA/903877.26



 

 

Exhibit 1.1-B

Form of Assignment of Easements

This Assignment of Easements (“Assignment”), is made as of ________________,
200__ by and between Aquila, Inc., a Delaware corporation (“Seller”), and Black
Hills Corporation, a South Dakota corporation (“Buyer”). Unless otherwise
indicated, capitalized terms used but not otherwise defined herein have the
meanings ascribed to such terms in the Asset Purchase Agreement (as defined
below).

WHEREAS, Seller has entered into an Agreement and Plan of Merger dated
February 6, 2007 (the “Merger Agreement”) among Seller, Great Plains Energy
Incorporated, a Missouri corporation (“Parent”), Gregory Acquisition Corp., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
Buyer, which, among other things, provides for the merger of Merger Sub with and
into Seller immediately after the Closing.

WHEREAS, Buyer, Seller, Parent and Merger Sub, entered into that certain Asset
Purchase Agreement, dated February 6, 2007 (the “Asset Purchase Agreement”),
pursuant to which, among other things, Buyer agreed to assume from Seller the
Assumed Obligations, and Seller agreed to assign to Buyer all of Seller’s rights
to the Purchased Assets, including, among other things, the Easements.

NOW, THEREFORE, pursuant and subject to the terms of the Asset Purchase
Agreement and in consideration of the mutual covenants set forth below and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

1.            Seller hereby assigns and transfers all of the Easements to Buyer,
and Buyer hereby accepts such assignment.

2.            Seller and Buyer agree, on behalf of themselves and their
respective successors and assigns, to do, execute, acknowledge, and deliver, or
to cause to be done, executed, acknowledged, and delivered, all such further
acts, documents, and instruments that may reasonably be required to give full
effect to the intent of this Assignment.

3.            This Assignment is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Assignment is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Assignment conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

4.            This Assignment may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

 

1-LA/903877.26

1



5.            This Assignment and all of the provisions hereof will be binding
upon and inure to the benefit of Seller and Buyer and their respective
successors and permitted assigns.

[Signature Page Follows]

 

2

1-LA/903877.26



IN WITNESS WHEREOF, Buyer and Seller have caused this Assignment to be signed by
their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

 

By:    

 

Name:

 

Title:

 

 

Black Hills Corporation

 

 

By:    

 

Name:

Title:

 

3

1-LA/903877.26



 

 

Exhibit 1.1-C

Form of Bill of Sale

 

This Bill of Sale, is made as of ________________, ______ by and between Aquila,
Inc., a Delaware corporation (“Seller”), and Black Hills Corporation, a South
Dakota corporation (“Buyer”). Unless otherwise indicated, capitalized terms used
but not otherwise defined herein have the meanings ascribed to such terms in the
Asset Purchase Agreement (as defined below).

WHEREAS, Seller has entered into an Agreement and Plan of Merger dated
February 6, 2007 (the “Merger Agreement”) among Seller, Great Plains Energy
Incorporated, a Missouri corporation (“Parent”), Gregory Acquisition Corp., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
Buyer, which, among other things, provides for the merger of Merger Sub with and
into Seller immediately after the Closing.

WHEREAS, Buyer, Seller, Parent and Merger Sub, entered into that certain Asset
Purchase Agreement, dated February 6, 2007 (the “Asset Purchase Agreement”),
pursuant to which, among other things, Buyer agreed to assume from Seller the
Assumed Obligations, and Seller agreed to assign to Buyer all of Seller’s rights
to the Purchased Assets.

NOW, THEREFORE, pursuant and subject to terms of the Asset Purchase Agreement
and in consideration of the mutual covenants set forth below and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Buyer agree as follows:

 

1.           Seller hereby sells, assigns, conveys, transfers, and delivers to
Buyer all of Seller’s right, title, and interest in, to, and under the Purchased
Assets, and Buyer hereby purchases and accepts from Seller, as of the date
hereof, all right, title, and interest of Seller and Seller in, to, and under
the Purchased Assets.

 

2.          Buyer and Seller agree, on behalf of themselves and their respective
successors and assigns, to do, execute, acknowledge, and deliver, or to cause to
be done, executed, acknowledged, and delivered, all such further acts,
documents, and instruments that may reasonably be required to give full effect
to the intent of this Bill of Sale.

 

3.          This Bill of Sale is being delivered pursuant to the Asset Purchase
Agreement and will be construed consistently therewith. This Bill of Sale is not
intended to, and does not, in any manner enhance, diminish, or otherwise modify
the rights and obligations of the Parties under the Asset Purchase Agreement. To
the extent that any provision of this Bill of Sale conflicts or is inconsistent
with the terms of the Asset Purchase Agreement, the terms of the Asset Purchase
Agreement will govern.

 

4.          This Bill of Sale may be executed in multiple counterparts (each of
which will be deemed an original, but all of which together will constitute one
and the same instrument), and may be delivered by facsimile transmission, with
originals to follow by overnight courier or certified mail (return receipt
requested).

 

 

1-LA/903877.26

1



5.          This Bill of Sale and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.

 

[Signature Page Follows]

 

2

1-LA/903877.26



IN WITNESS WHEREOF, Buyer and Seller have caused this Bill of Sale to be signed
by their respective duly authorized officers as of the date first above written.

 

Aquila, Inc.

 

 

By:    

 

Name:

 

Title:

 

 

Black Hills Corporation

 

 

By:    

 

Name:

 

Title:

 

 

3

1-LA/903877.26



 

 

Exhibit 8.8(d)(ii)(C)

Pension and Benefit Matters

The following terms will govern the Parties’ obligations under
Section 8.8(d)(ii)(C) of the Agreement (and any reference to Section 8.8 will be
deemed to include a reference to this Exhibit):

A.

Post-Closing Spin-Off to Buyer Plan.

(1)

Transfer of Liabilities.

(a)          As of the Closing Date, Buyer will cause a Buyer Pension Plan to
accept the liabilities for benefits under the Seller Pension Plan that would
have been paid or payable (but for the transfer of assets and liabilities
pursuant to this Paragraph A) to or with respect to the Transferred Employees
and Other Plan Participants (as defined below), and Buyer will become, with
respect to each Transferred Employee and Other Plan Participant, responsible for
all benefits due under the Seller Pension Plan. Buyer is assuming only the
obligation to provide benefits in the amount determined in accordance with the
terms of the Seller Pension Plan, and Buyer is not assuming any other liability
or obligation that Seller or an ERISA Affiliate of Seller might have or incur
with respect to the Seller Pension Plan, including liability (if any) for
breaches of fiduciary duty or other penalty or excise Tax amounts. Seller will
not, and Parent will not permit Seller’s successor to, take any action to fully
vest the Business Employees in their accrued benefits under the Seller Pension
Plan; provided that any vesting of Business Employees in such accrued benefits
in the ordinary course in accordance with the Seller Pension Plan as in effect
on the date hereof shall not be deemed a violation of this Paragraph A(1). Buyer
will not amend the Buyer Pension Plan, or permit the Buyer Pension Plan to be
amended, to eliminate any benefit accrued as of the Closing Date, whether or not
vested, with respect to which liabilities are transferred pursuant to this
Paragraph A; provided that Buyer may amend the Buyer Pension Plan or permit the
Buyer Pension Plan to be amended to eliminate an optional form of distribution
to the extent that such action is consistent with applicable Law, including the
regulations under section 411(d)(6) of the Code. Notwithstanding any other
provision of this Agreement, Seller will, or Parent will cause Seller’s
successor to, cause the Seller Pension Plan to continue to make all benefit
payments to Transferred Employees and Other Plan Participants due under the
Seller Pension Plan until both the Initial Transfer Amount and the True-Up
Amount have been transferred to the Buyer Pension Plan, following which transfer
the Buyer Pension Plan shall make all benefit payments to or in respect of
Transferred Employees and Other Plan Participants. “Other Plan Participants”
means any individuals (x) who have an accrued benefit under the Seller Pension
Plan but who are not actively employed by Seller on the Closing Date, or whose
employment is terminated by Seller on the Closing Date, and (y) whose employment
was principally associated with the Natural Gas Businesses, all of whom are
listed on Schedule 8.8(d)(ii)-A, or will be listed on such Schedule as the same
is amended by Seller, with Buyer’s and Parent’s consent, on the Closing Date.

(b)          As soon as practicable but in any event within thirty (30) days
after the Closing Date, Seller will, or Parent will cause Seller’s successor to,
deliver to Buyer a list reflecting each Transferred Employee’s service and
compensation under the Seller Pension Plan, each Transferred Employee’s and
Other Plan Participant’s accrued benefit thereunder as of the

 

 

1-LA/903877.26

1



Closing Date, a copy of each pending or final domestic relations order affecting
the benefit of any Transferred Employee or Other Plan Participant, and such
other information as may be reasonably requested by Buyer consistent with
applicable Law to facilitate or assist with such transition or the establishment
of necessary records.

(2)

Transfer of Assets.

(a)          Not later than ten (10) days after the Closing, Seller will, or
Parent will cause Seller’s successor to, direct its actuary to determine the
amount of assets allocable to the benefits with respect to the Transferred
Employees and Other Plan Participants in the Seller Pension Plan based on
section 4044 of ERISA and the Pension Benefit Guaranty Corporation regulations
promulgated thereunder, and in compliance with section 414(l) of the Code using
the safe harbor assumptions thereunder (the “Section 4044 Amount”), measured as
of the Closing Date. The actuarial assumptions used in the Section 4044 Amount
determination shall be limited to the safe harbor assumptions specified under
Section 4.14(l) of the Code. Seller will, or Parent will cause Seller’s
successor to, provide the information used to compute the Section 4044 Amount
for review by Buyer’s actuary before such amount is transferred.

(b)          In accordance with the procedures set forth in this Paragraph
A(2)(b), Seller will, or Parent will cause Seller’s successor to, cause cash (or
other assets as Seller or its successor and Buyer mutually agree) equal to the
Section 4044 Amount to be transferred to the trust established by Buyer as part
of the Buyer Pension Plan (the “Buyer Pension Plan Trust”). On the Initial
Transfer Date, Seller will, or Parent will cause Seller’s successor to, cause
the trust which is a part of the Seller Pension Plan (the “Seller Pension Plan
Trust”) to make a transfer of cash or other assets as Seller or its successor
and Buyer mutually agree equal to the Initial Transfer Amount to the Buyer
Pension Plan Trust. The “Initial Transfer Date” is the date that is twenty (20)
Business Days after the requirements of Paragraphs A(2)(d) and A(2)(e) have been
met. The “Initial Transfer Amount” means 75% of Seller’s or its successor’s good
faith estimate of the Section 4044 Amount. As soon as practicable after the
Section 4044 Amount is determined in accordance with the requirements of
Paragraph A(2)(a), and in no event more than sixty (60) days after such final
determination, the True-Up Amount shall be transferred as provided below (the
“True-Up Date”). If the Section 4044 Amount adjusted for earnings and losses of
the assets of the Seller Pension Plan from the Closing Date through the True-Up
Date (the “Increased Section 4044 Amount”), is greater than the Reduction Amount
adjusted for earnings and losses of the assets of the Seller Pension Plan from
the Closing Date through the True-Up Date (the “Increased Reduction Amount”),
then Seller will, or Parent will cause Seller’s successor to, cause a transfer
in cash or other assets as Seller or its successor and Buyer mutually agree
equal to the True-Up Amount to be made from the Seller Pension Plan Trust to the
Buyer Pension Plan Trust. If the Increased Reduction Amount is greater than the
Increased Section 4044 Amount, then Buyer will cause a transfer in cash or other
assets as Seller or its successor and Buyer mutually agree equal to the True-Up
Amount to be made from the Buyer Pension Plan Trust to the Seller Pension Plan
Trust. The “True-Up Amount,” if any, means the difference between the Increased
Section 4044 Amount and the Increased Reduction Amount. The “Reduction Amount”
equals the sum of (x) the Initial Transfer Amount, plus (y) benefit payments
made to any Transferred Employees and Other Plan Participants by the Seller
Pension Plan after the Closing Date. For purposes of these calculations, the
earnings and losses of the assets of the Seller Pension Plan from the Closing
Date through the True-Up Date shall be the net investment

 

2

1-LA/903877.26



returns reasonably calculated by the trustee of the Seller Pension Plan for each
month between the Closing Date and the True-Up Date. Seller will, or Parent will
cause Seller’s successor to, provide the information used to make such
calculations and compute the True-Up Amount for review by Buyer’s actuary before
any such amounts are transferred.

(c)          To the extent that under Section 8.8 Buyer has agreed to accept a
liability of Seller under any of Seller’s Benefit Plans (other than the Seller
Pension Plan) with respect to employees of Seller that are Business Employees,
Transferred Employees, Current Retirees or Covered Individuals, and such Benefit
Plans, including any non-qualified deferred compensation plan or agreement, is
funded through or maintained in connection with a grantor trust, secular trust,
Voluntary Employees’ Beneficiary Association or other trusts or arrangements
used to provide benefits payable under any such plan or agreement, as promptly
as practicable after the Closing, Buyer and Seller will, or Parent will cause
Seller’s successor to, determine the amount of assets in such trusts or other
arrangements historically allocated to the Natural Gas Businesses, the Business
Employees, Transferred Employees, or other Covered Individuals with respect to
liabilities assumed by Buyer, and such assets shall be transferred, to the
extent consistent with the terms of any such trust as in effect on the date
hereof and not contrary to applicable Law, to a similar trust or arrangement
established and maintained by Buyer to fund such benefits. Seller shall use
reasonable best efforts to make or cause to be made any required amendments to
such trusts and agreements to provide for the transfers described in this
Paragraph A(2)(c).

(d)          In connection with the transfer of assets and liabilities pursuant
to this Section, Seller will, or Parent will cause Seller’s successor to,
provide to Buyer, and Buyer will provide to Seller or its successor, evidence
reasonably satisfactory to the other Party that the other Party’s Pension Plan
is or continues to be qualified under section 401(a) of the Code and is in
compliance with the funding requirements of section 302 of ERISA and section 412
of the Code.

(e)          In connection with the transfer of assets and liabilities pursuant
to Paragraph A, Buyer and Seller will, or Parent will cause Seller’s successor
to, cooperate with each other in making all appropriate filings required by the
Code or ERISA in a timely manner, but not later than within thirty (30) days
after the Closing Date, and the transfer of assets and liabilities from the
Seller Pension Plan pursuant to this Exhibit 8.8(d)(ii)(C) will not take place
until after the expiration of the thirty (30) day period following the filing of
any required notices with the Internal Revenue Service pursuant to section
6058(b) of the Code.

(3)          Benefits. The benefit provided by the Buyer Pension Plan to each
Transferred Employee and Other Plan Participant who becomes a participant in the
Buyer Pension Plan will be at least equal to the benefits accrued by such
Transferred Employee or Other Plan Participant under the Seller Pension Plan on
the Closing Date, computed by taking into account the service credited to such
Transferred Employee and Other Plan Participant with Seller and Buyer (in the
case of service of Transferred Employees with Buyer, such service will be
required to be taken into account only for the purpose of vesting and early
retirement subsidies or as otherwise required by applicable Law).

 

3

1-LA/903877.26



B.

Further Purchase Price Adjustment.

(1)          Adjusted Section 4044 Amount. Seller will, or Parent will cause
Seller’s successor to, also calculate the Section 4044 Amount using the same
assumptions and methodologies as used to calculate the Section 4044 Amount
pursuant to Paragraph A(2)(a), but adjusted to remove from the assets of the
Seller Pension Plan an amount equal to Seller’s contributions to the Seller
Pension Plan made between the date hereof and the Closing Date (the Section 4044
Amount so adjusted, the “Adjusted Section 4044 Amount”). Seller shall, or Parent
shall cause Seller’s successor to, provide the information used to compute the
Adjusted Section 4044 Amount for review by Buyer’s actuary. Buyer and Seller, or
Parent will cause Seller’s successor to, cooperate in good faith and resolve and
reconcile any differences or disputes with respect to the calculation of the
Adjusted Section 4044 Amount as soon as practicable.

(2)          Notwithstanding anything to the contrary herein, the Purchase Price
(i) shall be decreased by the amount, if any, by which the Adjusted Section 4044
Amount exceeds the Section 4044 Amount, and (ii) shall be increased by the
amount, if any, by which the Adjusted Section 4044 Amount is less than the
Section 4044 Amount. On the earlier of the date that the True-Up Amount is
transferred, or within five (5) Business Days of the date the True-Up Amount is
determined, Buyer shall pay an amount equal to the amount of the increase in the
Purchase Price, if any, determined pursuant to this Paragraph B, to Seller or
its successor, or Seller shall, or Parent shall cause Seller’s successor to, pay
an amount equal to the amount of the decrease, if any, in the Purchase Price
determined pursuant to this Paragraph B, as applicable, by wire transfer of same
day funds.

 

 

4

1-LA/903877.26

 

 